Exhibit 10.1

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

DATED AS OF JULY 18, 2017

 

AMONG

 

ENVESTNET, INC.,

 

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

AND

 

BANK OF MONTREAL,
AS ADMINISTRATIVE AGENT

 

BMO CAPITAL MARKETS CORP.,
AS SOLE LEAD ARRANGER AND SOLE BOOK RUNNER

 

CITIZENS BANK, N.A., AND
KEYBANK NATIONAL ASSOCIATION,
AS CO-SYNDICATION AGENTS

 

SILICON VALLEY BANK,
MUFG UNION BANK, N.A.,
ASSOCIATED BANK, N.A., AND
REGIONS BANK,
AS CO-DOCUMENTATION AGENTS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

 

HEADING

 

PAGE

 

 

 

 

SECTION 1.

DEFINITIONS; INTERPRETATION

 

1

 

 

 

 

Section 1.1.

 

Definitions

 

1

Section 1.2.

 

Interpretation

 

29

Section 1.3.

 

Change in Accounting Principles

 

29

Section 1.4.

 

Times of Day

 

30

 

 

 

 

 

SECTION 2.

THE REVOLVING FACILITY

 

30

 

 

 

 

Section 2.1.

 

Intentionally Omitted

 

30

Section 2.2.

 

Revolving Facility

 

30

Section 2.3.

 

Letters of Credit

 

30

Section 2.4.

 

Applicable Interest Rates

 

34

Section 2.5.

 

Minimum Borrowing Amounts; Maximum Eurodollar Loans

 

34

Section 2.6.

 

Manner of Borrowing Loans and Designating Applicable Interest Rates

 

35

Section 2.7.

 

Maturity of Loans

 

37

Section 2.8.

 

Prepayments

 

37

Section 2.9.

 

Default Rate

 

37

Section 2.10.

 

Evidence of Indebtedness

 

38

Section 2.11.

 

Commitment Terminations

 

39

Section 2.12.

 

Replacement of Lenders

 

39

Section 2.13.

 

Defaulting Lenders

 

40

Section 2.14.

 

Cash Collateral for Fronting Exposure

 

42

Section 2.15.

 

Increase in Revolving Credit Commitments

 

43

 

 

 

 

 

SECTION 3.

FEES

 

44

 

 

 

 

Section 3.1.

 

Fees

 

44

 

 

 

 

 

SECTION 4.

TAXES; CHANGE IN CIRCUMSTANCES, INCREASED COSTS, AND FUNDING INDEMNITY

 

45

 

 

 

 

Section 4.1.

 

Taxes

 

45

Section 4.2.

 

Change of Law

 

49

Section 4.3.

 

Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR

 

49

Section 4.4.

 

Increased Costs

 

50

Section 4.5.

 

Funding Indemnity

 

51

Section 4.6.

 

Discretion of Lender as to Manner of Funding

 

52

Section 4.7.

 

Lending Offices; Mitigation Obligations

 

52

 

 

 

 

 

SECTION 5.

PLACE AND APPLICATION OF PAYMENTS

 

52

 

i

--------------------------------------------------------------------------------


 

Section 5.1.

 

Place and Application of Payments

 

52

Section 5.2.

 

Non-Business Days

 

53

Section 5.3.

 

Payments Set Aside

 

53

 

 

 

 

 

SECTION 6.

REPRESENTATIONS AND WARRANTIES

 

54

 

 

 

 

 

Section 6.1.

 

Organization and Qualification

 

54

Section 6.2.

 

Subsidiaries

 

54

Section 6.3.

 

Authority and Validity of Obligations

 

54

Section 6.4.

 

Use of Proceeds; Margin Stock

 

55

Section 6.5.

 

Financial Reports

 

55

Section 6.6.

 

No Material Adverse Change

 

56

Section 6.7.

 

Full Disclosure

 

56

Section 6.8.

 

Trademarks, Franchises, and Licenses

 

56

Section 6.9.

 

Governmental Authority and Licensing

 

56

Section 6.10.

 

Good Title

 

56

Section 6.11.

 

Litigation and Other Controversies

 

56

Section 6.12.

 

Taxes

 

57

Section 6.13.

 

Approvals

 

57

Section 6.14.

 

Affiliate Transactions

 

57

Section 6.15.

 

Investment Company

 

57

Section 6.16.

 

ERISA

 

57

Section 6.17.

 

Compliance with Laws

 

58

Section 6.18.

 

OFAC

 

59

Section 6.19.

 

Labor Matters

 

59

Section 6.20.

 

Other Agreements

 

59

Section 6.21.

 

Solvency

 

59

Section 6.22.

 

No Default

 

59

Section 6.23.

 

No Broker Fees

 

59

Section 6.24.

 

Senior Indebtedness Status

 

60

 

 

 

 

 

SECTION 7.

CONDITIONS PRECEDENT

 

60

 

 

 

 

 

Section 7.1.

 

All Credit Events

 

60

Section 7.2.

 

Initial Credit Event

 

61

 

 

 

 

 

SECTION 8.

COVENANTS

 

63

 

 

 

 

 

Section 8.1.

 

Maintenance of Business

 

63

Section 8.2.

 

Maintenance of Properties

 

63

Section 8.3.

 

Taxes and Assessments

 

63

Section 8.4.

 

Insurance

 

63

Section 8.5.

 

Financial Reports

 

64

Section 8.6.

 

Inspection

 

66

Section 8.7.

 

Borrowings and Guaranties

 

66

Section 8.8.

 

Liens

 

69

Section 8.9.

 

Investments, Acquisitions, Loans and Advances

 

70

Section 8.10.

 

Mergers, Consolidations and Sales

 

72

 

ii

--------------------------------------------------------------------------------


 

Section 8.11.

 

Maintenance of Subsidiaries

 

73

Section 8.12.

 

Dividends and Certain Other Restricted Payments

 

74

Section 8.13.

 

ERISA

 

75

Section 8.14.

 

Compliance with Laws

 

75

Section 8.15.

 

Compliance with Anti-Corruption Laws and OFAC Sanctions Programs

 

76

Section 8.16.

 

Burdensome Contracts With Affiliates

 

77

Section 8.17.

 

No Changes in Fiscal Year

 

77

Section 8.18.

 

Formation of Subsidiaries

 

77

Section 8.19.

 

Change in the Nature of Business

 

77

Section 8.20.

 

Use of Proceeds; Acquisition of Company Stock

 

78

Section 8.21.

 

No Restrictions

 

78

Section 8.22.

 

Subordinated Debt

 

78

Section 8.23.

 

Financial Covenants

 

79

 

 

 

 

 

SECTION 9.

EVENTS OF DEFAULT AND REMEDIES

 

79

 

 

 

 

 

Section 9.1.

 

Events of Default

 

79

Section 9.2.

 

Non-Bankruptcy Defaults

 

82

Section 9.3.

 

Bankruptcy Defaults

 

82

Section 9.4.

 

Collateral for Undrawn Letters of Credit

 

83

Section 9.5.

 

Post-Default Collections

 

83

 

 

 

 

 

SECTION 10.

THE ADMINISTRATIVE AGENT

 

84

 

 

 

 

 

Section 10.1.

 

Appointment and Authority

 

84

Section 10.2.

 

Rights as a Lender

 

84

Section 10.3.

 

Action by Administrative Agent; Exculpatory Provisions

 

85

Section 10.4.

 

Reliance by Administrative Agent

 

86

Section 10.5.

 

Delegation of Duties

 

86

Section 10.6.

 

Resignation of Administrative Agent

 

87

Section 10.7.

 

Non-Reliance on Administrative Agent and Other Lenders

 

87

Section 10.8.

 

L/C Issuer

 

88

Section 10.9.

 

Hedging Liability and Bank Product Obligations

 

89

Section 10.10.

 

Designation of Additional Agents

 

89

Section 10.11.

 

Authorization to Enter into, and Enforcement of, the Collateral Documents;
Possession of Collateral

 

89

Section 10.12.

 

Authorization to Release, Limit or Subordinate Liens or to Release Guaranties

 

90

Section 10.12.

 

Authorization of Administrative Agent to File Proofs of Claim

 

91

 

 

 

 

 

SECTION 11.

THE GUARANTEES

 

92

 

 

 

 

 

Section 11.1.

 

The Guarantees

 

92

Section 11.2.

 

Guarantee Unconditional

 

93

 

iii

--------------------------------------------------------------------------------


 

Section 11.3.

 

Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances

 

94

Section 11.4.

 

Subrogation

 

94

Section 11.5.

 

Subordination

 

94

Section 11.6.

 

Waivers

 

95

Section 11.7.

 

Limit on Recovery

 

95

Section 11.8.

 

Stay of Acceleration

 

95

Section 11.9.

 

Benefit to Guarantors

 

95

Section 11.10.

 

Keepwell

 

95

 

 

 

 

 

SECTION 12.

COLLATERAL

 

95

 

 

 

 

 

Section 12.1.

 

Collateral

 

95

Section 12.2.

 

Depository Banks

 

96

Section 12.3.

 

Further Assurances

 

96

 

 

 

 

 

SECTION 12.

MISCELLANEOUS

 

96

 

 

 

 

 

Section 13.1.

 

Notices

 

96

Section 13.2.

 

Successors and Assigns

 

98

Section 13.3.

 

Amendments

 

102

Section 13.4.

 

Costs and Expenses; Indemnification

 

103

Section 13.5.

 

No Waiver, Cumulative Remedies

 

106

Section 13.6.

 

Right of Setoff

 

106

Section 13.7.

 

Sharing of Payments by Lenders

 

107

Section 13.8.

 

Survival of Representations

 

107

Section 13.9.

 

Survival of Indemnities

 

108

Section 13.10.

 

Counterparts; Integration; Effectiveness

 

108

Section 13.11.

 

Headings

 

108

Section 13.12.

 

Severability of Provisions

 

108

Section 13.13.

 

Construction

 

109

Section 13.14.

 

Excess Interest

 

109

Section 13.15.

 

Lender’s and L/C Issuer’s Obligations Several

 

110

Section 13.16.

 

No Advisory or Fiduciary Responsibility

 

110

Section 13.17.

 

Governing Law; Jurisdiction; Consent to Service of Process

 

110

Section 13.18.

 

Waiver of Jury Trial

 

111

Section 13.19.

 

USA Patriot Act

 

111

Section 13.20.

 

Confidentiality

 

111

Section 13.21.

 

Amendment and Restatement

 

112

Section 13.22.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

 

113

 

 

 

 

 

Signature Page

 

 

 

S-1

 

EXHIBIT A

—

Notice of Payment Request

EXHIBIT B

—

Notice of Borrowing

EXHIBIT C

—

Notice of Continuation/Conversion

 

iv

--------------------------------------------------------------------------------


 

EXHIBIT D

—

Revolving Note

EXHIBIT E

—

Compliance Certificate

EXHIBIT F

—

Additional Guarantor Supplement

EXHIBIT G

—

Assignment and Assumption

EXHIBIT H-1

—

Form of U.S. Tax Compliance Certificate

EXHIBIT H-2

—

Form of U.S. Tax Compliance Certificate

EXHIBIT H-3

—

Form of U.S. Tax Compliance Certificate

EXHIBIT H-4

—

Form of U.S. Tax Compliance Certificate

EXHIBIT I

—

Increase Request

SCHEDULE 2.2

—

Revolving Credit Commitments

SCHEDULE 6.2

—

Subsidiaries

SCHEDULE 8.7

—

Permitted Indebtedness

SCHEDULE 8.9

—

Permitted Investments

SCHEDULE 8.21

—

Permitted Restrictions

 

v

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This Second Amended and Restated Credit Agreement is entered into as of July 18,
2017 by and among ENVESTNET, INC., a Delaware corporation (the “Borrower”), the
direct and indirect Subsidiaries of the Borrower from time to time party to this
Agreement, as Guarantors, the several financial institutions from time to time
party to this Agreement, as Lenders, and BANK OF MONTREAL, a Canadian chartered
bank acting through its Chicago branch, as Administrative Agent as provided
herein.

 

PRELIMINARY STATEMENT

 

WHEREAS, the Borrower, the Guarantors party thereto, the Administrative Agent
and the Lenders party thereto have entered into that certain Amended and
Restated Credit Agreement, dated as of November 19, 2015 (as the same has been
amended, modified or otherwise supplemented prior to the date hereof, the
“Existing Credit Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders party hereto agree to amend
and restate the Existing Credit Agreement in its entirety, and continue to
extend certain credit facilities on the terms and conditions of this Agreement,
in the form of revolving credit commitments in the aggregate amount of up to
$350,000,000;

 

WHEREAS, in connection with the foregoing and as an inducement for the Lenders
to continue to extend the credit contemplated hereunder, the Borrower has agreed
to continue to secure all of its Secured Obligations by granting to the
Administrative Agent, for the benefit of the Lenders, a first priority lien on
certain of the Borrower’s assets, including a pledge of the capital stock and
other equity interests of certain of its Subsidiaries; and

 

WHEREAS, in connection with the foregoing and as an inducement for the Lenders
to continue to extend the credit contemplated hereunder, the Guarantors have
agreed to continue to guarantee the Secured Obligations and to secure their
respective guarantees by granting to the Administrative Agent, for the benefit
of the Lenders, a first priority lien on certain of their respective assets,
including a pledge of the capital stock and other equity interests of certain of
their respective Subsidiaries.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.                                             DEFINITIONS;
INTERPRETATION.

 

Section 1.1.      Definitions.  The following terms when used herein shall have
the following meanings:

 

“Acquired Business” means the entity or assets acquired by the Borrower or a
Subsidiary in an Acquisition, whether before or after the date hereof.

 

--------------------------------------------------------------------------------


 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary) provided that the
Borrower or another Loan Party is the surviving entity.

 

“Adjusted EBITDA” means, with reference to any period, Net Income for such
period plus all amounts deducted in arriving at such Net Income amount in
respect of (without duplication) (a) Interest Expense (including imputed
interest expense on contingent consideration) for such period, plus
(b) (i) federal, state and local income taxes for such period and
(ii) non-income tax expense adjustment for such period to the extent such
adjustment is non-cash, plus (c) depreciation of fixed assets and amortization
of intangible assets for such period, plus (d) an amount calculated by the
Borrower equal to (i) non-cash compensation expense, or other non-cash expenses
or charges, arising from the sale of stock, the granting of stock options, the
granting of stock appreciation rights and similar arrangements during such
period (minus the amount of any such expenses or charges when paid in cash to
the extent not deducted in the computation of Net Income), plus (ii) fees, costs
and expenses actually incurred in connection with (A) Permitted Acquisitions
(including Acquisitions consummated prior to the date hereof), (B) financing
activity (including the issuance of Indebtedness and equity permitted
hereunder), and (C) the formation and structuring of ERS, in each case during
such period, plus (iii) charges arising out of restructuring, consolidation,
severance or discontinuance of any portion of operations, employees and/or
management of any Person during such period, plus (iv) non-recurring costs and
expenses relating to litigation, contract settlement charges, bad-debt
charge-offs during such period, plus (v) non-cash losses on investments (minus
non-cash gains on investments) during such period, plus (vi) non-cash losses
resulting from adjustments to contingent consideration (minus non-cash gains
resulting from adjustments to contingent considerations) during such period,
plus (vii) pre-tax losses attributable to non-controlling interest during such
period, plus (viii) deferred revenue fair value adjustment during such period,
plus (ix) re-audit related expenses during such period related to circumstances
that existed prior to the Closing Date, plus (x) non-cash, non-recurring items
included in the Borrower’s most recent filings with the Securities and Exchange
Commission to the extent such items are acceptable to the Administrative Agent
in its sole discretion, plus (xi) (a) cost savings, operating expense reductions
and synergies related to future acquisitions that are reasonably identifiable
and factually supportable and projected by the Borrower in good faith to result
from actions that have been taken or with respect to which substantial steps
have been taken or are expected to be taken (in the good faith determination of
the Borrower) within twelve months after the Closing Date and (b) cost savings,
operating expense reductions and synergies related to mergers and other business
combinations, acquisitions, divestitures, restructurings, cost savings
initiatives and other similar initiatives consummated after the Closing Date
that are reasonably identifiable and factually supportable and projected by the
Borrower in good faith to result from actions that have been taken or with
respect to which substantial steps have been taken or are expected to be taken
(in the good faith determination of the Borrower) within twelve months after a
merger or other business combination, acquisition or divestiture is consummated
or after the announcement or implementation of any other restructuring, cost
savings initiative or other initiative; plus (xii)

 

2

--------------------------------------------------------------------------------


 

100% of the increase in Deferred Revenue (or minus 100% of any such decrease in
Deferred Revenue).

 

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:

 

Adjusted LIBOR

=

LIBOR

 

 

 

1 - Eurodollar Reserve Percentage

 

 

“Administrative Agent” means Bank of Montreal, in its capacity as Administrative
Agent hereunder, and any successor in such capacity pursuant to Section 10.6.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, at any time, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

 

“Agreement” means this Amended and Restated Credit Agreement, as the same may be
amended, modified, restated or supplemented from time to time pursuant to the
terms hereof.

 

“Anti-Corruption Law” means the FCPA and any law, rule or regulation of any
jurisdiction concerning or relating to bribery or corruption that are applicable
to any Loan Party or any Subsidiary or Affiliate.

 

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, L/C
Participation Fees, and the commitment fees payable under Section 3.1(a),
(i) from and after the Closing Date until the first Pricing Date, the rates per
annum shown opposite Level III below, and thereafter from one Pricing Date to
the next the Applicable Margin means the rates per annum determined in
accordance with the following schedule:

 

LEVEL

 

TOTAL LEVERAGE
RATIO FOR SUCH
PRICING DATE

 

APPLICABLE MARGIN
FOR BASE RATE LOANS
AND REIMBURSEMENT
OBLIGATIONS SHALL BE:

 

APPLICABLE MARGIN
FOR EURODOLLAR LOANS
AND L/C PARTICIPATION
FEES SHALL BE:

 

APPLICABLE MARGIN
FOR COMMITMENT FEE
SHALL BE:

 

I

 

Less than or equal to 1.0 to 1.0

 

0.50

%

1.50

%

0.25

%

II

 

Less than or equal to 2.0 to 1.0 but greater than 1.0 to 1.0

 

0.75

%

1.75

%

0.25

%

III

 

Less than or equal to 3.0 to 1.0 but greater than 2.0 to 1.0

 

1.25

%

2.25

%

0.25

%

IV

 

Less than or equal to 4.0 to 1.0 but greater than 3.0 to 1.0

 

1.75

%

2.75

%

0.25

%

V

 

Greater than 4.0 to 1.0

 

2.25

%

3.25

%

0.30

%

 

3

--------------------------------------------------------------------------------


 

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Borrower ending on or after September 30, 2017, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent financial
statements (and, in the case of the year-end financial statements, audit report)
for the fiscal quarter then ended, pursuant to Section 8.5.  The Applicable
Margin shall be established based on the Total Leverage Ratio for the most
recently completed fiscal quarter and the Applicable Margin established on a
Pricing Date shall remain in effect until the next Pricing Date.  If the
Borrower has not delivered its financial statements by the date such financial
statements (and, in the case of the year-end financial statements, audit report)
are required to be delivered under Section 8.5, until such financial statements
and (if applicable) audit report are delivered, the Applicable Margin shall be
the highest Applicable Margin (i.e., Level V shall apply).  If the Borrower
subsequently delivers such financial statements before the next Pricing Date,
the Applicable Margin shall be determined on the date of delivery of such
financial statements and remain in effect until the next Pricing Date.  In all
other circumstances, the Applicable Margin shall be in effect from the Pricing
Date that occurs immediately after the end of the fiscal quarter covered by such
financial statements until the next Pricing Date.  Each determination of the
Applicable Margin made by the Administrative Agent in accordance with the
foregoing shall be conclusive and binding on the Borrower and the Lenders if
reasonably determined.

 

“Application” is defined in Section 2.3(b).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assigned Accounts” is defined in Section 13.2.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.2(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

 

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 or on any update of any such
list provided by the Borrower to the Administrative Agent, or any further or
different officers of the Borrower so named by any Authorized Representative of
the Borrower in a written notice to the Administrative Agent.

 

“Bail-in Action” means the application of any Write-Down or Conversion Powers by
an EEA Resolution Authority in respect of any liability of an EEA Financial
Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

4

--------------------------------------------------------------------------------


 

“Bank Product Obligations” of the Loan Parties means any and all of their
obligations, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Bank
Products.

 

“Bank Products” means each and any of the following bank products and services
provided to any Loan Party by any Lender or any of its Affiliates:  (a) credit
cards for commercial customers (including, without limitation, “commercial
credit cards” and purchasing cards), (b) stored value cards, and (c) depository,
cash management, and treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).

 

“Base Rate” means, for any day, the rate per annum equal to the greatest of: 
(a) the rate of interest announced or otherwise established by the
Administrative Agent from time to time as its prime commercial rate , or its
equivalent, for U.S. Dollar loans to borrowers located in the United States as
in effect on such day, with any change in the Base Rate resulting from a change
in said prime commercial rate to be effective as of the date of the relevant
change in said prime commercial rate (it being acknowledged and agreed that such
rate may not be the Administrative Agent’s best or lowest rate), (b) the sum of
(i) the Federal Funds Rate for such day, plus (ii) 1/2 of 1%, and (c) the LIBOR
Quoted Rate for such day plus 1.00%.  As used herein, the term “LIBOR Quoted
Rate” means, for any day, the rate per annum equal to the quotient of (i) the
rate per annum (rounded upwards, if necessary, to the next higher one
hundred-thousandth of a percentage point) for deposits in U.S. Dollars for a
one-month interest period as reported on the applicable Bloomberg screen
page (or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time) as of
11:00 a.m. (London, England time) on such day (or, if such day is not a Business
Day, on the immediately preceding Business Day) divided by (ii) one (1) minus
the Eurodollar Reserve Percentage, provided that in no event shall the “LIBOR
Quoted Rate” be less than 0.00%.

 

“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 2.4(a).

 

“Borrower” is defined in the introductory paragraph of this Agreement.

 

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders under the Revolving Facility on a single date and, in the case of
Eurodollar Loans, for a single Interest Period.  Borrowings of Loans are made
and maintained ratably from each of the Lenders under the Revolving Facility
according to their Percentages of the Revolving Facility.  A Borrowing is
“advanced” on the day Lenders advance funds comprising such Borrowing to the
Borrower, is “continued” on the date a new Interest Period for the same type of
Loans commences for such Borrowing, and is “converted” when such Borrowing is
changed from one type of Loans to the other, all as determined pursuant to
Section 2.6.

 

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates

 

5

--------------------------------------------------------------------------------


 

to the advance or continuation of, or conversion into, or payment of a
Eurodollar Loan, on which banks are dealing in U.S. Dollar deposits in the
interbank eurodollar market in London, England.

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP.

 

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee; provided that,
notwithstanding any change in GAAP that takes effect after the Closing Date that
would require obligations that would be classified and accounted for as an
operating lease under GAAP as existing on the Closing Date to be classified and
accounted for as a Capital Lease or otherwise reflected on the consolidated
balance sheet of the Borrower and its Subsidiaries, such obligations shall
continue to be treated as operating leases for all purposes under this
Agreement.

 

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
subject to a first priority perfected security interest in favor of the
Administrative Agent or, if the Administrative Agent and each applicable L/C
Issuer shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable L/C Issuer.  “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one (1) year from the date of acquisition thereof,
(b) marketable direct obligations issued or fully guaranteed by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof maturing within one (1) year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (c) commercial paper
maturing within one (1) year from the date of creation thereof and, at the time
of acquisition, having a rating of at least A-1 from S&P or at least P-1 from
Moody’s, (d) certificates of deposit, time deposits, overnight bank deposits or
bankers’ acceptances maturing within one (1) year from the date of acquisition
thereof issued by any bank organized under the laws of the United States or any
state thereof or the District of Columbia having at the date of acquisition
thereof combined capital and surplus of not less than $250,000,000, (e) deposit
accounts maintained with (i) any bank that satisfies the criteria

 

6

--------------------------------------------------------------------------------


 

described in clause (d) above, or (ii) any other bank organized under the laws
of the United States or any state thereof so long as the full amount maintained
with any such other bank is fully insured by the Federal Deposit Insurance
Corporation, (f) repurchase obligations of any commercial bank satisfying the
requirements of clause (d) of this definition or recognized securities dealer
having combined capital and surplus of not less than $250,000,000, having a term
of not more than seven (7) days, with respect to securities satisfying the
criteria in clauses (a) or (d) above, and (g) investments in money market funds
that comply with the criteria set forth in Rule 2a-7 under the Investment
Company Act of 1940.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) (other than any person or group that files a report on
Schedule 13G unless and until such person or group is required to file a report
on Schedule 13D) at any time of beneficial ownership of 25% or more of the
outstanding capital stock or other equity interests of the Borrower on a
fully-diluted basis, other than acquisitions of such interests by the current
directors, officers and employees of the Borrower, (b) the failure of
individuals who are members of the board of directors (or similar governing
body) of the Borrower on the Closing Date (together with any new or replacement
directors whose nomination for election was approved by a majority of the
directors who were either directors on the Closing Date or previously so
approved) to constitute a majority of the board of directors (or similar
governing body) of the Borrower, or (c) any “Change of Control” (or words of
like import), as defined in any agreement or indenture relating to any issue of
Material Indebtedness of any Loan Party or any Subsidiary of a Loan Party, shall
occur.

 

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 shall be satisfied or waived in a
manner acceptable to the Administrative Agent in its discretion.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

 

“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, by the

 

7

--------------------------------------------------------------------------------


 

Collateral Documents; provided that in no event shall the Excluded Property
constitute Collateral.

 

“Collateral Account” is defined in Section 9.4.

 

“Collateral Documents” means the Security Agreement, and all other security
agreements, pledge agreements, assignments, financing statements, control
agreements, and other documents as shall from time to time secure or relate to
the Secured Obligations or any part thereof.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company Stock” means the common stock of the Borrower that constitutes Margin
Stock.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with any Loan Party, are treated as a single employer under
Section 414 of the Code.

 

“Convertible Notes” means the 1.75% Convertible Notes of the Borrower due 2019.

 

“Credit Event” means the advancing of any Loan, or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.

 

“Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount at such time of its outstanding Loans and such Lender’s participation in
L/C Obligations at such time.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition which constitutes an Event of Default or
any event or condition the occurrence of which would, with the passage of time
or the giving of notice, or both, constitute an Event of Default.

 

8

--------------------------------------------------------------------------------


 

“Defaulting Lender” means, subject to Section 2.13(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two (2) Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent or
any L/C Issuer in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Borrower), or (d) has, or has a direct or indirect parent company that
has, at any time after the Closing Date (i) become the subject of a proceeding
under any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-in Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.13(b)) upon delivery of written notice
of such determination to the Borrower, the L/C Issuer and each Lender.

 

“Deferred Revenue” means the amount of long or short term deferred revenue of
the Borrower and its Restricted Subsidiaries, on a consolidated basis,
determined in accordance with GAAP as of the end of the applicable period from
deferred revenue as of the beginning of such applicable period.

 

“Designated Disbursement Account” means the account of the Borrower maintained
with the Administrative Agent or its Affiliate and designated in writing to the
Administrative Agent as the Borrower’s Designated Disbursement Account (or such
other account as the Borrower and the Administrative Agent may otherwise agree).

 

9

--------------------------------------------------------------------------------


 

“Disposition” means the sale, lease, conveyance or other disposition of
Property, other than (a) the sale or lease of property in the ordinary course of
business, and (b) the sale, transfer, lease or other disposition of Property of
a Loan Party to another Loan Party in the ordinary course of its business.

 

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.2(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 13.2(b)(iii)).

 

“Eligible Line of Business” means any business engaged in as of the date of this
Agreement by the Borrower or any other Loan Party or any business reasonably
related thereto.

 

“Envestnet India” means Envestnet Asset Management India Private Limited.

 

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, investigative, corrective
or response action in connection with a Hazardous Material, Environmental Law or
order of a governmental authority or (d) from any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.

 

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment,
(b) the conservation, management, protection or use of natural resources and
wildlife, (c) the protection or use of surface water or groundwater, (d) the
management, manufacture, possession, presence, use, generation, transportation,
treatment, storage, disposal, Release, threatened Release, abatement, removal,
investigation, remediation or handling of, or exposure to, any Hazardous
Material or

 

10

--------------------------------------------------------------------------------


 

(e) pollution (including any Release to air, land, surface water or
groundwater), and any amendment, rule, regulation, order or directive issued
thereunder.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
costs of compliance, penalties or indemnities), of any Loan Party or any
Subsidiary of a Loan Party directly or indirectly resulting from or based upon
(a) any actual or alleged violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other legally enforceable consensual arrangement pursuant
to which liability is assumed or imposed with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

 

“ERS” means Envestnet Retirement Solutions, LLC, a Delaware limited liability
company.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 2.4(b).

 

“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto.  For
purposes of this definition, the relevant Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.

 

“Event of Default” means any event or condition identified as such in
Section 9.1.

 

“Excluded Account” means a deposit or other account the balance of which
consists exclusively of (and is identified when established as an account
established solely for the purposes of) (a) withheld income Taxes and federal,
state, local or foreign employment Taxes in such amounts as are required in the
reasonable judgment of a Loan Party to be paid to the Internal Revenue Service
or any other U.S., federal, state or local or foreign government agencies within
the following month with respect to employees of such Loan Party, (b) amounts
required to be paid over to an employee benefit plan pursuant to DOL Reg.
Sec. 2510.3-102 on behalf of or for the benefit of employees of any Loan Party,
(c) amounts which are required to be pledged or otherwise provided as security
pursuant to any requirement of any Governmental

 

11

--------------------------------------------------------------------------------


 

Authority or foreign pension requirement, (d) amounts to be used to fund payroll
obligations (including, but not limited to, amounts payable to any employment
contracts between any Loan Party and their respective employees), (e) accounts
of non-Loan Parties, and (f) other deposit accounts maintained in the ordinary
course of business containing cash amounts that do not exceed at any time
$1,000,000 for any such account and $5,000,000 in the aggregate for all such
accounts under this clause (g), unless requested by the Administrative Agent
after the occurrence and during the continuation of an Event of Default.

 

“Excluded Property” means (a) any fee-owned real property owned by any Loan
Party on the Closing Date; (b) any leased real property (with no obligation to
obtain landlord waivers, estoppels or collateral access letters); (c) motor
vehicles, airplanes and other assets subject to a certificate of title law and
letter of credit rights, (d) Margin Stock, including, without limitation, any
Company Stock, and pledges and security interests prohibited by applicable law,
rule or regulation or agreements with any Governmental Authority or which would
require governmental (including regulatory) consent, approval, license or
authorization to provide such security interest (with no requirement to obtain
the consent of any Governmental Authority or third party), (e) any property
securing purchase money indebtedness or Capitalized Lease Obligations if the
granting of a Lien to any third party is prohibited by the agreement(s) setting
forth the terms and conditions applicable to such Indebtedness but only if such
Indebtedness and the Liens securing the same are permitted by
Sections 8.7(b) and 8.8(d) of this Agreement, provided that if and when the
prohibition which prevents the granting of a Lien in any such Property is
removed, terminated or otherwise becomes unenforceable as a matter of law
(including, without limitation, the termination of any such security interest
resulting from the satisfaction of the Indebtedness secured thereby), and
notwithstanding any previous release of Lien provided by the Administrative
Agent requested in connection with respect to any such Indebtedness, the
Excluded Property will no longer include such Property and the Administrative
Agent will be deemed to have, and at all times to have had, a security interest
in such property and the Collateral will be deemed to include, and at all times
to have included, such Property without further action or notice by any Person;
(f) any permit or license issued to any Loan Party as the permit holder or
licensee thereof or any lease to which any Loan Party is lessee thereof, or any
agreement or any property subject to such agreements in each case, only to the
extent and for so long as the terms of such permit, license, or lease
effectively (after giving effect to Sections 9-406 through 9-409, inclusive, of
the Uniform Commercial Code in the applicable state (or any successor provision
or provisions) or any other applicable law) prohibit the creation by such Loan
Party of a security interest in such permit, license, or lease in favor of the
Administrative Agent or would result in an effective invalidation, termination
or breach of the terms of any such permit, license or lease (after giving effect
to Sections 9-406  through 9-409, inclusive, of the Uniform Commercial Code in
the applicable state (or any successor provision or provisions) or any other
applicable law), in each case unless and until any required consents are
obtained, provided that the Excluded Property will not include, and the
Collateral shall include and the security interest granted in the Collateral
shall attach to, (x) all proceeds, substitutions or replacements of any such
excluded items referred to herein unless such proceeds, substitutions or
replacements would constitute excluded items hereunder, (y) all rights to
payment due or to become due under any such excluded items referred to herein,
and (z) if and when the prohibition which prevents the granting of a security
interest in any such Property is removed, terminated, or otherwise becomes
unenforceable as a matter of law, the Administrative Agent

 

12

--------------------------------------------------------------------------------


 

will be deemed to have, and at all times to have had, a security interest in
such property, and the Collateral will be deemed to include, and at all times to
have included, such Property without further action or notice by any Person;
(g) any property to the extent a security interest in such property would result
in material adverse tax consequences or adverse regulatory consequences as
determined by the Borrower, including equity interests of any Foreign Subsidiary
or FSHCO which, if granted, would cause a material adverse effect on the
Borrower’s federal income tax liability, provided that Excluded Property shall
not include, and the Collateral shall include, (x) non-voting equity interests
of a Foreign Subsidiary or FSHCO owned by any Loan Party and (y) voting equity
interests of a Foreign Subsidiary or FSHCO owned by any Loan Party representing
not more than 66% of the total voting power of all outstanding voting equity
interests of such Foreign Subsidiary or FSHCO, with equity interests of such
Foreign Subsidiary or FSHCO constituting “stock entitled to vote” within the
meaning of Treasury regulation section 1.956-2(c)(2) being treated as voting
equity interests of such Foreign Subsidiary or FSHCO for purposes of this
clause (g); (h) all intellectual property and intangible technology assets,
including the platform software; (i) equity interests in any Person to the
extent a pledge of such other Person is not permitted by applicable law,
regulation or the terms of such Person’s organizational or joint venture
documents;  (j) Excluded Accounts; and (k) those assets of any Loan Party as to
which the Administrative Agent in its sole discretion determines that the cost
of obtaining a security interest in or perfection thereof are excessive in
relation to the value and the practical benefits of the security to be afforded
thereby.

 

“Excluded Subsidiary” means (a) any Domestic Subsidiary of the Borrower that is
a regulated entity subject to net worth or net capital restrictions or similar
capital and surplus restrictions, (b) any Foreign Subsidiary, (c) any FSHCO,
(d) any Subsidiary owned directly or indirectly by a Foreign Subsidiary or FSHCO
and (e) subject to Section 8.18 hereof, ERS.

 

“Excluded Subsidiary Limit” means, at any time, an amount equal to the sum of
(i) $25,000,000, plus (ii) (x) 6.25% times the amount in clause (i) times
(y) the number of completed fiscal quarters of the Borrower that have occurred
since the Closing Date on or prior to such time.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such related
Swap Obligation.  If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes

 

13

--------------------------------------------------------------------------------


 

imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or the Revolving Credit Commitment pursuant to
a law in effect on the date on which (i) such Lender acquires such interest in
the Loan or the Revolving Credit Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.12) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 4.1 amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 4.1(g), and
(d) any Taxes imposed under FATCA.

 

“Existing Credit Agreement” is defined in the introductory paragraph of this
Agreement.

 

“Existing Security Agreement” means that certain Security Agreement dated as of
November 19, 2015 among the Loan Parties and the Administrative Agent, as the
same has been amended, modified or otherwise supplemented prior to the date
hereof.

 

“FATCA” means Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any applicable intergovernmental
agreement entered into in connection with the implementation of any of the
forgoing, and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any such intergovernmental agreement.

 

“FCPA” means the Foreign Corrupt Practices Act, 15 U.S.C. §§78dd-1, et seq.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent; provided that in no
event shall the Federal Funds Rate be less than 0.00%.

 

“Financial Officer” of any Person means the chief financial officer, principal
accounting officer, treasurer or controller of such Person.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

14

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” means each Subsidiary that (a) is organized under the laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia, (b) conducts substantially all of its business
outside of the United States of America, and (c) has substantially all of its
assets outside of the United States of America.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Percentage of the outstanding L/C Obligations with respect
to Letters of Credit issued by such L/C Issuer other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.

 

“FSHCO” means a Domestic Subsidiary (including a disregarded entity for U.S.
federal income tax purposes) substantially all of whose assets consist of equity
interests of one or more Foreign Subsidiaries (held directly or through
Subsidiaries).

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

15

--------------------------------------------------------------------------------


 

“Guarantors” means and includes each Subsidiary of the Borrower other than the
Excluded Subsidiaries, and Borrower, in its capacity as a guarantor of the
Obligations of another Loan Party.

 

“Guaranty Agreements” means and includes the Guarantee of the Loan Parties
provided for in Section 11, and any other guaranty agreement executed and
delivered in order to guarantee the Obligations or any part thereof in form and
substance reasonably acceptable to the Administrative Agent.

 

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous, toxic, or a pollutant and includes, without limitation,
(a)  asbestos, polychlorinated biphenyls and petroleum (including crude oil or
any fraction thereof) and (b) any material classified or regulated as
“hazardous,” “toxic,” or a “pollutant” or words of like import pursuant to an
Environmental Law.

 

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
any Loan Party or its Subsidiaries shall be a Hedging Agreement.

 

“Hedging Liability” means the liability of any Loan Party to any of the Lenders,
or any Affiliates of such Lenders in respect of any Hedging Agreement of the
type permitted under Section 8.7(c) as such Loan Party may from time to time
enter into with any one or more of the Lenders party to this Agreement or their
Affiliates, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor); provided, however, that, with
respect to any Guarantor, Hedging Liability Guaranteed by such Guarantor shall
exclude all Excluded Swap Obligations.

 

“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of the Board of Directors of
such Person or by similar action if such Person is not a corporation, or as to
which such approval has been withdrawn.

 

“Indebtedness” means for any Person (without duplication) (a) all indebtedness
created, assumed or incurred in any manner by such Person representing money
borrowed (including by

 

16

--------------------------------------------------------------------------------


 

the issuance of debt securities), (b) all indebtedness for the deferred purchase
price of property or services (other than (i) trade accounts payable arising in
the ordinary course of business which are not more than ninety (90) days past
due and (ii) earn-outs and other contingent consideration in connection with
Acquisitions), (c) all indebtedness secured by any Lien upon Property of such
Person, whether or not such Person has assumed or become liable for the payment
of such indebtedness, (d) all Capitalized Lease Obligations of such Person,
(e) all obligations of such Person on or with respect to letters of credit,
bankers’ acceptances and other extensions of credit whether or not representing
obligations for borrowed money, (f) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any equity
interest in such Person or any other Person or any warrant, right or option to
acquire such equity interest, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends, (g) all net obligations (determined as of any
time based on the termination value thereof) of such Person under any interest
rate, foreign currency, and/or commodity swap, exchange, cap, collar, floor,
forward, future or option agreement, or any other similar interest rate,
currency or commodity hedging arrangement; and (h) all Guarantees of such Person
in respect of any of the foregoing.  For all purposes hereof, the Indebtedness
of any Person shall include the Indebtedness of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or a joint venturer, unless
such Indebtedness is expressly made non-recourse to such Person.

 

“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Interest Coverage Ratio” means, at any time the same is to be determined, the
ratio of (a) Adjusted EBITDA for the most recently ended four fiscal quarters of
Borrower to (b) cash Interest Expense for the same most recently ended four
fiscal quarters of Borrower.

 

“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of the Borrower
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.

 

“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
maturity date and, if the applicable Interest Period is longer than
three (3) three months, on each day occurring every three (3) months after the
commencement of such Interest Period, and (b) with respect to any Base Rate
Loan, the last day of every calendar quarter and on the maturity date.

 

“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans is advanced, continued, or created by conversion and ending
one (1), two (2), three (3), or six (6) months thereafter, provided, however,
that:

 

(i) no Interest Period shall extend beyond the final maturity date of the
relevant Loans;

 

17

--------------------------------------------------------------------------------


 

(ii) whenever the last day of any Interest Period would otherwise be a day that
is not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day, provided that, if such extension would cause
the last day of an Interest Period for a Borrowing of Eurodollar Loans to occur
in the following calendar month, the last day of such Interest Period shall be
the immediately preceding Business Day; and

 

(iii) for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.

 

“IRS” means the United States Internal Revenue Service.

 

“L/C Issuer” means BMO Harris Bank N.A., in its capacity as the issuer of
Letters of Credit hereunder, or such other Lender in such capacity requested by
the Borrower (with such Lender’s consent) and approved by the Administrative
Agent in its sole discretion, in each case together with its successors in such
capacity as provided in Section 2.3(h).

 

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.

 

“L/C Participation Fee” is defined in Section 3.1(b).

 

“L/C Sublimit” means $5,000,000, as reduced or otherwise amended pursuant to the
terms hereof.

 

“Legal Requirement” means any treaty, convention, statute, law, common law,
rule, regulation, ordinance, license, permit, governmental approval, injunction,
judgment, order, consent decree or other requirement of any governmental
authority, whether federal, state, or local.

 

“Lenders” means and includes BMO Harris Bank N.A. and the other Persons listed
on Schedule 2.2 and any other Person that shall have become party hereto
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption.

 

“Lending Office” is defined in Section 4.7.

 

“Letter of Credit” is defined in Section 2.3(a).

 

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index

 

18

--------------------------------------------------------------------------------


 

Rate cannot be determined, the arithmetic average of the rates of interest per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) at which
deposits in U.S. Dollars in immediately available funds are offered to the
Administrative Agent at 11:00 a.m. (London, England time) two (2) Business Days
before the beginning of such Interest Period by three (3) or more major banks in
the interbank eurodollar market selected by the Administrative Agent for
delivery on the first day of and for a period equal to such Interest Period and
in an amount equal or comparable to the principal amount of the Eurodollar Loan
scheduled to be made as part of such Borrowing, provided that in no event shall
“LIBOR” be less than 0.00%.

 

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
as reported on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) as of 11:00 a.m. (London, England time)
on the day two (2) Business Days before the commencement of such Interest
Period.

 

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

 

“Liquidity” means, at any time the same is to be determined, an amount equal to
(a) the unrestricted cash and Cash Equivalents of the Borrower and its Domestic
Subsidiaries at such time, plus (b) the unused Revolving Credit Commitments of
the Lenders, minus (c) the sum of the aggregate principal amount of the
Convertible Notes outstanding at such time.  For purposes of determining clause
(b) above, unused revolving Credit Commitments shall exclude any unused amounts
that would cause the Borrower to not be in compliance with the Senior Leverage
Ratio or the Total Leverage Ratio set forth in Section 8.23 hereof calculated on
a pro forma basis as if such unused amounts were drawn.

 

“Loan” means any Revolving Loan, whether outstanding as a Base Rate Loan or a
Eurodollar Loan, each of which is a “type” of Loan hereunder.

 

“Loan Documents” means this Agreement, the Revolving Notes (if any), the
Applications, the Collateral Documents and including any assumption agreement
pursuant to which any Person becomes a party to, or otherwise obligated under,
any of the foregoing, the Guaranty Agreements, and each other instrument or
document to be delivered hereunder or thereunder or otherwise in connection
therewith.

 

“Loan Party” means the Borrower and each of the Guarantors.

 

“Margin Stock” shall have the meaning ascribed to it in Regulation U.

 

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property or financial condition
of the Loan Parties and their Subsidiaries taken as a whole, (b) a material
impairment of the ability of any Loan Party to

 

19

--------------------------------------------------------------------------------


 

perform its material obligations under any Loan Document or (c) a material
adverse effect upon (i) the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document or the rights and remedies of the
Administrative Agent and the Lenders thereunder  or (ii) the perfection or
priority of any Lien granted under any Collateral Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Loan Parties and its Subsidiaries in an aggregate principal
amount exceeding $10,000,000.  For purposes of determining Material
Indebtedness, the “obligations” of any Loan Party or any Subsidiary in respect
of any Hedging Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Loan Party or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all L/C Issuers with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the applicable L/C Issuer in their
sole discretion.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a member of the Controlled Group makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligation to make contributions.

 

“Net Income” means, with reference to any period, the net income (or net loss)
of the Borrower and its Subsidiaries for such period computed on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from Net
Income (a) the net income (or net loss) of any Person accrued prior to the date
it becomes a Subsidiary of, or has merged into or consolidated with, the
Borrower or another Subsidiary, (b) the net income (or net loss) of any Person
(other than a Subsidiary) in which the Borrower or any of its Subsidiaries has
an equity interest, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of its Subsidiaries during
such period, and (c) the undistributed earnings of any Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any contractual
obligation (other than under any Loan Document) or requirement of law applicable
to such Subsidiary.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 13.3 and (b) has been approved by the
Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

20

--------------------------------------------------------------------------------


 

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any other Loan Party arising under or in relation
to any Loan Document, in each case whether now existing or hereafter arising,
due or to become due, direct or indirect, absolute or contingent, and howsoever
evidenced, held or acquired.

 

“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.

 

“OFAC Event” means the event specified in Section 8.15.

 

“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders(whether
administered by OFAC or otherwise), and any similar laws, regulations or orders
adopted by any State within the United States.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.12).

 

“Participant” has the meaning assigned to such term in clause (d) of
Section 13.2.

 

“Participant Register” has the meaning specified in clause (d) of Section 13.2.

 

“Participating Interest” is defined in Section 2.3(e).

 

“Participating Lender” is defined in Section 2.3(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to similar functions under ERISA.

 

21

--------------------------------------------------------------------------------


 

“PBS” means Portfolio Brokerage Services, Inc.

 

“PBS Limit” means, at any time, an amount equal to (a) $25,000,000 or (b) such
greater amount as may be approved by the Administrative Agent in the event that
the requirements of PBS change after the Closing Date pursuant to law, rule,
regulation or order or pursuant to the requirements of any clearing corporation
or broker.

 

“Percentage” means, for each Lender, the percentage of the total Revolving
Credit Commitments represented by such Lender’s Revolving Credit Commitment or,
if the Revolving Credit Commitments have been terminated or expired, the
percentage of the total Revolving Credit Exposure then outstanding held by such
Lender.

 

“Perfection Certificate” means that certain Perfection Certificate dated as of
the Closing Date from the Borrower to the Administrative Agent in form and
substance reasonably satisfactory to the Administrative Agent.

 

“Permitted Acquisition” means any Acquisition with respect to which all of the
following conditions shall have been satisfied:

 

(a)                        the Acquired Business is in an Eligible Line of
Business;

 

(b)                         the Acquisition shall not be a Hostile Acquisition;

 

(c)                         the financial statements of the Acquired Business
shall have been audited by a recognized accounting firm or such financial
statements shall have undergone review of a scope satisfactory to the
Administrative Agent; provided that if the Total Consideration for the Acquired
Business does not exceed $50,000,000, such financial statements shall not be
required unless such financial statements are available to the Borrower;

 

(d)                         the Total Consideration for the Acquired Business
shall not exceed $125,000,000, unless the Required Lenders have consented to
such greater consideration;

 

(e)                         the Borrower shall have notified the Administrative
Agent and Lenders not less than thirty (30) days prior to any such Acquisition
and furnished to the Administrative Agent and Lenders at such time reasonable
details as to such Acquisition (including sources and uses of funds therefor);
provided, if the Total Consideration for such Acquisition does not exceed
$15,000,000, the Borrower shall provide notice to the Administrative Agent and
the Lenders at any time prior to, or concurrently with the consummation of, such
Acquisition;

 

(f)                        the Borrower shall have provided the Administrative
Agent and the Lenders three (3)-year historical financial information (to the
extent the same is available) and five (5) year pro forma financial forecasts of
the Acquired Business on a stand alone basis as well as of the Borrower on a
consolidated basis after

 

22

--------------------------------------------------------------------------------


 

giving effect to the Acquisition and covenant compliance calculations
demonstrating satisfaction of the condition described in clause (i) below;

 

(g)                          if a new Subsidiary is formed or acquired as a
result of or in connection with the Acquisition, the Borrower shall have
complied with or made arrangements to comply with the requirements of
Section 8.18 in connection therewith;

 

(h)                         if such Acquisition is a merger or consolidation,
the Borrower or another Subsidiary shall be the surviving Person and no Change
of Control shall have been effected thereby; and

 

(i)                          as of the date that the definitive acquisition
agreement for such Acquisition is entered into by the Borrower or the applicable
Subsidiary, after giving pro forma effect to such Acquisition and any Credit
Event in connection therewith (looking back four most recently completed fiscal
quarters as if the Acquisition occurred on the first day of such period and
after giving effect to the payment of the purchase price for the Acquired
Business), no Default shall exist, including with respect to the financial
covenants contained in Section 8.23.

 

“Permitted Intercompany Transfers” means intercompany transfers consisting of
(i) loans, advances and investments made by the Loan Parties to the Excluded
Subsidiaries to finance expenditures in the ordinary course of business, and
(ii) sales, transfers, leases and other dispositions of assets by the Loan
Parties to the Excluded Subsidiaries; provided, that (a) the aggregate amount of
clause (i) and the non-cash consideration paid by the Excluded Subsidiaries to
the Loan Parties for sales, transfers, leases and other dispositions set forth
in clause (ii) above shall not, at any time the same is to be determined, exceed
the Excluded Subsidiary Limit for the four fiscal quarters ending immediately
prior to such date of determination, (b) contracts, agreements and business
arrangements between a Loan Party and an Excluded Subsidiary permitted pursuant
to Section 8.16 hereof shall not be deemed an intercompany transfer, and
(c) loans, advances and investments permitted by Section 8.9(e), (m) or
(n) hereof shall not be deemed to be intercompany transfers for purposes of
clause (i) of this defined term.

 

“Permitted Refinancing Indebtedness” means Indebtedness of the Borrower which
satisfies the following conditions (“Refinancing Indebtedness”): (i) the
Refinancing Indebtedness (including permitted guarantees thereof described in
clause (iv) below) shall be (A) subordinated on terms at least as favorable to
the Lenders as the Convertible Notes, including in the right of payment, and
(B) on terms no more restrictive on the Borrower and its Subsidiaries than the
Convertible Notes, and may include, at the Borrower’s option, the ability to
convert or exchange such Refinancing Indebtedness into Company Stock,
(ii) immediately after giving effect to the principal amount of the Refinancing
Indebtedness plus any fees and premiums arising in connection with such
refinancing, the Loan Parties shall be in compliance with Section 8.23 hereof,
(iii) the Refinancing Indebtedness has no required (scheduled and mandatory)
principal payments prior to the date which is 181 days after the Revolving
Credit Termination Date (other than pursuant to change of control and asset sale
covenants substantially similar to those in the Convertible Notes or that, in
the reasonable judgment of the Borrower, are at least as favorable to

 

23

--------------------------------------------------------------------------------


 

the Borrower and its Subsidiaries as are the corresponding terms of similar
Indebtedness issued by similarly-situated issuers after taking into account the
then-prevailing market conditions), and (iv) if required to be guaranteed, the
Refinancing Indebtedness is guaranteed only by Subsidiaries which have
guaranteed payment of the Obligations pursuant to subordination (if applicable)
and guarantee provisions at least as favorable to the holders of the Obligations
as are those in the Convertible Notes.

 

“Permitted Sales and Use Tax Obligations” means obligations of the Loan Parties
and their Subsidiaries with respect to Sales and Use Taxes so long as (i) the
aggregate amount of Sales and Uses Taxes does not exceed $15,000,000, (ii) the
Borrower has made adequate reserves for such Taxes in accordance with GAAP, and
(iii) no enforcement action has been taken against any Loan Party or Subsidiary
in connection therewith, unless such actions are being contested in good faith
and by appropriate proceedings which prevents enforcement of the matter.

 

“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan as defined in Section 3(2) of
ERISA (excluding a Multiemployer Plan) that is covered by Title IV of ERISA or
that is subject to the minimum funding standards under Section 412 of the Code
that is maintained, or within the preceding five years, has been maintained by a
member of the Controlled Group for employees of a member of the Controlled
Group.

 

“Platform” is defined in Section 13.1.

 

“Premises” means the real property owned or leased by any Loan Party or any
Subsidiary of a Loan Party.

 

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) any L/C
Issuer, as applicable.

 

“Register” has the meaning specified in clause (c) of Section 13.2.

 

24

--------------------------------------------------------------------------------


 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as in effect from time to time.

 

“Reimbursement Obligation” is defined in Section 2.3(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migrating, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.  To the
extent provided in the last paragraph of Section 13.3, the Total Credit Exposure
of any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.

 

“Responsible Officer” of any person means any executive officer or Financial
Officer of such Person and any other officer, general partner or managing member
or similar official thereof with responsibility for the administration of the
obligations of such person in respect of this Agreement whose signature and
incumbency shall have been certified to the Administrative Agent on or after the
Closing Date pursuant to an incumbency certificate of the type contemplated by
Section 7.2.

 

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Letters of Credit issued
for the account of the Borrower hereunder in an aggregate principal or face
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.2 attached hereto and made a part hereof, as
the same may be reduced or modified at any time or from time to time pursuant to
the terms hereof (including, without limitation, Section 2.15 hereof).  The
Borrower and the Lenders acknowledge and agree that the Revolving Credit
Commitments of the Lenders aggregate $350,000,000 on the Closing Date.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations at such time.

 

“Revolving Credit Termination Date” means July 18, 2022, or such earlier date on
which the Revolving Credit Commitments are terminated in whole pursuant to
Section 2.11, 9.2 or 9.3.

 

25

--------------------------------------------------------------------------------


 

“Revolving Facility” means the credit facility for making Revolving Loans and
issuing Letters of Credit described in Sections 2.2 and 2.3.

 

“Revolving Loan” is defined in Section 2.2 and, as so defined, includes a Base
Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.

 

“Revolving Note” is defined in Section 2.10.

 

“Sales and Use Taxes” means state and local non-income sales and use, business
and operation, and other similar Taxes of the Loan Parties not yet paid by the
Loan Parties and their Subsidiaries.

 

“S&P” means Standard & Poor’s Ratings Services Group, a Standard & Poor’s
Financial Services LLC business.

 

“Secured Obligations” means the Obligations, Hedging Liability, and Bank Product
Obligations, in each case whether now existing or hereafter arising, due or to
become due, direct or indirect, absolute or contingent, and howsoever evidenced,
held or acquired (including all interest, costs, fees, and charges after the
entry of an order for relief against any Loan Party in a case under the United
States Bankruptcy Code or any similar proceeding, whether or not such interest,
costs, fees and charges would be an allowed claim against such Loan Party in any
such proceeding); provided, however, that, with respect to any Guarantor,
Secured Obligations Guaranteed by such Guarantor shall exclude all Excluded Swap
Obligations.

 

“Security Agreement” means that certain Amended and Restated Security Agreement
dated the date of this Agreement among the Loan Parties and the Administrative
Agent, as the same may be amended, modified, supplemented or restated from time
to time.

 

“Senior Funded Debt” means, at any time the same is to be determined, Total
Funded Debt at such time minus the principal balance of Subordinated Debt of the
Borrower then outstanding.

 

“Senior Leverage Ratio” means as of any date the same is determined, the ratio
of Senior Funded Debt of the Borrower and its Subsidiaries as of such date of
determination to Adjusted EBITDA of the Borrower and its Subsidiaries for the
four fiscal quarters of Borrower most recently ended prior to such date of
determination.

 

“Significant Subsidiary” means, at any time the same is determined, any
Subsidiary of the Borrower (i) constituting five percent (5%) or more of total
assets of the Borrower and its Subsidiaries on a consolidated basis or
(ii) whose Adjusted EBITDA for the twelve months then ended constitutes five
percent (5%) or more of Adjusted EBITDA of the Borrower and its Subsidiaries on
a consolidated basis for such twelve month period.

 

“Subordinated Debt” means Indebtedness (including the Convertible Notes) which
is subordinated in right of payment to the prior payment of the Secured
Obligations pursuant to subordination provisions approved in writing by the
Administrative Agent and is otherwise

 

26

--------------------------------------------------------------------------------


 

pursuant to documentation that is, which is in an amount that is, and which
contains interest rates, payment terms, maturities, amortization schedules,
covenants, defaults, remedies and other material terms that are in form and
substance, in each case reasonably satisfactory to the Administrative Agent.

 

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization.  Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Total Consideration” means, with respect to an Acquisition, the sum (but
without duplication) of (a) cash paid or payable in connection with any
Acquisition, whether paid at or prior to or after the closing thereof,
(b) indebtedness payable to the seller in connection with such Acquisition,
including all “earn-out” and other future payment obligations subject to the
occurrence of any contingency (provided that, in the case of any future payment
subject to a contingency, such shall be considered part of the Total
Consideration to the extent of the reserve, if any, required under GAAP to be
established in respect thereof by any Loan Party or any Subsidiary of a Loan
Party), (c) the fair market value of any equity securities, including any
warrants or options therefor, delivered in connection with any Acquisition
(other than issuances of equity securities to employees of the Acquired
Business), (d) the present value of covenants not to compete entered into in
connection with such Acquisition or other future payments which are required to
be made over a period of time and are not contingent upon any Loan Party or its
Subsidiary meeting financial performance objectives (exclusive of salaries paid
in the ordinary course of business) (discounted at the Base Rate), but only to
the extent not included in clause (a), (b) or (c) above, and (e) the amount of
indebtedness assumed in connection with such Acquisition.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Revolving Credit Commitments and Credit Exposure of such Lender at such time.

 

“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication, including any duplication with respect to the
Guarantee by a Borrower or Subsidiary of Indebtedness included in clause (a) of
this definition) of (a) all Indebtedness of the Borrower and its Subsidiaries at
such time, and (b) all Indebtedness of any other Person which is directly or
indirectly Guaranteed by the Borrower or any of its Subsidiaries or which the
Borrower or any of its Subsidiaries has agreed (contingently or otherwise) to
purchase or

 

27

--------------------------------------------------------------------------------


 

otherwise acquire or in respect of which the Borrower or any of its Subsidiaries
has otherwise assured a creditor against loss, excluding obligations in respect
of one or more Hedging Agreements.

 

“Total Leverage Ratio” means, as of any date the same is determined, the ratio
of Total Funded Debt of the Borrower and its Subsidiaries as of such date of
determination to Adjusted EBITDA of the Borrower and its Subsidiaries for the
four fiscal quarters of Borrower most recently ended prior to such date of
determination.

 

“Unfinanced Capital Expenditures” means, with respect to any period, the
aggregate amount of Capital Expenditures made by the Borrower and its
Subsidiaries during such period to the extent permitted by this Agreement and
not financed with proceeds of Indebtedness; provided that any Capital
Expenditures financed under the Revolving Facility shall be considered
Unfinanced Capital Expenditures.

 

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

 

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
subsection (f) of Section 4.1.

 

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

 

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

 

“Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Borrower and/or one
or more Wholly-owned Subsidiaries within the meaning of this definition.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time

 

28

--------------------------------------------------------------------------------


 

to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2.                             Interpretation.  The foregoing
definitions are equally applicable to both the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.  Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done in accordance with GAAP except
where such principles are inconsistent with the specific provisions of this
Agreement.  The Borrower covenants and agrees with the Lenders that whether or
not the Borrower may at any time adopt Accounting Standards Codification 825 or
account for assets and liabilities acquired in an acquisition on a fair value
basis pursuant to Accounting Standards Codification 805, all determinations of
compliance with the terms and conditions of this Agreement shall be made on the
basis that the Borrower has not adopted Accounting Standards Codification 825 or
Accounting Standards Codification 805.

 

Section 1.3.                             Change in Accounting Principles.  If,
after the date of this Agreement, there shall occur any change in GAAP from
those used in the preparation of the financial statements referred to in
Section 6.5 and such change shall result in a change in the method of
calculation of any financial covenant, standard or term found in this Agreement,
either the Borrower or the Required Lenders may by notice to the Lenders and the
Borrower, respectively, require that the Lenders and the Borrower negotiate in
good faith to amend such covenants, standards, and terms so as equitably to
reflect such change in accounting principles, with the desired result being that
the criteria for evaluating the financial condition of the Borrower and its
Subsidiaries shall be the same as if such change had not been made.  No delay by
the Borrower or the Required Lenders in requiring such negotiation shall limit
their right to so require such a negotiation at any time after such a change in
accounting principles.  Until any such covenant, standard, or term is amended in
accordance with this Section, financial covenants shall be computed and
determined in accordance with GAAP in effect prior to such change in accounting
principles.  Without limiting the generality of the foregoing, the Borrower
shall neither be deemed to be in

 

29

--------------------------------------------------------------------------------


 

compliance with any financial covenant hereunder nor out of compliance with any
financial covenant hereunder if such state of compliance or noncompliance, as
the case may be, would not exist but for the occurrence of a change in
accounting principles after the date hereof.

 

Section 1.4.                             Times of Day.  All references to time
of day herein are references to Chicago, Illinois, time unless otherwise
specifically provided.

 

SECTION 2.                                             THE REVOLVING FACILITY.

 

Section 2.1.                             Intentionally Omitted.

 

Section 2.2.                             Revolving Facility.  Subject to the
terms and conditions hereof, each Lender, by its acceptance hereof, severally
agrees to make a loan or loans (individually a “Revolving Loan” and collectively
for all the Lenders the “Revolving Loans”) in U.S. Dollars to the Borrower from
time to time on a revolving basis up to the amount of such Lender’s Revolving
Credit Commitment, subject to any reductions thereof pursuant to the terms
hereof, before the Revolving Credit Termination Date.  The sum of the aggregate
principal amount of Revolving Loans and L/C Obligations at any time outstanding
shall not exceed the Revolving Credit Commitments in effect at such time.  Each
Borrowing of Revolving Loans shall be made ratably by the Lenders in proportion
to their respective Percentages.  As provided in Section 2.6(a), the Borrower
may elect that each Borrowing of Revolving Loans be either Base Rate Loans or
Eurodollar Loans.  Revolving Loans may be repaid and the principal amount
thereof reborrowed before the Revolving Credit Termination Date, subject to the
terms and conditions hereof.

 

Section 2.3.                             Letters of Credit.

 

(a)                                 General Terms.  Subject to the terms and
conditions hereof, as part of the Revolving Facility, the L/C Issuer shall issue
standby letters of credit (each a “Letter of Credit”) for the account of the
Borrower or for the account of the Borrower and one or more of its Subsidiaries
in an aggregate undrawn face amount up to the L/C Sublimit.  Each Letter of
Credit shall be issued by the L/C Issuer, but each Lender shall be obligated to
reimburse the L/C Issuer for such Lender’s Percentage of the amount of each
drawing thereunder and, accordingly, Letters of Credit shall constitute usage of
the Revolving Credit Commitment of each Lender pro rata in an amount equal to
its Percentage of the L/C Obligations then outstanding.

 

(b)                                  Applications.  At any time before the
Revolving Credit Termination Date, the L/C Issuer shall, at the request of the
Borrower, issue one or more Letters of Credit in U.S. Dollars, in a form
reasonably satisfactory to the L/C Issuer, with expiration dates no later than
the earlier of 12 months from the date of issuance (or which are cancelable not
later than 12 months from the date of issuance and each renewal) or thirty
(30) days prior to the Revolving Credit Termination Date, in an aggregate face
amount as set forth above, upon the receipt of an application duly executed by
the Borrower and, if such Letter of Credit is for the account of one of its
Subsidiaries, such Subsidiary for the relevant Letter of Credit in the form then
customarily prescribed by the L/C Issuer for the Letter of Credit requested
(each an “Application”).  The Borrower agrees that if on the Revolving Credit
Termination Date any Letters of Credit remain

 

30

--------------------------------------------------------------------------------


 

outstanding the Borrower shall then deliver to the Administrative Agent, without
notice or demand, Cash Collateral in an amount equal to 105% of the aggregate
amount of each Letter of Credit then outstanding (which shall be held by the
Administrative Agent pursuant to the terms of Section 9.4).  Notwithstanding
anything contained in any Application to the contrary:  (i) the Borrower shall
pay fees in connection with each Letter of Credit as set forth in Section 3.1,
(ii) except as otherwise provided herein or in Sections 2.8, 2.13 or 2.14,
unless an Event of Default exists, the L/C Issuer will not call for the funding
by the Borrower of any amount under a Letter of Credit before being presented
with a drawing thereunder, and (iii) if the L/C Issuer is not timely reimbursed
for the amount of any drawing under a Letter of Credit on the date such drawing
is paid, except as otherwise provided for in Section 2.6(c), the Borrower’s
obligation to reimburse the L/C Issuer for the amount of such drawing shall bear
interest (which the Borrower hereby promises to pay) from and after the date
such drawing is paid at a rate per annum equal to the sum of the Applicable
Margin plus the Base Rate from time to time in effect (computed on the basis of
a year of 365 or 366 days, as the case may be, and the actual number of days
elapsed).  If the L/C Issuer issues any Letter of Credit with an expiration date
that is automatically extended unless the L/C Issuer gives notice that the
expiration date will not so extend beyond its then scheduled expiration date,
unless the Administrative Agent or the Required Lenders instruct the L/C Issuer
otherwise, the L/C Issuer will give such notice of non-renewal before the time
necessary to prevent such automatic extension if before such required notice
date:  (i) the expiration date of such Letter of Credit if so extended would be
after the Revolving Credit Termination Date, (ii) the Revolving Credit
Commitments have been terminated, or (iii) an Event of Default exists and either
the Administrative Agent or the Required Lenders (with notice to the
Administrative Agent) have given the L/C Issuer instructions not to so permit
the extension of the expiration date of such Letter of Credit.  The L/C Issuer
agrees to issue amendments to the Letter(s) of Credit increasing the amount, or
extending the expiration date, thereof at the request of the Borrower subject to
the conditions of Section 7 and the other terms of this Section.

 

(c)                                  The Reimbursement Obligations.  Subject to
Section 2.3(b), the obligation of the Borrower to reimburse the L/C Issuer for
all drawings under a Letter of Credit (a “Reimbursement Obligation”) shall be
governed by the Application related to such Letter of Credit, except that
reimbursement shall be made by no later than 12:00 Noon on the date when each
drawing is to be paid if the Borrower has been informed of such drawing by the
L/C Issuer on or before 11:00 a.m. on the date when such drawing is to be paid
or, if notice of such drawing is given to the Borrower after 11:00 a.m. on the
date when such drawing is to be paid, by no later than 12:00 Noon on the
following Business Day, in immediately available funds at the Administrative
Agent’s principal office in Chicago, Illinois, or such other office as the
Administrative Agent may designate in writing to the Borrower (who shall
thereafter cause to be distributed to the L/C Issuer such amount(s) in like
funds).  If the Borrower does not make any such reimbursement payment on the
date due and the Participating Lenders fund their participations therein in the
manner set forth in Section 2.3(e) below, then all payments thereafter received
by the Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 2.3(e) below.

 

(d)                                  Obligations Absolute.  The Borrower’s
obligation to reimburse L/C Obligations shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance

 

31

--------------------------------------------------------------------------------


 

with the terms of this Agreement and the relevant Application under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the L/C Issuer under a Letter of Credit against presentation of a draft or other
document that does not strictly comply with the terms of such Letter of Credit,
or (iv) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder. None of the Administrative Agent,
the Lenders, or the L/C Issuer shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the L/C Issuer; provided that the foregoing shall not be
construed to excuse the L/C Issuer from liability to the Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrower and each other Loan Party to the extent
permitted by applicable law) suffered by the Borrower or any Loan Party that are
caused by the L/C Issuer’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the L/C Issuer (as determined by
a court of competent jurisdiction by final and nonappealable judgment), the
L/C Issuer shall be deemed to have exercised care in each such determination. 
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
L/C Issuer may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

 

(e)                                  The Participating Interests.  Each Lender
(other than the Lender acting as L/C Issuer in issuing the relevant Letter of
Credit), by its acceptance hereof, severally agrees to purchase from the
L/C Issuer, and the L/C Issuer hereby agrees to sell to each such Lender (a
“Participating Lender”), an undivided percentage participating interest (a
“Participating Interest”), to the extent of its Percentage, in each Letter of
Credit issued by, and each Reimbursement Obligation owed to, the L/C Issuer. 
Upon any failure by the Borrower to pay any Reimbursement Obligation at the time
required on the date the related drawing is to be paid, as set forth in
Section 2.3(c) above, or if the L/C Issuer is required at any time to return to
the Borrower or to a trustee, receiver, liquidator, custodian or other Person
any portion of any payment of any Reimbursement Obligation, each Participating
Lender shall, not later than the Business Day it receives a certificate in the
form of Exhibit A hereto from the L/C Issuer (with a copy to the Administrative
Agent) to such effect, if such certificate is received before 1:00 p.m., or not
later than 1:00 p.m. the following Business Day, if such certificate is received
after such

 

32

--------------------------------------------------------------------------------


 

time, pay to the Administrative Agent for the account of the L/C Issuer an
amount equal to such Participating Lender’s Percentage of such unpaid or
recaptured Reimbursement Obligation together with interest on such amount
accrued from the date the related payment was made by the L/C Issuer to the date
of such payment by such Participating Lender at a rate per annum equal to: 
(i) from the date the related payment was made by the L/C Issuer to the date two
(2) Business Days after payment by such Participating Lender is due hereunder,
at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation for each such day and (ii) from the date two (2) Business Days
after the date such payment is due from such Participating Lender to the date
such payment is made by such Participating Lender, the Base Rate in effect for
each such day.  Each such Participating Lender shall thereafter be entitled to
receive its Percentage of each payment received in respect of the relevant
Reimbursement Obligation and of interest paid thereon, with the L/C Issuer
retaining its Percentage thereof as a Lender hereunder.  The several obligations
of the Participating Lenders to the L/C Issuer under this Section shall be
absolute, irrevocable, and unconditional under any and all circumstances
whatsoever and shall not be subject to any set-off, counterclaim or defense to
payment which any Participating Lender may have or have had against the
Borrower, the L/C Issuer, the Administrative Agent, any Lender or any other
Person whatsoever.  Without limiting the generality of the foregoing, such
obligations shall not be affected by any Default or by any reduction or
termination of any Revolving Credit Commitment of any Lender, and each payment
by a Participating Lender under this Section shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(f)                                  Indemnification.  The Participating Lenders
shall, to the extent of their respective Percentages, indemnify the L/C Issuer
(to the extent not reimbursed by the Borrower) against any cost, expense
(including reasonable counsel fees and disbursements), claim, demand, action,
loss or liability (except such as result from such L/C Issuer’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction by
final and nonappealable judgment) that the L/C Issuer may suffer or incur in
connection with any Letter of Credit issued by it.  The obligations of the
Participating Lenders under this subsection (f) and all other parts of this
Section shall survive termination of this Agreement and of all Applications,
Letters of Credit, and all drafts and other documents presented in connection
with drawings thereunder.

 

(g)                                   Manner of Requesting a Letter of Credit. 
The Borrower shall provide at least five (5) Business Days’ advance written
notice to the Administrative Agent of each request for the issuance of a Letter
of Credit, such notice in each case to be accompanied by an Application for such
Letter of Credit properly completed and executed by the Borrower and, in the
case of an extension or amendment or an increase in the amount of a Letter of
Credit, a written request therefor, in a form acceptable to the Administrative
Agent and the L/C Issuer, in each case, together with the fees called for by
this Agreement.  The Administrative Agent shall promptly notify the L/C Issuer
of the Administrative Agent’s receipt of each such notice (and the L/C Issuer
shall be entitled to assume that the conditions precedent to any such issuance,
extension, amendment or increase have been satisfied unless notified to the
contrary by the Administrative Agent or the Required Lenders) and the L/C Issuer
shall promptly notify the Administrative Agent and the Lenders of the issuance
of the Letter of Credit so requested.

 

33

--------------------------------------------------------------------------------


 

(h)                                  Replacement of the L/C Issuer.  The
L/C Issuer may be replaced at any time by written agreement among the Borrower,
the Administrative Agent, the replaced L/C Issuer, and the successor
L/C Issuer.  The Administrative Agent shall notify the Lenders of any such
replacement of the L/C Issuer.  At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced L/C Issuer.  From and after the effective date of any such replacement
(i) the successor L/C Issuer shall have all the rights and obligations of the
L/C Issuer under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “L/C Issuer” shall be deemed
to refer to such successor or to any previous L/C Issuer, or to such successor
and all previous L/C Issuers, as the context shall require.  After the
replacement of an L/C Issuer hereunder, the replaced L/C Issuer shall remain a
party hereto and shall continue to have all the rights and obligations of an
L/C Issuer under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

 

Section 2.4.                             Applicable Interest Rates.

 

(a)                                 Base Rate Loans.  Each Base Rate Loan made
or maintained by a Lender shall bear interest (computed on the basis of a year
of 365 or 366 days, as the case may be (or 360 days, in the case of clause
(c) of the definition of Base Rate relating to the LIBOR Quoted Rate), and the
actual days elapsed) on the unpaid principal amount thereof from the date such
Loan is advanced, or created by conversion from a Eurodollar Loan, until
maturity (whether by acceleration or otherwise) at a rate per annum equal to the
sum of the Applicable Margin plus the Base Rate from time to time in effect,
payable in arrears by the Borrower on each Interest Payment Date and at maturity
(whether by acceleration or otherwise).

 

(b)                                  Eurodollar Loans.  Each Eurodollar Loan
made or maintained by a Lender shall bear interest during each Interest Period
it is outstanding (computed on the basis of a year of 360 days and actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced or continued, or created by conversion from a Base Rate Loan, until
maturity (whether by acceleration or otherwise) at a rate per annum equal to the
sum of the Applicable Margin plus the Adjusted LIBOR applicable for such
Interest Period, payable in arrears by the Borrower on each Interest Payment
Date and at maturity (whether by acceleration or otherwise).

 

(c)                                  Rate Determinations.  The Administrative
Agent shall determine each interest rate applicable to the Loans and the
Reimbursement Obligations hereunder, and its determination thereof shall be
conclusive and binding except in the case of manifest error.

 

Section 2.5.                             Minimum Borrowing Amounts; Maximum
Eurodollar Loans.  Each Borrowing of Base Rate Loans advanced under the
Revolving Facility shall be in an amount not less than $500,000.  Each Borrowing
of Eurodollar Loans advanced, continued or converted under the Revolving
Facility shall be in an amount equal to $1,000,000 or such greater amount which
is an integral multiple of $500,000.  Without the Administrative Agent’s
consent, there shall not be more than six (6) Borrowings of Eurodollar Loans
outstanding under the Revolving Facility at any one time.

 

34

--------------------------------------------------------------------------------


 

Section 2.6.                             Manner of Borrowing Loans and
Designating Applicable Interest Rates.

 

(a)                                 Notice to the Administrative Agent.  The
Borrower shall give notice to the Administrative Agent by no later than
10:00 a.m.:  (i) at least three (3) Business Days before the date on which the
Borrower requests the Lenders to advance a Borrowing of Eurodollar Loans and
(ii) on the date the Borrower requests the Lenders to advance a Borrowing of
Base Rate Loans.  The Loans included in each Borrowing shall bear interest
initially at the type of rate specified in such notice of a new Borrowing. 
Thereafter, subject to the terms and conditions hereof, the Borrower may from
time to time elect to change or continue the type of interest rate borne by each
Borrowing or, subject to the minimum amount requirement for each outstanding
Borrowing set forth in Section 2.5, a portion thereof, as follows:  (i) if such
Borrowing is of Eurodollar Loans, the Borrower may continue part or all of such
Borrowing as Eurodollar Loans or convert part or all of such Borrowing into Base
Rate Loans; provided, if such continuation or conversion occurs on a day other
than on the last day of the applicable Interest Period, the Borrower shall be
liable for any amounts under Section 4.5 or (ii) if such Borrowing is of Base
Rate Loans, on any Business Day, the Borrower may convert all or part of such
Borrowing into Eurodollar Loans for an Interest Period or Interest Periods
specified by the Borrower.  The Borrower shall give all such notices requesting
the advance, continuation or conversion of a Borrowing to the Administrative
Agent by telephone, telecopy, or other telecommunication device acceptable to
the Administrative Agent (which notice shall be irrevocable once given and, if
by telephone, shall be promptly confirmed in writing in a manner reasonably
acceptable to the Administrative Agent), substantially in the form attached
hereto as Exhibit B (Notice of Borrowing) or Exhibit C (Notice of
Continuation/Conversion), as applicable, or in such other form reasonably
acceptable to the Administrative Agent.  Notice of the continuation of a
Borrowing of Eurodollar Loans for an additional Interest Period or of the
conversion of part or all of a Borrowing of Base Rate Loans into Eurodollar
Loans must be given by no later than 10:00 a.m. at least three (3) Business Days
before the date of the requested continuation or conversion.  All such notices
concerning the advance, continuation or conversion of a Borrowing shall specify
the date of the requested advance, continuation or conversion of a Borrowing
(which shall be a Business Day), the amount of the requested Borrowing to be
advanced, continued or converted, the type of Loans to comprise such new,
continued or converted Borrowing and, if such Borrowing is to be comprised of
Eurodollar Loans, the Interest Period applicable thereto.  Upon notice to the
Borrower by the Administrative Agent or the Required Lenders (or, in the case of
an Event of Default under Section 9.1(j) or 9.1(k) with respect to the Borrower,
without notice), no Borrowing of Eurodollar Loans shall be advanced, continued,
or created by conversion if any Default then exists.  The Borrower agrees that
the Administrative Agent may rely on any such telephonic, telecopy or other
telecommunication notice given by any person the Administrative Agent in good
faith believes is an Authorized Representative without the necessity of
independent investigation, and in the event any such notice by telephone
conflicts with any written confirmation such telephonic notice shall govern if
the Administrative Agent has acted in reliance thereon.

 

(b)                                  Notice to the Lenders.  The Administrative
Agent shall give prompt telephonic, telecopy or other telecommunication notice
to each Lender of any notice from the Borrower received pursuant to
Section 2.6(a) above and, if such notice requests the Lenders to make Eurodollar
Loans, the Administrative Agent shall give notice to the Borrower and each
Lender

 

35

--------------------------------------------------------------------------------


 

by like means of the interest rate applicable thereto promptly after the
Administrative Agent has made such determination.

 

(c)                                  Borrower’s Failure to Notify.   If the
Borrower fails to give notice pursuant to Section 2.6(a) above of the
continuation or conversion of any outstanding principal amount of a Borrowing of
Eurodollar Loans before the last day of its then current Interest Period within
the period required by Section 2.6(a) and such Borrowing is not prepaid in
accordance with Section 2.8, the Borrower shall be deemed to have elected that
such Borrowing be continued as a Borrowing of Eurodollar Loans having an
Interest Period of one month’s duration.  In the event the Borrower fails to
give notice pursuant to Section 2.6(a) above of a Borrowing equal to the amount
of a Reimbursement Obligation and has not notified the Administrative Agent by
12:00 noon on the day such Reimbursement Obligation becomes due that it intends
to repay such Reimbursement Obligation through funds not borrowed under this
Agreement, the Borrower shall be deemed to have requested a Borrowing of Base
Rate Loans on such day in the amount of the Reimbursement Obligation then due,
which Borrowing shall be applied to pay the Reimbursement Obligation then due.

 

(d)                                  Disbursement of Loans.  Not later than
1:00 p.m. on the date of any requested advance of a new Borrowing, subject to
Section 7, each Lender shall make available its Loan comprising part of such
Borrowing in funds immediately available at the principal office of the
Administrative Agent in Chicago, Illinois (or at such other location as the
Administrative Agent shall designate).  The Administrative Agent shall make the
proceeds of each new Borrowing available to the Borrower at the Administrative
Agent’s principal office in Chicago, Illinois (or at such other location as the
Administrative Agent shall designate), by depositing or wire transferring such
proceeds to the credit of the Borrower’s Designated Disbursement Account or as
the Borrower and the Administrative Agent may otherwise agree.

 

(e)                                  Administrative Agent Reliance on Lender
Funding.  Unless the Administrative Agent shall have been notified by a Lender
prior to (or, in the case of a Borrowing of Base Rate Loans, by 1:00 p.m. on)
the date on which such Lender is scheduled to make payment to the Administrative
Agent of the proceeds of a Loan (which notice shall be effective upon receipt)
that such Lender does not intend to make such payment, the Administrative Agent
may assume that such Lender has made such payment when due and the
Administrative Agent may in reliance upon such assumption (but shall not be
required to) make available to the Borrower the proceeds of the Loan to be made
by such Lender and, if any Lender has not in fact made such payment to the
Administrative Agent, such Lender shall, on demand, pay to the Administrative
Agent the amount made available to the Borrower attributable to such Lender
together with interest thereon in respect of each day during the period
commencing on the date such amount was made available to the Borrower and ending
on (but excluding) the date such Lender pays such amount to the Administrative
Agent at a rate per annum equal to:  (i) from the date the related advance was
made by the Administrative Agent to the date two (2) Business Days after payment
by such Lender is due hereunder, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation for each such day and (ii) from the date two
(2) Business Days after the date such payment is due from such Lender to the
date such payment is made by such Lender, the Base Rate in effect for each such
day.  If such amount is not received from such Lender by the

 

36

--------------------------------------------------------------------------------


 

Administrative Agent immediately upon demand, the Borrower will, on demand,
repay to the Administrative Agent the proceeds of the Loan attributable to such
Lender with interest thereon at a rate per annum equal to the interest rate
applicable to the relevant Loan, but without such payment being considered a
payment or prepayment of a Loan under Section 4.5 so that the Borrower will have
no liability under such Section with respect to such payment.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

Section 2.7.                             Maturity of Loans.

 

Each Revolving Loan, both for principal and interest not sooner paid, shall
mature and be due and payable by the Borrower on the Revolving Credit
Termination Date.

 

Section 2.8.                             Prepayments.

 

(a)                                 Optional.  The Borrower may prepay without
penalty in whole or in part any Loan (but, if in part, then:  (i) if such
Borrowing is of Base Rate Loans, in an amount not less than $500,000, (ii) if
such Borrowing is of Eurodollar Loans, in an amount not less than $1,000,000 and
(iii) in each case, in an amount such that the minimum amount required for a
Borrowing pursuant to Section 2.5 remains outstanding) upon prior notice
delivered by the Borrower to the Administrative Agent no later than 10:00
a.m. on the date of prepayment, such prepayment to be made by the payment of the
principal amount to be prepaid and, in the case of any Eurodollar Loan, accrued
interest thereon to the date fixed for prepayment plus any amounts due the
Lenders under Section 4.5.

 

(b)                                  Mandatory.                               
The Borrower shall, on each date the Revolving Credit Commitments are reduced
pursuant to Section 2.11, prepay the Revolving Loans, and, if necessary, prefund
the L/C Obligations by the amount, if any, necessary to reduce the sum of the
aggregate principal amount of Revolving Loans and L/C Obligations then
outstanding to the amount to which the Revolving Credit Commitments have been so
reduced.  Unless the Borrower otherwise directs, prepayments of Loans under this
Section 2.8(b) shall be applied first to Borrowings of Base Rate Loans until
payment in full thereof with any balance applied to Borrowings of Eurodollar
Loans in the order in which their Interest Periods expire.  Each prepayment of
Loans under this Section 2.8(b) shall be made by the payment of the principal
amount to be prepaid and, in the case of any Eurodollar Loans, accrued interest
thereon to the date of prepayment together with any amounts due the Lenders
under Section 4.5.  Each prefunding of L/C Obligations shall be made in
accordance with Section 9.4.

 

(c)                                  Any amount of Revolving Loans paid or
prepaid before the Revolving Credit Termination Date may, subject to the terms
and conditions of this Agreement, be borrowed, repaid and borrowed again.

 

Section 2.9.                             Default Rate.  Notwithstanding anything
to the contrary contained herein, while any Event of Default exists under
Section 9.1(a)(i), 9.1(b) (with respect to an Event of Default arising under
Section 8.23), 9.1(j)  or 9.1(k) or after acceleration, the Borrower shall pay
interest (after as well as before entry of judgment thereon to the extent
permitted by law) on the

 

37

--------------------------------------------------------------------------------


 

principal amount of all Loans and Reimbursement Obligations, and letter of
credit fees at a rate per annum equal to:

 

(a)                        for any Base Rate Loan, the sum of 2.0% plus the
Applicable Margin plus the Base Rate from time to time in effect;

 

(b)                         for any Eurodollar Loan, the sum of 2.0% plus the
rate of interest in effect thereon at the time of such Event of Default until
the end of the Interest Period applicable thereto and, thereafter, at a rate per
annum equal to the sum of 2.0% plus the Applicable Margin for Base Rate Loans
plus the Base Rate from time to time in effect;

 

(c)                         for any Reimbursement Obligation, the sum of 2.0%
plus the amounts due under Section 2.3 with respect to such Reimbursement
Obligation; and

 

(d)                         for any Letter of Credit, the sum of 2.0% plus the
L/C Participation Fee due under Section 3.1(b) with respect to such Letter of
Credit;

 

provided, however, that in the absence of acceleration pursuant to Section 9.2
or 9.3, the application of this Section to any outstanding obligations and any
adjustments pursuant to this Section shall be made at the election of the
Administrative Agent, acting at the request or with the consent of the Required
Lenders, with written notice to the Borrower (which election may be
retroactively effective to the date of such Event of Default).  While any Event
of Default exists or after acceleration, interest shall be paid on demand of the
Administrative Agent at the request or with the consent of the Required Lenders.

 

Section 2.10.                             Evidence of Indebtedness.  (a) Each
Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(b)                                  The Administrative Agent shall also
maintain accounts in which it will record (i) the amount of each Loan made
hereunder, the type thereof and the Interest Period with respect thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder from the Borrower and
each Lender’s share thereof.

 

(c)                                  The entries maintained in the accounts
maintained pursuant to subsections (a) and (b) above shall be prima facie
evidence of the existence and amounts of the Obligations therein recorded;
provided, however, that the failure of the Administrative Agent or any Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Obligations in accordance with their
terms.

 

(d)                                  Any Lender may request that its Loans be
evidenced by a promissory note or notes in the forms of Exhibit D (the
“Revolving Note”).  In such event, the Borrower shall prepare, execute and
deliver to such Lender a Revolving Note payable to such Lender or its registered
assigns in the amount of its Revolving Credit Commitment,  Thereafter, the Loans

 

38

--------------------------------------------------------------------------------


 

evidenced by such Revolving Note and interest thereon shall at all times
(including after any assignment pursuant to Section 13.2) be represented by one
or more Revolving Notes payable to the payee named therein or any assignee
pursuant to Section 13.2, except to the extent that any such Lender or assignee
subsequently returns any such Revolving Note for cancellation and requests that
such Loans once again be evidenced as described in subsections (a) and
(b) above.

 

Section 2.11.                             Commitment Terminations.  The Borrower
shall have the right at any time and from time to time, upon not less than three
(3)  Business Days’ prior written notice to the Administrative Agent (or such
shorter period of time agreed to by the Administrative Agent), to terminate the
Revolving Credit Commitments without premium or penalty and in whole or in part,
any partial termination to be (i) in an amount not less than $10,000,000 and
(ii) allocated ratably among the Lenders in proportion to their respective
Percentages, provided that the Revolving Credit Commitments may not be reduced
to an amount less than the sum of the aggregate principal amount of Revolving
Loans and L/C Obligations then outstanding.  Any termination of the Revolving
Credit Commitments below the L/C Sublimit then in effect shall reduce the
L/C Sublimit by a like amount.  The Administrative Agent shall give prompt
notice to each Lender of any such termination of the Revolving Credit
Commitments.  Any termination of the Revolving Credit Commitments pursuant to
this Section may not be reinstated.

 

Section 2.12.                             Replacement of Lenders.  If any Lender
requests compensation under Section 4.4, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 4.1 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 4.7, or if any Lender is a Defaulting Lender
or a Non-Consenting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 13.2), all
of its interests, rights (other than its existing rights to payments pursuant to
Section 4.1 or Section 4.4) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

 

(i)                          the Borrower shall have paid to the Administrative
Agent the assignment fee (if any) specified in Section 13.2;

 

(ii)                          such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and funded participations
in L/C Obligations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 4.5 as if the Loans owing to it were prepaid rather than
assigned) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(iii)                           in the case of any such assignment resulting
from a claim for compensation under Section 4.4 or payments required to be made
pursuant to Section 4.1, such assignment will result in a reduction in such
compensation or payments thereafter;

 

39

--------------------------------------------------------------------------------


 

(iv)                         such assignment does not conflict with applicable
law; and

 

(v)                         in the case of any assignment resulting from a
Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Section 2.13.                             Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(i)                          Waivers and Amendments.  Such Defaulting Lender’s
right to approve or disapprove any amendment, waiver or consent with respect to
this Agreement shall be restricted as set forth in the definition of Required
Lenders.

 

(ii)                          Defaulting Lender Waterfall. Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Section 9 or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 13.7 hereto shall be applied
at such time or times as may be determined by the Administrative Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, to the payment on a pro rata basis
of any amounts owing by such Defaulting Lender to any L/C Issuer hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.14; sixth, to the
payment of any amounts owing to the Lenders and the L/C Issuer as a result of
any judgment of a court of competent jurisdiction obtained by any Lender or the
L/C Issuer against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)

 

40

--------------------------------------------------------------------------------


 

such payment is a payment of the principal amount of any Loans or L/C
Obligations in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 7.1 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with their Percentages without giving effect to Section 2.13(a)(iv) below. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.13(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                           Certain Fees.

 

(A)                          No Defaulting Lender shall be entitled to receive
any commitment fee for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

(B)                         Each Defaulting Lender shall be entitled to receive
L/C Participation Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.14.

 

(C)                         With respect to any L/C Participation Fee not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each L/C Issuer 
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s  Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(iv)                         Reallocation of Participations to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in L/C
Obligations shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Percentages (calculated without regard to such Defaulting
Lender’s Revolving Credit Commitments) but only to the extent that (x) the
conditions set forth in Section 7.1 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Loans and interests
in L/C Obligations of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Credit

 

41

--------------------------------------------------------------------------------


 

Commitment.  Subject to Section 13.22, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)                         Cash Collateral.  If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to them hereunder or
under law, Cash Collateralize the L/C Issuer’s Fronting Exposure in accordance
with the procedures set forth in Section 2.14.

 

(b)                                  Defaulting Lender Cure.  If the Borrower,
the Administrative Agent and each L/C Issuer agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit to
be held pro rata by the Lenders in accordance with their respective Percentages
(without giving effect to Section 2.13(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

(c)                                  New Letters of Credit.  So long as any
Lender is a Defaulting Lender, no L/C Issuer shall be required to issue, extend,
renew or increase any Letter of Credit unless it is satisfied that it will have
no Fronting Exposure after giving effect thereto.

 

Section 2.14.                             Cash Collateral for Fronting Exposure 
At any time that there shall exist a Defaulting Lender, within one (1) Business
Day following the written request of the Administrative Agent or any L/C Issuer
(with a copy to the Administrative Agent) the Borrower shall Cash Collateralize
the L/C Issuers’ Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 2.13(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount.

 

(a)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to the Administrative Agent, for the benefit of the L/C Issuers,
and agree to maintain, a first priority security interest in all such Cash
Collateral as security for such Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations, to be applied pursuant to
clause (b) below.  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the L/C Issuers as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower shall, promptly upon

 

42

--------------------------------------------------------------------------------


 

demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

 

(b)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under this
Section 2.14 or Section 2.13 in respect of Letters of Credit shall be applied to
the satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(c)                                  Termination of Requirement.  Cash
Collateral (or the appropriate portion thereof) provided to reduce any L/C
Issuer’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.14(c) following (A) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (B) the determination by the Administrative
Agent and each L/C Issuer that there exists excess Cash Collateral; provided
that, subject to Section 2.14, the Person providing Cash Collateral and each L/C
Issuer may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations; and provided further that to
the extent that such Cash Collateral was provided by the Borrower or any other
Loan Party, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

 

Section 2.15.                             Increase in the Revolving Credit
Commitments.  The Borrower may, on any Business Day prior to the Revolving
Credit Termination Date and with the written consent of the Administrative Agent
and the L/C Issuer (such consent shall not be unreasonably withheld, conditioned
or delayed), increase the aggregate amount of the Revolving Credit Commitments
by delivering an Increase Request substantially in the form attached hereto as
Exhibit I (or in such other form reasonably acceptable to the Administrative
Agent) to the Administrative Agent at least five (5) Business Days prior to the
desired effective date of such increase (the “Revolver Increase”) identifying an
additional Lender (or additional Revolving Credit Commitment for an existing
Lender) and the amount of its Revolving Credit Commitment (or additional amount
of its Revolving Credit Commitment); provided, however, that:

 

(a)                        the aggregate amount of all such Revolver Increases
shall not exceed $50,000,000 and any such Revolver Increase shall be in an
amount not less than $10,000,000 (or such lesser amount then agreed to by the
Administrative Agent);

 

(b)                         no Default shall have occurred and be continuing at
the time of the request or the effective date of the Revolver Increase; and

 

(c)                         each of the representations and warranties set forth
in Section 6 and in the other Loan Documents shall be and remain true and
correct in all material respects on the effective date of such Revolver Increase
(where not already qualified by materiality, otherwise in all respects), except
to the extent the same expressly relate to an earlier date, in which case they
shall be true and correct in all material respects (where not already qualified
by materiality, otherwise in all respects) as of such earlier date.

 

43

--------------------------------------------------------------------------------


 

The effective date of the Revolver Increase shall be agreed upon by the Borrower
and the Administrative Agent.  Upon the effectiveness thereof, Schedule 2.2
shall be deemed amended to reflect the Revolver Increase and the new Lender (or,
if applicable, existing Lender) shall advance Revolving Loans in an amount
sufficient such that after giving effect to its Revolving Loans each Lender
shall have outstanding its Percentage of all Revolving Loans outstanding under
the Revolving Credit Commitments.  It shall be a condition to such effectiveness
that if any Eurodollar Loans are outstanding on the date of such effectiveness,
such Eurodollar Loans shall be deemed to be prepaid on such date and the
Borrower shall pay any amounts owing to the Lenders pursuant to Section 4.5. 
The Borrower agrees to pay the reasonable and documented expenses of the
Administrative Agent (including reasonable and documented attorneys’ fees)
relating to any Revolver Increase.  Notwithstanding anything herein to the
contrary, no Lender shall have any obligation to increase its Revolving Credit
Commitment and no Lender’s Revolving Credit Commitment shall be increased
without its consent thereto, and each Lender may at its option, unconditionally
and without cause, decline to increase its Revolving Credit Commitment.

 

SECTION 3.                                             FEES.

 

Section 3.1.                             Fees.

 

(a)                                 Revolving Credit Commitment Fee.  The
Borrower shall pay to the Administrative Agent for the ratable account of the
Lenders in accordance with their Percentages a commitment fee at the rate per
annum equal to the Applicable Margin (computed on the basis of a year of
360 days and the actual number of days elapsed) times the daily amount by which
the aggregate Revolving Credit Commitments exceeds the principal amount of
Revolving Loans and L/C Obligations then outstanding.  Such commitment fee shall
be payable quarterly in arrears on the last day of each March, June, September,
and December in each year (commencing on the first such date occurring after the
Closing Date) and on the Revolving Credit Termination Date, unless the Revolving
Credit Commitments are terminated in whole on an earlier date, in which event
the commitment fee for the period to the date of such termination in whole shall
be paid on the date of such termination.

 

(b)                                  Letter of Credit Fees.  On the date of
issuance or extension, or increase in the amount, of any Letter of Credit
pursuant to Section 2.3, the Borrower shall pay to the L/C Issuer for its own
account a fronting fee equal to 0.125% of the face amount of (or of the increase
in the face amount of) such Letter of Credit.  Quarterly in arrears, on the last
day of each March, June, September, and December, commencing on the first such
date occurring after the Closing Date, the Borrower shall pay to the
Administrative Agent, for the ratable benefit of the Lenders in accordance with
their Percentages, a letter of credit fee (the “L/C Participation Fee”) at a
rate per annum equal to the Applicable Margin (computed on the basis of a year
of 360 days and the actual number of days elapsed) in effect during each day of
such quarter applied to the daily average face amount of Letters of Credit
outstanding during such quarter.  In addition, the Borrower shall pay to the
L/C Issuer for its own account the L/C Issuer’s standard issuance, drawing,
negotiation, amendment, assignment, and other administrative fees for each
Letter of Credit as established by the L/C Issuer from time to time.

 

44

--------------------------------------------------------------------------------


 

(c)                                  Administrative Agent Fees.  The Borrower
shall pay to the Administrative Agent, for its own use and benefit, the fees
agreed to between the Administrative Agent and the Borrower in a fee letter
dated June 5, 2017, or as otherwise agreed to in writing between them.

 

SECTION 4.                                             TAXES; CHANGE IN
CIRCUMSTANCES, INCREASED COSTS, AND FUNDING INDEMNITY.

 

Section 4.1.                             Taxes.

 

(a)                                 Certain Defined Terms.  For purposes of this
Section, the term “Lender” includes any L/C Issuer and the term “applicable law”
includes FATCA.

 

(b)                                  Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(c)                                  Payment of Other Taxes by the Loan
Parties.  The Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(d)                                  Indemnification by the Loan Parties.  The
Loan Parties shall jointly and severally indemnify each Recipient, within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable and documented expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 13.2(d) relating to
the maintenance of a Participant

 

45

--------------------------------------------------------------------------------


 

Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection (e).

 

(f)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)                                   Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 4.1(g)(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)                                    Without limiting the generality of the
foregoing,

 

(A)                          any Lender that is a U.S. Person shall deliver to
the Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

 

(B)                         any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the

 

46

--------------------------------------------------------------------------------


 

reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:

 

(i)                          in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(ii)                          executed originals of IRS Form W-8ECI;

 

(iii)                           in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit H-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E; or

 

(iv)                         to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-2 or Exhibit H-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-4 on behalf of each such
direct and indirect partner;

 

(C)                         any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

47

--------------------------------------------------------------------------------


 

(D)                          if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                  Treatment of Certain Refunds.  If any party
determines, in its reasonable discretion exercised in good faith, that it has
received a refund of any Taxes as to which it has been indemnified pursuant to
this Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this subsection (h) (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection (h), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this subsection (h) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts giving rise to such refund had never been paid.  This subsection shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(i)                                   For purposes of determining withholding
Taxes imposed under FATCA, from and after the Closing Date, the Loan Parties and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

48

--------------------------------------------------------------------------------


 

(j)                                  Survival.  Each party’s obligations under
this Section shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Revolving Credit Commitments and the repayment, satisfaction
or discharge of all obligations under any Loan Document.

 

Section 4.2.                             Change of Law.  Notwithstanding any
other provisions of this Agreement or any other Loan Document, if at any time
any Change in Law makes it unlawful for any Lender to make or continue to
maintain any Eurodollar Loan or to perform its obligations as contemplated
hereby, such Lender shall promptly give notice thereof to the Borrower, which
notice shall specify the extent of such unlawfulness (e.g., whether such
unlawfulness extends to Eurodollar Loans generally or only to Interest Periods
of a particular length).  Upon such notice, (i) such Lender’s obligations to
make or maintain Eurodollar Loans under this Agreement shall be suspended to the
extent of such unlawfulness until it is no longer unlawful for such Lender to
make or maintain Eurodollar Loans, and (ii) each outstanding Eurodollar Loan of
such Lender shall, on the last day of the Interest Period therefor (unless such
Loan may be continued as a Eurodollar Loan for the full duration of any
requested new Interest Period without being unlawful) or on such earlier date as
such Lender shall specify is necessary pursuant to the applicable Change in Law,
convert to a Base Rate Loan.

 

Section 4.3.                             Unavailability of Deposits or Inability
to Ascertain, or Inadequacy of, LIBOR.  If on or prior to the first day of any
Interest Period for any Borrowing of Eurodollar Loans:

 

(a)                        the Administrative Agent determines that deposits in
U.S. Dollars (in the applicable amounts) are not being offered to it in the
interbank eurodollar market for such Interest Period, or that by reason of
circumstances affecting the interbank eurodollar market adequate and reasonable
means do not exist for ascertaining LIBOR for such Interest Period, or

 

(b)                         the Required Lenders advise the Administrative Agent
that (i) LIBOR as determined by the Administrative Agent will not adequately and
fairly reflect the cost to such Lenders of funding their Eurodollar Loans for
such Interest Period or (ii) that the making or funding of Eurodollar Loans
become impracticable,

 

then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such notice no longer exist, then
(i) any notice of the Borrower that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Borrowing of Eurodollar Loans with an
Interest Period having the duration of such Interest Period shall be ineffective
and (ii) if any notice of the Borrower that requests a Borrowing of Eurodollar
Loans with an Interest Period having the duration of such Interest Period, such
Borrowing shall be made as a Eurodollar Borrowing having an Interest Period with
the shortest available duration described in the definition of “Interest Period”
or, in the absence of any such available duration, as a Borrowing of Base Rate
Loans.

 

49

--------------------------------------------------------------------------------


 

Section 4.4.                             Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                          impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Adjusted LIBOR) or any L/C Issuer;

 

(ii)                          subject any Recipient to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                           impose on any Lender or any L/C Issuer or the
London interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, L/C Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, L/C Issuer or other Recipient, the Borrower will
pay to such Lender, L/C Issuer or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, L/C Issuer or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)                                  Capital Requirements.  If any Lender or L/C
Issuer determines that any Change in Law affecting such Lender or L/C Issuer or
any lending office of such Lender or such Lender’s or L/C Issuer’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s or L/C Issuer’s
capital or on the capital of such Lender’s or L/C Issuer’s holding company, if
any, as a consequence of this Agreement, the Revolving Credit Commitments of
such Lender or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by any L/C Issuer, to a level
below that which such Lender or L/C Issuer or such Lender’s or L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or L/C Issuer’s policies and the policies of such
Lender’s or L/C Issuer’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to such Lender or L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
L/C Issuer or such Lender’s or L/C Issuer’s holding company for any such
reduction suffered.

 

50

--------------------------------------------------------------------------------


 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or L/C Issuer or its holding company, as the
case may be, as specified in subsection (a) or (b) of this Section and delivered
to the Borrower, shall be conclusive absent manifest error.  The Borrower shall
pay such Lender or L/C Issuer, as the case may be, the amount shown as due on
any such certificate within ten (10) days after receipt thereof.  Any such
amounts payable by the Borrower shall not be duplicative of any amount paid
previously under this Section 4.4.  Notwithstanding the foregoing, no Lender
shall be entitled to seek compensation for additional amounts or costs pursuant
to this Section 4.4. unless such Lender reasonably determines it is generally
charging such amounts to customers that are similarly situated to the Borrower
and, to the extent relevant, with a similar credit facility

 

(d)                                  Delay in Requests.  Failure or delay on the
part of any Lender or L/C Issuer to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or L/C Issuer’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or L/C Issuer pursuant to this Section for any increased
costs incurred or reductions suffered more than six (6) months prior to the date
that such Lender or L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions, and of such
Lender’s or L/C Issuer’s intention to claim compensation therefor (except that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

Section 4.5.                             Funding Indemnity.  If any Lender shall
incur any loss, cost or expense (including, without limitation, any loss, cost
or expense incurred by reason of the liquidation or re-employment of deposits or
other funds acquired by such Lender to fund or maintain any Eurodollar Loan or
the relending or reinvesting of such deposits or amounts paid or prepaid to such
Lender but not including lost profits) as a result of:

 

(a)                        any payment, prepayment or conversion of a Eurodollar
Loan on a date other than the last day of its Interest Period,

 

(b)                         any failure (because of a failure to meet the
conditions of Section 7 or otherwise) by the Borrower to borrow or continue a
Eurodollar Loan, or to convert a Base Rate Loan into a Eurodollar Loan on the
date specified in a notice given pursuant to Section 2.6(a),

 

(c)                         any failure by the Borrower to make any payment of
principal on any Eurodollar Loan when due (whether by acceleration or
otherwise), or

 

(d)                         any acceleration of the maturity of a Eurodollar
Loan as a result of the occurrence of any Event of Default hereunder,

 

then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense.  If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a

 

51

--------------------------------------------------------------------------------


 

certificate setting forth the amount of such loss, cost or expense in reasonable
detail and the amounts shown on such certificate shall be conclusive absent
manifest error.

 

Section 4.6.                             Discretion of Lender as to Manner of
Funding.  Notwithstanding any other provision of this Agreement, each Lender
shall be entitled to fund and maintain its funding of all or any part of its
Loans in any manner it sees fit, it being understood, however, that for the
purposes of this Agreement all determinations hereunder with respect to
Eurodollar Loans shall be made as if each Lender had actually funded and
maintained each Eurodollar Loan through the purchase of deposits in the
interbank eurodollar market having a maturity corresponding to such Loan’s
Interest Period, and bearing an interest rate equal to LIBOR for such Interest
Period.

 

Section 4.7.                             Lending Offices; Mitigation
Obligations.  Each Lender may, at its option, elect to make its Loans hereunder
at the branch, office or affiliate specified in its Administrative Questionnaire
(each a “Lending Office”) for each type of Loan available hereunder or at such
other of its branches, offices or affiliates as it may from time to time elect
and designate in a written notice to the Borrower and the Administrative
Agent.   If any Lender requests compensation under Section 4.4, or requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 4.1,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 4.1 or 4.4, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable and documented costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

SECTION 5.                                             PLACE AND APPLICATION OF
PAYMENTS.

 

Section 5.1.                             Place and Application of Payments.  All
payments of principal of and interest on the Loans and the Reimbursement
Obligations, and all other Obligations payable by the Borrower under this
Agreement and the other Loan Documents, shall be made by the Borrower to the
Administrative Agent by no later than 12:00 Noon on the due date thereof at the
office of the Administrative Agent in Chicago, Illinois (or such other location
as the Administrative Agent may designate to the Borrower), for the benefit of
the Lender(s) or L/C Issuer entitled thereto.  Any payments received after such
time shall be deemed to have been received by the Administrative Agent on the
next Business Day.  All such payments shall be made in U.S. Dollars, in
immediately available funds at the place of payment, in each case without
set-off or counterclaim.  The Administrative Agent will promptly thereafter
cause to be distributed like funds relating to the payment of principal or
interest on Loans and on Reimbursement Obligations in which the Lenders have
purchased Participating Interests ratably to the Lenders and like funds relating
to the payment of any other amount payable to any Lender to such Lender, in each
case to be applied in accordance with the terms of this Agreement.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the

 

52

--------------------------------------------------------------------------------


 

L/C Issuers hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the L/C Issuers, as the case may be, the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders or the L/C Issuers, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or L/C Issuer, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at a rate per annum equal to:  (i) from the
date the distribution was made to the date two (2) Business Days after payment
by such Lender is due hereunder, at the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation for each such day and (ii) from the date two
(2) Business Days after the date such payment is due from such Lender to the
date such payment is made by such Lender, the Base Rate in effect for each such
day.

 

Section 5.2.                             Non-Business Days.  Subject to the
definition of Interest Period, if any payment hereunder becomes due and payable
on a day which is not a Business Day, the due date of such payment shall be
extended to the next succeeding Business Day on which date such payment shall be
due and payable.  In the case of any payment of principal falling due on a day
which is not a Business Day, interest on such principal amount shall continue to
accrue during such extension at the rate per annum then in effect, which accrued
amount shall be due and payable on the next scheduled date for the payment of
interest.

 

Section 5.3.                             Payments Set Aside. To the extent that
any payment by or on behalf of the Borrower or any other Loan Party is made to
the Administrative Agent, any L/C Issuer or any Lender, or the Administrative
Agent, any L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
such L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and each L/C Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for each such
day.

 

53

--------------------------------------------------------------------------------


 

SECTION 6.                                             REPRESENTATIONS AND
WARRANTIES.

 

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders as follows:

 

Section 6.1.                             Organization and Qualification.  Each
Loan Party is duly organized, validly existing, and in good standing as a
corporation, limited liability company, or partnership, as applicable, under the
laws of the jurisdiction in which it is organized, has full and adequate power
to own its Property and conduct its business as now conducted, and is duly
licensed or qualified and in good standing in each jurisdiction in which the
nature of the business conducted by it or the nature of the Property owned or
leased by it requires such licensing or qualifying, except where the failure to
do so would not have a Material Adverse Effect.

 

Section 6.2.                             Subsidiaries.  Each Subsidiary that is
not a Loan Party is duly organized, validly existing, and in good standing under
the laws of the jurisdiction in which it is organized, has full and adequate
power to own its Property and conduct its business as now conducted, and is duly
licensed or qualified and in good standing in each jurisdiction in which the
nature of the business conducted by it or the nature of the Property owned or
leased by it requires such licensing or qualifying, except where the failure to
do so would not have a Material Adverse Effect.  Schedule 6.2 (as modified from
time to time pursuant to Section 8.18) hereto identifies each Subsidiary
(including Subsidiaries that are Loan Parties), the jurisdiction of its
organization, the percentage of issued and outstanding shares of each class of
its capital stock or other equity interests owned by any Loan Party and its
Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class of its
authorized capital stock and other equity interests and the number of shares of
each class issued and outstanding.  All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and, in the case of any corporation, fully paid and nonassessable
and all such shares and other equity interests indicated on Schedule 6.2  as
owned by the relevant Loan Party or another Subsidiary are owned, beneficially
and of record, by such Loan Party or such Subsidiary free and clear of all Liens
other than the Liens granted in favor of the Administrative Agent pursuant to
the Collateral Documents or otherwise permitted by this Agreement.  Except as
permitted hereby, there are no outstanding commitments or other obligations of
any Subsidiary to issue, and no options, warrants or other rights of any Person
to acquire, any shares of any class of capital stock or other equity interests
of any Subsidiary.

 

Section 6.3.                             Authority and Validity of Obligations. 
Each Loan Party has full right and authority to enter into this Agreement and
the other Loan Documents executed by it, to make the borrowings herein provided
for (in the case of the Borrower), to guarantee the Secured Obligations (in the
case of each Guarantor), to grant to the Administrative Agent the Liens
described in the Collateral Documents executed by such Loan Party, and to
perform all of its obligations hereunder and under the other Loan Documents
executed by it.  The Loan Documents delivered by the Loan Parties have been duly
authorized, executed, and delivered by such Persons and constitute valid and
binding obligations of such Loan Parties enforceable against each of them in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether the application of such

 

54

--------------------------------------------------------------------------------


 

principles is considered in a proceeding in equity or at law); and this
Agreement and the other Loan Documents do not, nor does the performance or
observance by any Loan Party of any of the matters and things herein or therein
provided for, (a) contravene or constitute a default under any provision of law
or any judgment, injunction, order or decree binding upon any Loan Party or any
Subsidiary of a Loan Party or any provision of the organizational documents
(e.g., charter, certificate or articles of incorporation and by-laws,
certificate or articles of association and operating agreement, partnership
agreement, or other similar organizational documents) of any Loan Party or any
Subsidiary of a Loan Party, (b) contravene or constitute a default under any
covenant, indenture or agreement of or affecting any Loan Party or any
Subsidiary of a Loan Party or any of their respective Property, in each case
where such contravention or default, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, or (c) result in the
creation or imposition of any Lien on any Property of any Loan Party or any
Subsidiary of a Loan Party other than the Liens granted in favor of the
Administrative Agent pursuant to the Collateral Documents.

 

Section 6.4.                             Use of Proceeds; Margin Stock.  The
Borrower shall use the proceeds of the Revolving Facility to refinance existing
Indebtedness outstanding under the Existing Credit Agreement on the Closing Date
or other outstanding Indebtedness; to finance capital expenditures and Permitted
Acquisitions, to fund certain fees and expenses incurred in connection with the
transactions contemplated hereby, for its general working capital and other
corporate purposes, and for such other legal and proper purposes as are
consistent with all applicable laws.  No Loan Party nor any of its Subsidiaries
(other than PBS) is engaged in the business of extending credit for the purpose
of purchasing or carrying Margin Stock.  Except for the purchase of Company
Stock (including the Convertible Notes), no part of the proceeds of any Loan or
any other extension of credit made hereunder will be used to purchase or carry
any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock.  No part of the proceeds of any
Loan or any other extension of credit made hereunder shall be used to purchase
Company Stock in a manner that violates or results in a violation of Regulation
U.  Margin Stock constitutes less than 25% of the assets of the Loan Parties and
their Subsidiaries which are subject to any limitation on sale, pledge or other
restriction hereunder.

 

Section 6.5.                             Financial Reports.   The consolidated
balance sheet of the Borrower and its Subsidiaries as at December 31, 2016, and
the related consolidated statements of income, retained earnings and cash flows
of the Borrower and its Subsidiaries for the fiscal year then ended, and
accompanying notes thereto, which financial statements are accompanied by the
audit report of KPMG LLP, independent public accountants, and the unaudited
interim consolidated balance sheet of the Borrower and its Subsidiaries as at
March 31, 2017, and the related consolidated statements of income, retained
earnings and cash flows of the Borrower and its Subsidiaries for the nine months
then ended, heretofore furnished to the Administrative Agent and the Lenders,
fairly present in all material respects the consolidated financial condition of
the Borrower and its Subsidiaries as at said dates and the consolidated results
of their operations and cash flows for the periods then ended in conformity with
GAAP applied on a consistent basis.  Neither the Borrower nor any of its
Subsidiaries has contingent liabilities which are material to it other than as
indicated on such financial statements or, with respect to future periods, on
the financial statements furnished pursuant to Section 8.5.

 

55

--------------------------------------------------------------------------------


 

Section 6.6.                             No Material Adverse Change.  Since
December 31, 2016, there has been no change in the financial condition of any
Loan Party or any Subsidiary of a Loan Party except those occurring in the
ordinary course of business, none of which individually or in the aggregate
would reasonably be expected to have a Material Adverse Effect.

 

Section 6.7.                             Full Disclosure.  The statements and
information furnished to the Administrative Agent and the Lenders in connection
with the negotiation of this Agreement and the other Loan Documents and the
commitments by the Lenders to provide all or part of the financing contemplated
hereby (as modified or supplemented by other information so furnished) do not
contain any untrue statements of a material fact or omit a material fact
necessary to make the material statements contained herein or therein, taken as
a whole and in light of the circumstances in which made, not misleading, the
Administrative Agent and the Lenders acknowledging that as to any projections
furnished to the Administrative Agent and the Lenders, the Loan Parties only
represent that the same were prepared on the basis of information and estimates
the Loan Parties believed to be reasonable at the time such information was
furnished to the Administrative Agent and the Lenders (it being understood that
such projections are not to be viewed as facts and are subject to significant
uncertainties and contingencies many of which are beyond the Borrower’s control,
that no assurance can be given that any particular projections will be realized,
that actual results may differ and that such differences may be material).

 

Section 6.8.                             Trademarks, Franchises, and Licenses. 
The Loan Parties and their Subsidiaries own, possess, or have the right to use
all necessary patents, licenses, franchises, trademarks, trade names, trade
styles, copyrights, trade secrets, know how, and confidential commercial and
proprietary information to conduct their businesses as now conducted, without
known conflict with any patent, license, franchise, trademark, trade name, trade
style, copyright or other proprietary right of any other Person, except to the
extent failure to do the same would not reasonably be expected to have a
Material Adverse Effect.

 

Section 6.9.                             Governmental Authority and Licensing. 
The Loan Parties and their Subsidiaries have received all licenses, permits, and
approvals of all federal, state, and local governmental authorities, if any,
necessary to conduct their businesses, in each case where the failure to obtain
or maintain the same would reasonably be expected to have a Material Adverse
Effect.  No investigation or proceeding which would reasonably be expected to
result in revocation or denial of any material license, permit or approval is
pending or, to the knowledge of any Loan Party, threatened.

 

Section 6.10.                             Good Title.  The Borrower and its
Subsidiaries have good and defensible title (or valid leasehold interests) to
their assets as reflected on the most recent consolidated balance sheet of the
Borrower and its Subsidiaries furnished to the Administrative Agent and the
Lenders (except for dispositions of assets in the ordinary course of business or
that are (or would have been, in the case of dispositions prior to the date
hereof) permitted hereunder), subject to no Liens other than such thereof as are
permitted by Section 8.8.

 

Section 6.11.                             Litigation and Other Controversies. 
There is no litigation or governmental or arbitration proceeding or labor
controversy pending, nor to the knowledge of any Loan Party threatened, against
any Loan Party or any Subsidiary of a Loan Party or any of their respective

 

56

--------------------------------------------------------------------------------


 

Property which, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect.

 

Section 6.12.                             Taxes.  Except for returns in respect
of Sales and Use Taxes, all federal and other material Tax returns required to
be filed by any Loan Party or any Subsidiary of a Loan Party in any jurisdiction
have, in fact, been filed, and all Taxes upon any Loan Party or any Subsidiary
of a Loan Party or upon any of their respective Property, income or franchises,
which are shown to be due and payable in such returns, have been paid, except
(a) the Sales and Use Taxes and (b) such Taxes, if any, as are being contested
in good faith and by appropriate proceedings which prevent enforcement of the
matter under contest and as to which adequate reserves established in accordance
with GAAP have been provided.  The Sales and Use Taxes continue to be Permitted
Sales and Use Tax Obligations.  No Loan Party knows of any proposed additional
material Tax assessment against it or its Subsidiaries for which adequate
provisions in accordance with GAAP have not been made on their accounts. 
Adequate provisions in accordance with GAAP for Taxes on the books of each Loan
Party and each of its Subsidiaries have been made for all open years, and for
its current fiscal period.

 

Section 6.13.                             Approvals.  No authorization, consent,
license or exemption from, or filing or registration with, any court or
governmental department, agency or instrumentality, nor any approval or consent
of any other Person, is or will be necessary to the valid execution, delivery or
performance by any Loan Party of any Loan Document, except for (i) such
approvals which have been obtained prior to the date of this Agreement and
remain in full force and effect, and (ii) filings which are necessary to perfect
the security interests under the Collateral Documents.

 

Section 6.14.                             Affiliate Transactions.   No Loan
Party nor any of its Subsidiaries is a party to any contracts or agreements with
any of its Affiliates (other than another Loan Party) on terms and conditions
which are less favorable to such Loan Party or such Subsidiary than would be
usual and customary in similar contracts or agreements between Persons not
affiliated with each other, except for any such contract or agreement between a
Loan Party and an Excluded Subsidiary where the purchase price for such good or
service being provided is at cost pursuant to such contract or agreement.

 

Section 6.15.                             Investment Company.  No Loan Party nor
any of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

 

Section 6.16.                             ERISA.  Except as could not reasonably
be expected to result in a Material Adverse Effect, individually or in the
aggregate, each Loan Party and each other member of its Controlled Group has
fulfilled its obligations under the minimum funding standards of and is in
compliance with ERISA and the Code to the extent applicable to it and has not
incurred any liability to the PBGC, a Plan or a Multiemployer Plan under
Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA.  No Loan Party nor any of its Subsidiaries has any
contingent liabilities with respect to any material post-retirement benefits
under a Welfare Plan, other than liability for continuation coverage described
in article 6 of Title I of ERISA or the provisions of state or local law.

 

57

--------------------------------------------------------------------------------


 

Section 6.17.                             Compliance with Laws.  (a) The Loan
Parties and their Subsidiaries are in compliance with all Legal Requirements
applicable to or pertaining to their Property or business operations, where any
such non-compliance, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

(b)                                  Except for such matters, individually or in
the aggregate, which could not reasonably be expected to result in a Material
Adverse Effect, the Loan Parties represent and warrant that:  (i) the Loan
Parties and their Subsidiaries, and each of the Premises, comply in all material
respects with all applicable Environmental Laws; (ii) the Loan Parties and their
Subsidiaries have obtained, maintain and are in compliance with all approvals,
permits, or authorizations of Governmental Authorities required for their
operations and each of the Premises; (iii) the Loan Parties and their
Subsidiaries have not, and no Loan Party has knowledge of any other Person who
has, caused any Release, threatened Release or disposal of any Hazardous
Material at, on, or from any of the Premises in any material quantity and, to
the knowledge of each Loan Party, none of the Premises are adversely affected by
any such Release, threatened Release or disposal of a Hazardous Material;
(iv) the Loan Parties and their Subsidiaries are not subject to and have no
notice or knowledge of any Environmental Claim involving any Loan Party or any
Subsidiary of a Loan Party or any of the Premises, and there are no conditions
or occurrences at any of the Premises which could reasonably be anticipated to
form the basis for such an Environmental Claim; (v) none of the Premises contain
and have contained any:  (1) underground storage tanks, (2) material amounts of
asbestos containing building material, (3) landfills or dumps, (4) hazardous
waste management facilities as defined pursuant to any Environmental Law, or
(5) sites on or nominated for the National Priority List or similar state list;
(vi) the Loan Parties and their Subsidiaries have not used a material quantity
of any Hazardous Material and have conducted no Hazardous Material Activity at
any of the Premises;(vii) none of the Premises are subject to any, and no Loan
Party has knowledge of any imminent restriction on the ownership, occupancy, use
or transferability of the Premises in connection with any (1) Environmental Law
or (2) Release, threatened Release or disposal of a Hazardous Material; and
(viii) there are no conditions or circumstances at any of the Premises which
pose an unreasonable risk to the environment or the health or safety of Persons.

 

(c)                                  Each Loan Party and each of its
Subsidiaries is in material compliance with all Anti-Corruption Laws.  Each Loan
Party and each of its Subsidiaries has implemented and maintains in effect
policies and procedures designed to ensure compliance by each Loan Party, its
Subsidiaries and their respective (i) directors, officers and employees and
(ii) agents that are under the supervision of, or acting at the direction of, a
Loan Party or one of its Subsidiaries with Anti-Corruption Laws.  No Loan Party
nor any Subsidiary has made a payment, offering, or promise to pay, or
authorized the payment of, money or anything of value in violation of any
Anti-Corruption Laws (a) in order to assist in obtaining or retaining business
for or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Loan
Party or such Subsidiary or to any other Person.

 

58

--------------------------------------------------------------------------------


 

Section 6.18.                             OFAC.  (a) Each Loan Party is in
compliance  in all material respects with the requirements of all OFAC Sanctions
Programs applicable to it, (b) each Subsidiary of each Loan Party is in
compliance in all material respects with the requirements of all OFAC Sanctions
Programs applicable to such Subsidiary, (c) each Loan Party has provided to the
Administrative Agent, the L/C Issuer, and the Lenders all information requested
by them regarding such Loan Party and its Subsidiaries necessary for the
Administrative Agent, the L/C Issuer, and the Lenders to comply with all
applicable OFAC Sanctions Programs, (d) to the best of each Loan Party’s
knowledge, no Loan Party nor any of its Subsidiaries nor, to the knowledge of
any Loan Party, any officer or director of any Loan Party or any of its
Subsidiaries, is a Person, that is, or is owned or controlled by Persons that
are, (i) the target of any OFAC Sanctions Programs or (ii) located, organized or
resident in a country or territory that is, or whose government is, the subject
of any OFAC Sanctions Programs, and (e) each Loan Party and each of its
Subsidiaries has implemented and maintains in effect policies and procedures
designed to ensure compliance by each Loan Party, its Subsidiaries and their
respective (i) directors, officers and employees and (ii) agents that are under
the supervision of, or acting at the direction of, a Loan Party or one of its
Subsidiaries with all OFAC Sanctions Programs applicable to it.

 

Section 6.19.                             Labor Matters.  There are no strikes,
lockouts or slowdowns against any Loan Party or any Subsidiary of a Loan Party
pending or, to the knowledge of any Loan Party, threatened.  There are no
collective bargaining agreements in effect between any Loan Party or any
Subsidiary of a Loan Party and any labor union; and no Loan Party nor any of its
Subsidiaries is under any obligation to assume any collective bargaining
agreement to or conduct any negotiations with any labor union with respect to
any future agreements.  Each Loan Party and its Subsidiaries have remitted on a
timely basis all amounts required to have been withheld and remitted (including
withholdings from employee wages and salaries relating to income tax, employment
insurance, and pension plan contributions), goods and services tax and all other
amounts which if not paid when due would result in the creation of a Lien
against any of its Property, except for Liens permitted by Section 8.8.

 

Section 6.20.                             Other Agreements.  No Loan Party nor
any of its Subsidiaries is in default under the terms of any covenant, indenture
or agreement of or affecting such Person or any of its Property, which default
if uncured would reasonably be expected to have a Material Adverse Effect.

 

Section 6.21.                             Solvency.  The Loan Parties and their
Subsidiaries, taken as a whole, are solvent, able to pay their debts as they
become due, and have sufficient capital to carry on their business and all
businesses in which they are about to engage.

 

Section 6.22.                             No Default.  No Default has occurred
and is continuing.

 

Section 6.23.                             No Broker Fees. No broker’s or
finder’s fee or commission will be payable with respect hereto or any of the
transactions contemplated hereby; and the Loan Parties hereby agree to indemnify
the Administrative Agent, the L/C Issuer, and the Lenders against, and agree
that they will hold the Administrative Agent, the L/C Issuer, and the Lenders
harmless from, any claim, demand, or liability for any such broker’s or finder’s
fees alleged to have been incurred in connection herewith or therewith and any
reasonable and documented expenses (including

 

59

--------------------------------------------------------------------------------


 

reasonable and documented attorneys’ fees) arising in connection with any such
claim, demand, or liability.

 

Section 6.24.                             Senior Indebtedness Status.  The
Secured Obligations of each Loan Party and its Subsidiary under this Agreement
and each of the other Loan Documents ranks and shall continue to rank at least
senior in priority of payment to all Subordinated Debt (including the
Convertible Notes) and all senior unsecured Indebtedness of each such Person, 
and is designated as “Senior Indebtedness” under all instruments and documents,
now or in the future, relating to all Subordinated Debt (other than the
Convertible Notes) and all senior unsecured Indebtedness of such Person.

 

SECTION 7.                                             CONDITIONS PRECEDENT.

 

Section 7.1.                                    All Credit Events.  At the time
of each Credit Event hereunder:

 

(a)                        each of the representations and warranties set forth
herein and in the other Loan Documents shall be and remain true and correct in
all material respects as of said time (where not already qualified by
materiality, otherwise in all respects), except to the extent the same expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects (where not already qualified by materiality, otherwise in all
respects) as of such earlier date;

 

(b)                         no Default shall have occurred and be continuing or
would occur as a result of such Credit Event;

 

(c)                         in the case of a Borrowing the Administrative Agent
shall have received the notice required by Section 2.6, in the case of the
issuance of any Letter of Credit the L/C Issuer shall have received a duly
completed Application for such Letter of Credit together with any fees called
for by Section 3.1, and, in the case of an extension or increase in the amount
of a Letter of Credit, a written request therefor in a form reasonably
acceptable to the L/C Issuer together with fees called for by Section 3.1; and

 

(d)                         such Credit Event shall not violate any order,
judgment or decree of any court or other authority or any provision of law or
regulation applicable to the Administrative Agent, the L/C Issuer or any Lender
(including, without limitation, Regulation U) as then in effect.

 

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date on such Credit Event as to the facts specified in
subsections (a) through (c), both inclusive, of this Section; provided, however,
that the Lenders may continue to make advances under the Revolving Facility, in
the sole discretion of the Lenders with Revolving Credit Commitments,
notwithstanding the failure of the Borrower to satisfy one or more of the
conditions set forth above and any such advances so made shall not be deemed a
waiver of any Default or other condition set forth above that may then exist.

 

60

--------------------------------------------------------------------------------


 

Section 7.2.                             Initial Credit Event.  Before or
concurrently with the initial Credit Event:

 

(a)                        the Administrative Agent shall have received this
Agreement duly executed by the Borrower and its Domestic Subsidiaries (other
than Excluded Subsidiaries), as Guarantors, the L/C Issuer, and the Lenders;

 

(b)                         if requested by any Lender, the Administrative Agent
shall have received for such Lender such Lender’s duly executed Revolving Note
of the Borrower dated the date hereof and otherwise in compliance with the
provisions of Section 2.10;

 

(c)                         the Administrative Agent shall have received the
Security Agreement duly executed by the Loan Parties, together with (to the
extent not currently on file with the Administrative Agent): (i) original stock
certificates or other similar instruments or securities representing all of the
issued and outstanding shares of capital stock or other equity interests in each
Subsidiary of a Loan Party (limited in the case of any first tier Foreign
Subsidiary to 66% of the Voting Stock and 100% of any other equity interests as
provided in Section 13.1) as of the Closing Date; (ii) stock powers executed in
blank and undated for the Collateral consisting of the stock or other equity
interest in each Subsidiary; (iii) UCC financing statements to be filed against
each Loan Party, as debtor, in favor of the Administrative Agent, as secured
party; and (iv) a duly completed and executed Perfection Certificate;

 

(d)                         the Administrative Agent shall have received
evidence of insurance required to be maintained under the Loan Documents, naming
the Administrative Agent as lender’s loss payee and as an additional insured, as
applicable;

 

(e)                         the Administrative Agent shall have received copies
of each Loan Party’s articles of incorporation and bylaws (or comparable
organizational documents) and any amendments thereto, certified in each instance
by its Secretary or Assistant Secretary (or comparable Responsible Officer);

 

(f)                        the Administrative Agent shall have received copies
of resolutions of each Loan Party’s Board of Directors (or similar governing
body) authorizing the execution, delivery and performance of this Agreement and
the other Loan Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby, together with specimen signatures
of the persons authorized to execute such documents on each Loan Party’s behalf,
all certified in each instance by its Secretary or Assistant Secretary (or
comparable Responsible Officer);

 

(g)                          the Administrative Agent shall have received copies
of the certificates of good standing for each Loan Party (dated no earlier than
30 days prior to the date hereof) from the office of the secretary of the state
of its incorporation or organization;

 

(h)                         the Administrative Agent shall have received a list
of the Borrower’s Authorized Representatives;

 

61

--------------------------------------------------------------------------------


 

(i)                          the Administrative Agent shall have received a
certificate as to the Borrower’s Designated Disbursement Account;

 

(j)                         the Administrative Agent shall have received the
initial fees called for by Section 3.1;

 

(k)                         each Lender shall have received (i) five-year
projected financial statements in form and substance consistent with the
projected financial statements delivered in connection with the Existing Credit
Agreement and reasonably acceptable to the Administrative Agent and certified to
by a Financial Officer of the Borrower and (ii) a certificate, in form and
substance reasonably acceptable to the Administrative Agent executed by a
Financial Officer of the Borrower, setting forth the calculation of the Total
Leverage Ratio based on Adjusted EBITDA for the twelve months immediately
preceding the Closing Date and Total Funded Debt outstanding on the Closing Date
after giving effect to the Loans extended on the Closing Date hereunder;

 

(l)                          the Administrative Agent shall have received
financing statement, tax, and judgment lien search results against each Loan
Party and its Property evidencing the absence of Liens thereon except as
permitted by Section 8.8;

 

(m)                        the Administrative Agent shall have received pay-off
and lien release letters from secured creditors of the Loan Parties, if any
(other than secured parties intended to remain outstanding after the Closing
Date with Indebtedness and Liens permitted by Sections 8.7 and 8.8) setting
forth, among other things, the total amount of indebtedness outstanding and
owing to them (or outstanding letters of credit issued for the account of any
Loan Party or its Subsidiaries) and containing an undertaking to cause to be
delivered to the Administrative Agent UCC termination statements and any other
lien release instruments necessary to release their Liens on the assets of any
Loan Party or any Subsidiary of a Loan Party, which pay-off and lien release
letters shall be in form and substance acceptable to the Administrative Agent;

 

(n)                         the Administrative Agent shall have received the
favorable written opinion of counsel to each Loan Party, in form and substance
reasonably satisfactory to the Administrative Agent; and

 

(o)                         each of the Lenders shall have received all
documentation and other information requested by any such Lender required by
bank regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the United
States Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) including, without limitation, the information described in
Section 13.19; provided that such requests are made no less than 5 Business Days
before the Closing Date; and the Administrative Agent shall have received a
fully executed Internal Revenue Service Form W-9 (or its equivalent) for the
Borrower and each other Loan Party.

 

62

--------------------------------------------------------------------------------


 

SECTION 8.                                             COVENANTS.

 

Each Loan Party agrees that, until all Secured Obligations (other than
contingent indemnification obligations for which no claim has been asserted)
have been paid in full, all Letters of Credit have been terminated or expired
(or been Cash Collateralized) and all Revolving Credit Commitments have
terminated, except to the extent compliance in any case or cases is waived in
writing pursuant to the terms of Section 13.3:

 

Section 8.1.                             Maintenance of Business.  Each Loan
Party shall, and shall cause each of its Subsidiaries to, preserve and maintain
its existence, except as otherwise provided in Section 8.10(c) or 8.10(d);
provided, however, that nothing in this Section shall prevent the Borrower from
dissolving any of its Subsidiaries if such action is, in the reasonable business
judgment of the Borrower, desirable in the conduct of its business.  Each Loan
Party shall, and shall cause each of its Subsidiaries to, preserve and keep in
force and effect all licenses, permits, franchises, approvals, patents,
trademarks, trade names, trade styles, copyrights, and other proprietary rights
necessary or desirable to the proper conduct of its business where the failure
to do so would reasonably be expected to have a Material Adverse Effect.

 

Section 8.2.                             Maintenance of Properties.  Each Loan
Party shall, and shall cause each of its Subsidiaries to, maintain, preserve,
and keep its property, plant, and equipment in good repair, working order and
condition (ordinary wear and tear excepted), and shall from time to time make
all needful and proper repairs, renewals, replacements, additions, and
betterments thereto so that at all times the efficiency thereof shall be fully
preserved and maintained, except to the extent that, in the reasonable business
judgment of such Person, any such Property is no longer necessary for the proper
conduct of the business of such Person.

 

Section 8.3.                             Taxes and Assessments.  Except for
Sales and Use Taxes, each Loan Party shall duly pay and discharge, and shall
cause each of its Subsidiaries to duly pay and discharge, all Taxes, rates,
assessments, fees, and governmental charges upon or against it or its Property,
in each case before the same become delinquent and before penalties accrue
thereon, except and to the extent that (a) the same are being contested in good
faith and by appropriate proceedings which prevent enforcement of the matter
under contest and adequate reserves are provided therefor, or (b) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.  The Loan Parties shall in good faith take such
actions as shall be necessary to satisfy or discharge all Permitted Sales and
Use Tax Obligations as promptly as practicable.

 

Section 8.4.                             Insurance.  Each Loan Party shall
insure and keep insured, and shall cause each of its Subsidiaries to insure and
keep insured, with good and responsible insurance companies, all insurable
Property owned by it which is of a character usually insured by Persons
similarly situated and operating like Properties against loss or damage from
such hazards and risks, and in such amounts, as are insured by Persons similarly
situated and operating like Properties.  The Loan Parties shall maintain
insurance on the Collateral to the extent required by the Collateral Documents. 
All such policies of insurance shall contain customary lender’s loss payable
endorsements, naming the Administrative Agent (or its security trustee) as a
lender loss payee, assignee or additional insured, as appropriate, as its
interest may appear, and showing

 

63

--------------------------------------------------------------------------------


 

only such other loss payees, assignees and additional insureds as are
satisfactory to the Administrative Agent.  Each policy of insurance or
endorsement shall contain a clause requiring the insurer to give not less than
thirty (30) days’ (ten (10) days’ in the case of nonpayment of insurance
premiums) prior written notice to the Administrative Agent in the event of
cancellation of the policy for any reason whatsoever.  The Borrower shall
(i) use commercially reasonable efforts without undue burden of expense to
Borrower to deliver to the Administrative Agent on the Closing Date or
(ii) deliver to the Administrative Agent after the Closing Date and at such
other times as the Administrative Agent shall reasonably request, pursuant to
arrangements and timing mutually and reasonably agreed upon by the
Administrative Agent, in its reasonable discretion, and the Borrower,
certificates evidencing the maintenance of insurance required hereunder,
(b) promptly upon renewal of any such policies, certificates evidencing the
renewal thereof, and (c) promptly following request by the Administrative Agent,
copies of all insurance policies of the Loan Parties and their Subsidiaries.

 

Section 8.5.                             Financial Reports.  The Loan Parties
shall, and shall cause each of their Subsidiaries to, maintain proper books of
records and accounts reasonably necessary to prepare financial statements
required to be delivered pursuant to this Section 8.5 in accordance with GAAP
and shall furnish to the Administrative Agent and each Lender:

 

(a)                        as soon as available, and in any event no later than
45 days after the last day of each March, June and September of each fiscal
year, a copy of the consolidated balance sheet of the Borrower and its
Subsidiaries as of the last day of such fiscal quarter and the consolidated
statements of income, retained earnings, and cash flows of the Borrower and its
Subsidiaries for the fiscal quarter and for the fiscal year-to-date period then
ended, each in reasonable detail showing in comparative form the figures for the
corresponding date and period in the previous fiscal year, prepared by the
Borrower in accordance with GAAP (subject to the absence of footnote disclosures
and year-end audit adjustments) and certified to by a Financial Officer of the
Borrower;

 

(b)                         as soon as available, and in any event no later than
90 days after the last day of each fiscal year of the Borrower, a copy of the
consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as of the last day of the fiscal year then ended and the
consolidated and consolidating statements of income, retained earnings, and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended, and
accompanying notes thereto, each in reasonable detail showing in comparative
form the figures for the previous fiscal year, accompanied in the case of the
consolidated financial statements by an opinion (without any qualification or
exception which is of a “going concern” or similar nature as to a limitation on
the scope of audit) of KPMG LLP or another firm of independent public
accountants of recognized standing, selected by the Borrower, to the effect that
the consolidated financial statements have been prepared in accordance with GAAP
and present fairly in all material respects in accordance with GAAP the
consolidated financial condition of the Borrower and its Subsidiaries as of the
close of such fiscal year and the results of their operations and cash flows for
the fiscal year then ended and that an examination of such accounts in
connection with such financial statements has been made in accordance with
generally accepted auditing standards and, accordingly, such examination
included such tests of the accounting

 

64

--------------------------------------------------------------------------------


 

records and such other auditing procedures as were considered necessary in the
circumstances;

 

(c)                         promptly after receipt thereof, any additional
written reports that detail any material weakness in the Borrower’s internal
controls given to it by its independent public accountants;

 

(d)                         promptly after the sending or filing thereof, copies
of each financial statement, report, notice or proxy statement sent by any Loan
Party or any Subsidiary of a Loan Party to its stockholders or other equity
holders, and copies of each regular, periodic or special report, registration
statement or prospectus (including all Form 10-K, Form 10-Q and Form 8-K
reports) filed by any Loan Party or any Subsidiary of a Loan Party with any
securities exchange or the Securities and Exchange Commission or any successor
agency;

 

(e)                         promptly after receipt thereof, a copy of each
notice received from any regulatory agency of competent jurisdiction of any
material noncompliance with any applicable law or regulation relating to a Loan
Party or any Subsidiary of a Loan Party or their respective businesses;

 

(f)                        as soon as available, and in any event no later than
60 days after the end of each fiscal year of the Borrower, a copy of the
consolidated operating plan for the Borrower and its Subsidiaries for the then
current fiscal year, such operating plan to show the projected revenues and
expenses of the Borrower and its Subsidiaries on a quarter-by-quarter basis,
such operating plan to be in reasonable detail prepared by the Borrower and in
form reasonably satisfactory to the Administrative Agent (which shall include a
summary of all assumptions made in preparing such operating plan);

 

(g)                          notice of any Change of Control;

 

(h)                         promptly after knowledge thereof shall have come to
the attention of any Responsible Officer of any Loan Party, written notice of
(i) any threatened or pending litigation or governmental or arbitration
proceeding or labor controversy against any Loan Party or any Subsidiary of a
Loan Party or any of their Property which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect, (ii) the occurrence of
any Material Adverse Effect, or (iii) the occurrence of any Default;

 

(i)                          with each of the financial statements delivered
pursuant to subsections (a) and (b) above, a written certificate in the form
attached hereto as Exhibit E signed by a Financial Officer of the Borrower to
the effect that to the best of such officer’s knowledge and belief no Default
has occurred during the period covered by such statements or, if any such
Default has occurred during such period, setting forth a description of such
Default and specifying the action, if any, taken by the relevant Loan Party or
its Subsidiary to remedy the same.  Such certificate shall also set forth the
calculations supporting such statements in respect of Section 8.23 (Financial
Covenants);

 

65

--------------------------------------------------------------------------------


 

(j)                         (i) notice of any investment made pursuant to
Section 8.9(e) and notice of the repayment of any such investment, (ii) notice
of the incurrence of any Indebtedness permitted by Section 8.7(g) and
Section 8.7(p), which such notice shall include a pro forma calculation of the
financial covenant set forth in Section 8.23(b) (if such Indebtedness
constitutes Subordinated Debt) or in Section 8.23(a) (if such Indebtedness does
not constitute Subordinated Debt); and

 

(k)                         promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any Loan
Party or any Subsidiary of a Loan Party, or compliance with the terms of any
Loan Document, as the Administrative Agent or any Lender may reasonably request.

 

Documents required to be delivered pursuant to Section 8.5(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which (i) the
Borrower posts such documents, or provides a link thereto, on the Borrower’s
website on the internet at the following website address www.envestnet.com; or
(ii) such documents are posted on the Borrower’s behalf on an internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent).

 

Section 8.6.                             Inspection.  Each Loan Party shall, and
shall cause each of its Subsidiaries to, permit the Administrative Agent and
each Lender, and each of their duly authorized representatives and agents to
visit and inspect any of its Property, corporate books, and financial records,
to examine and make copies of its books of accounts and other financial records,
and to discuss its affairs, finances, and accounts with, and to be advised as to
the same by, its officers, employees and independent public accountants (and by
this provision the Loan Parties hereby authorize such accountants to discuss
with the Administrative Agent and such Lenders the finances and affairs of the
Loan Parties and their Subsidiaries) at such reasonable times and intervals as
the Administrative Agent or any such Lender may designate and, so long as no
Default exists, with reasonable prior notice to the Borrower; provided so long
as no Default exists, the Borrower shall not be required to reimburse the
Administrative Agent for more than one such inspection or audit during each
calendar year (and the Borrower shall have no obligation to reimburse any Lender
for the cost of any such inspection or audit).

 

Section 8.7.                             Borrowings and Guaranties.  No Loan
Party shall, nor shall it permit any of its Subsidiaries to, issue, incur,
assume, create or have outstanding any Indebtedness, or incur liabilities under
any Hedging Agreement, or be or become liable as endorser, guarantor, surety or
otherwise for any Indebtedness or undertaking of any Person, or otherwise agree
to provide funds for payment of the obligations of another, or supply funds
thereto or invest therein or otherwise assure a creditor of another against
loss, or apply for or become liable to the issuer of a letter of credit which
supports an obligation of another; provided, however, that the foregoing shall
not restrict nor operate to prevent:

 

(a)                        the Secured Obligations of the Loan Parties and their
Subsidiaries owing to the Administrative Agent and the Lenders (and their
Affiliates);

 

66

--------------------------------------------------------------------------------


 

(b)                         purchase money indebtedness and Capitalized Lease
Obligations of the Loan Parties and their Subsidiaries in an amount not to
exceed $5,000,000 in the aggregate at any one time outstanding;

 

(c)                         obligations of the Loan Parties and their
Subsidiaries arising out of interest rate, foreign currency, and commodity
Hedging Agreements entered into with financial institutions in connection with
bona fide hedging activities in the ordinary course of business and not for
speculative purposes;

 

(d)                         endorsement of items for deposit or collection of
commercial paper received in the ordinary course of business;

 

(e)                         (i) intercompany indebtedness from time to time
owing between the Loan Parties and (ii) intercompany indebtedness owing between
Excluded Subsidiaries;

 

(f)                        (i) intercompany indebtedness owing by an Excluded
Subsidiary to a Loan Party; provided that such indebtedness results from a
Permitted Intercompany Transfer, and (ii) intercompany indebtedness owing by a
Loan Party to an Excluded Subsidiary, provided that such indebtedness shall be
subordinated to the Obligations on terms and conditions reasonably acceptable to
the Administrative Agent;

 

(g)                          Subordinated Debt from time to time outstanding,
provided that (i) no Default exists or would result from the incurrence of such
Subordinated Debt and (ii) the Borrower shall be in compliance with the Total
Leverage Ratio set forth in Section 8.23(b) hereof on a pro forma basis after
giving effect to the incurrence of such Subordinated Debt;

 

(h)                         Indebtedness of Foreign Subsidiaries in an aggregate
principal amount at any time outstanding for all such Persons taken together not
exceeding $20,000,000;

 

(i)                          Indebtedness owed to any Person providing workers’
compensation, health, disability or other employee benefits (including
contractual and statutory benefits) or property, casualty, liability or credit
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

 

(j)                         Indebtedness in respect of bids, trade contracts
(other than for debt for borrowed money), leases (other than Capitalized Lease
Obligations), statutory obligations, surety, stay, customs and appeal bonds,
performance, performance and completion and return of money bonds, government
contracts and similar obligations, in each case, provided in the ordinary course
of business;

 

(k)                         Indebtedness in respect of netting services,
overdraft protection and similar arrangements, in each case, in connection with
cash management and deposit accounts;

 

67

--------------------------------------------------------------------------------


 

(l)                          Indebtedness representing deferred compensation to
directors, officers, employees of any Loan Party or any Subsidiary of a Loan
Party incurred in the ordinary course of business;

 

(m)                        Indebtedness consisting of the financing of insurance
premiums in the ordinary course of business;

 

(n)                         Indebtedness arising from agreements of a Loan Party
or its Subsidiaries providing for indemnification, adjustment of purchase or
acquisition price or similar obligations, in each case, incurred or assumed in
connection with a Permitted Acquisition and any Acquisition consummated prior to
the date hereof;

 

(o)                         Indebtedness of any Person that becomes a Subsidiary
after the Closing Date and Indebtedness acquired or assumed in connection with
Permitted Acquisitions, provided that such Indebtedness exists at the time the
Person becomes a Subsidiary or at the time of such Permitted Acquisition and is
not created in contemplation of or in connection therewith;

 

(p)                         unsecured indebtedness of the Loan Parties and their
Subsidiaries; provided, that (i) no Default exists or would result from the
incurrence of such indebtedness, (ii) such Indebtedness shall not be senior in
right of payment to the Obligations, and (iii) the Borrower shall be in
compliance with the Senior Leverage Ratio set forth in Section 8.23(a) hereof on
a pro forma basis after giving effect to the incurrence of such indebtedness;

 

(q)                         Indebtedness existing on the date hereof and set
forth in Schedule 8.7 and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
except by an amount equal to a reasonable premium or other amount paid, and
reasonable fees and expenses incurred, in connection with such extension,
renewal or replacement;

 

(r)                         Guarantees (i) by the Borrower of Indebtedness
otherwise permitted hereunder of any Subsidiary and (ii) by any Subsidiary of
Indebtedness otherwise permitted hereunder of the Borrower or any other
Subsidiary, including any Indebtedness constituting Permitted Refinancing
Indebtedness permitted pursuant to clause (u) below;

 

(s)                         indebtedness of PBS to any Loan Party, provided that
any such indebtedness shall be not permitted hereunder if such investment
exceeds the PBS Limit and is outstanding for more than seven (7) Business Days
(or, if the requirements of PBS change after the Closing Date pursuant to law,
rule, regulation or order or pursuant to the requirements of any clearing
corporation or broker, such longer period as the Administrative Agent may
approve from time to time);

 

(t)                         customary indemnification obligations in favor of
buyers of assets in connection with dispositions not prohibited hereunder; and

 

68

--------------------------------------------------------------------------------


 

(u)                         the Convertible Notes and any Permitted Refinancing
Indebtedness in respect thereof.

 

Section 8.8.                             Liens.  No Loan Party shall, nor shall
it permit any of its Subsidiaries to, create, incur or permit to exist any Lien
of any kind on any Property owned by any such Person (including, without
limitation, all intellectual property and intangible technology assets,
including the platform software of such Person); provided, however, that the
foregoing shall not apply to nor operate to prevent:

 

(a)                        Liens arising by statute in connection with worker’s
compensation, unemployment insurance, old age benefits, social security
obligations, Taxes, assessments, statutory obligations or other similar charges
(other than Liens arising under ERISA), good faith cash deposits in connection
with bids, tenders, contracts, surety bonds or leases to which any Loan Party or
any Subsidiary of a Loan Party is a party or other cash deposits required to be
made in the ordinary course of business, provided in each case that the
obligation is not for borrowed money and that the obligation secured is not
overdue or, if overdue, is being contested in good faith by appropriate
proceedings which prevent enforcement of the matter under contest and adequate
reserves have been established therefor;

 

(b)                         mechanics’, workmen’s, materialmen’s, landlords’,
carriers’ or other similar Liens arising in the ordinary course of business with
respect to obligations which are not due or which are being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest;

 

(c)                         judgment liens and judicial attachment liens not
constituting an Event of Default under Section 9.1(g) and the pledge of assets
for the purpose of securing an appeal, stay or discharge in the course of any
legal proceeding;

 

(d)                         Liens on property of any Loan Party or any
Subsidiary of a Loan Party created solely for the purpose of securing
indebtedness permitted by Section 8.7(b), representing or incurred to finance
the purchase price of such Property, provided that no such Lien shall extend to
or cover other Property of such Loan Party or such Subsidiary other than the
respective Property so acquired (and accessions thereto), and the principal
amount of indebtedness secured by any such Lien shall at no time exceed the
purchase price of such Property, as reduced by repayments of principal thereon,
and as increased in connection with any refinancing thereof by an amount equal
to a reasonable premium or other amount paid, and reasonable fees and expenses
incurred, in connection with such refinancing;

 

(e)                         any interest or title of a lessor under any
operating lease, including the filing of Uniform Commercial Code financing
statements solely as a precautionary measure in connection with operating leases
entered into by any Loan Party or any Subsidiary of a Loan Party in the ordinary
course of its business;

 

69

--------------------------------------------------------------------------------


 

(f)                        easements, rights-of-way, restrictions, and other
similar encumbrances against real property incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and which do not
materially detract from the value of the Property subject thereto or materially
interfere with the ordinary conduct of the business of any Loan Party or any
Subsidiary of a Loan Party;

 

(g)                          bankers’ Liens, rights of setoff and other similar
Liens (including under Section 4-210 of the Uniform Commercial Code) in one or
more deposit accounts maintained by any Loan Party or any Subsidiary of a Loan
Party, in each case granted in the ordinary course of business in favor of the
bank or banks with which such accounts are maintained, securing amounts owing to
such bank with respect to cash management and operating account arrangements,
including those involving pooled accounts and netting arrangements; provided
that, unless such Liens are non-consensual and arise by operation of law, in no
case shall any such Liens secure (either directly or indirectly) the repayment
of any Indebtedness;

 

(h)                         non-exclusive licenses of intellectual property
granted in the ordinary course of business and not interfering in any material
respect with the ordinary conduct of business of any Loan Party or any
Subsidiary of a Loan Party;

 

(i)                          Liens on insurance policies and the proceeds
thereof securing the financing of the premiums with respect thereto permitted by
Section 8.7(l);

 

(j)                         Liens (i) on cash advances in favor of the seller of
any Property to be acquired in a Permitted Acquisition to be applied against the
purchase price for such Property, or (ii) consisting of an agreement to dispose
of any Property in a disposition permitted under Section 8.10, in each case,
solely to the extent such Acquisition or disposition, as the case may be, would
have been permitted on the date of the creation of such Lien;

 

(k)                         Liens on Property of a Person existing at the time
such Person is acquired or merged with or into or consolidated with any Loan
Party or any Subsidiary of a Loan Party to the extent permitted hereunder (and
not created in anticipation or contemplation thereof) and securing Indebtedness
permitted under Section 8.7(n); provided that such Liens do not extend to
Property not subject to such Liens at the time of acquisition;

 

(l)                          Liens and rights of setoff of securities
intermediaries in respect of securities accounts maintained in the ordinary
course of business; and

 

(m)                        Liens granted in favor of the Administrative Agent
pursuant to the Collateral Documents.

 

Section 8.9.                             Investments, Acquisitions, Loans and
Advances.  No Loan Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly, make, retain or have outstanding any investments
(whether through purchase of stock or obligations or otherwise) in, or loans or
advances to (other than for travel advances and other similar cash advances made
to employees

 

70

--------------------------------------------------------------------------------


 

in the ordinary course of business and other than accounts receivable arising in
the ordinary course of business), any other Person, or make any Acquisition;
provided, however, that the foregoing shall not apply to nor operate to prevent:

 

(a)        investments in Cash Equivalents;

 

(b)        existing investments in their respective Subsidiaries outstanding on
the Closing Date;

 

(c)        (i) intercompany loans and advances made by one Loan Party to another
Loan Party, and (ii) intercompany loans and advances made by one Excluded
Subsidiary to another Excluded Subsidiary;

 

(d)        investments constituting Permitted Intercompany Transfers;

 

(e)        investments in PBS, provided that any such investment shall not be
permitted hereunder if such investment exceeds the PBS Limit and is outstanding
for more than seven (7) Business Days (or, if the requirements of PBS change
after the Closing Date pursuant to law, rule, regulation or order or pursuant to
the requirements of any clearing corporation or broker, such longer period as
the Administrative Agent may approve from time to time);

 

(f)        investments by any Loan Party and its Subsidiaries in connection with
interest rate, foreign currency, and commodity Hedging Agreements entered into
with financial institutions in connection with bona fide hedging activities in
the ordinary course of business and not for speculative purposes;

 

(g)         promissory notes and other non-cash consideration received in
connection with dispositions permitted by Section 8.10;

 

(h)        investments (including debt obligations and equity interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers and in settlement of delinquent obligations of, and other disputes
with, customers and suppliers arising in the ordinary course of business and
upon foreclosure with respect to any secured investment or other transfer of
title with respect to any secured investment;

 

(i)         Permitted Acquisitions;

 

(j)        Guarantees constituting Indebtedness permitted by Section 8.7;

 

(k)        bank deposits and securities accounts in the ordinary course of
business;

 

(l)         non-cash consideration received, to the extent permitted by the Loan
Documents, in connection with the Disposition of Property permitted by this
Agreement;

 

(m)        investments made by PBS in the ordinary course of business;

 

71

--------------------------------------------------------------------------------


 

(n)        investments listed on Schedule 8.9 as of the Closing Date; and

 

(o)        other investments, loans, and advances in addition to those otherwise
permitted by this Section in an amount not to exceed $10,000,000 in the
aggregate at any one time outstanding;

 

provided that (i) any investment that when made complies with the requirements
of the definition of the term “Cash Equivalent” may continue to be held
notwithstanding that such investment if made thereafter would not comply with
such requirements and (ii) any investment that is denominated in a currency
other than U.S. Dollars and that was permitted at the time of investment by this
covenant shall not violate this covenant thereafter due to any fluctuation in
currency values.  In determining the amount of investments, acquisitions, loans,
and advances permitted under this Section, investments and acquisitions shall
always be taken at the original cost thereof (regardless of any subsequent
appreciation or depreciation therein), and loans and advances shall be taken at
the principal amount thereof then remaining unpaid.

 

Section 8.10.          Mergers, Consolidations and Sales.  No Loan Party shall,
nor shall it permit any of its Subsidiaries to, be a party to any merger or
consolidation or amalgamation, or sell, transfer, lease or otherwise dispose of
all or any part of its Property, including any disposition of Property as part
of a sale and leaseback transaction, or in any event sell or discount (with or
without recourse) any of its notes or accounts receivable; provided, however,
that this Section shall not apply to nor operate to prevent:

 

(a)        the sale or lease of inventory, or the granting of licenses,
sublicenses, leases or subleases, in each case in the ordinary course of
business;

 

(b)        the sale, transfer, lease or other disposition of Property (i) of any
Loan Party to another Loan Party, (ii) of any Excluded Subsidiary to another
Excluded Subsidiary, or (iii) constituting a Permitted Intercompany Transfer so
long as such Permitted Intercompany Transfer is in compliance with Section 8.16;

 

(c)        the merger of any Subsidiary into a Loan Party; provided that, in the
case of any merger involving (i) the Borrower, the Borrower is the corporation
surviving the merger or (ii) a Loan Party (other than the Borrower) and an
Excluded Subsidiary, such Loan Party shall be the Person surviving the merger;

 

(d)        the merger of any Excluded Subsidiary into any other Excluded
Subsidiary;

 

(e)        the sale of delinquent notes or accounts receivable in the ordinary
course of business for purposes of collection only (and not for the purpose of
any bulk sale or securitization transaction);

 

(f)        the sale, transfer or other disposition of any tangible personal
property that, in the reasonable business judgment of the relevant Loan Party or
its Subsidiary, has

 

72

--------------------------------------------------------------------------------


 

become unnecessary, obsolete or worn out, and which is disposed of in the
ordinary course of business;

 

(g)         sales of Cash Equivalents in the ordinary course of business and for
fair market value;

 

(h)        the sale by PBS of securities or other financial assets in the
ordinary course of business;

 

(i)         the unwinding of any Hedging Agreement;

 

(j)        the lapse or abandonment of intellectual property in the ordinary
course of business;

 

(k)        any single transaction or series of related transactions that
involves assets or equity interests having a fair market value of less than
$1,000,000;

 

(l)         transfers of property subject to casualty or condemnation
proceedings (including in lieu thereof) upon the receipt of the net cash
proceeds therefor;

 

(m)        terminations of leases, subleases, licenses and sublicenses by the
Borrower or any of its Subsidiaries in the ordinary course of business;

 

(n)        sales by the Borrower or any of its Subsidiaries of immaterial
non-core assets acquired in connection with an Acquisition which are not used in
the business of the Borrower and its Subsidiaries;

 

(o)        transfers of equity issued by ERS to current equity holders of ERS to
enable such holders to maintain their percentage interests in ERS;

 

(p)        the Disposition of Property of any Loan Party or any Subsidiary of a
Loan Party (including any Disposition of Property as part of a sale and
leaseback transaction or the equity interest held in a Subsidiary) so long as
(i) such Disposition shall be made for fair value, (ii) at least 75% of the
total consideration received therefor shall consist of cash or Cash Equivalents,
and (iii) No Default exists or would result therefrom; and

 

(q)        any Permitted Acquisition.

 

Section 8.11.          Maintenance of Subsidiaries.  No Loan Party shall assign,
sell or transfer, nor shall it permit any of its Subsidiaries to issue, assign,
sell or transfer, any shares of capital stock or other equity interests of a
Subsidiary (other than any Excluded Subsidiaries); provided, however, that the
foregoing shall not operate to prevent: (a) the issuance, sale, and transfer to
any person of any shares of capital stock of a Subsidiary solely for the purpose
of qualifying, and to the extent legally necessary to qualify, such person as a
director of such Subsidiary, (b) any transaction permitted by Section 8.10(c),
(d), (k), (o), (p) or (q) above, and (c) Liens on the

 

73

--------------------------------------------------------------------------------


 

capital stock or other equity interests of Subsidiaries granted to the
Administrative Agent pursuant to the Collateral Documents.

 

Section 8.12.          Dividends and Certain Other Restricted Payments.  No Loan
Party shall, nor shall it permit any of its Subsidiaries to, (a) declare or pay
any dividends on or make any other distributions in respect of any class or
series of its capital stock or other equity interests (other than dividends or
distributions payable solely in its capital stock or other equity interests),
(b) directly or indirectly purchase, redeem, or otherwise acquire or retire any
of its capital stock or other equity interests or any warrants, options, or
similar instruments to acquire the same, or (c) make any voluntary prepayment on
account of any Subordinated Debt or effect any voluntary redemption thereof with
cash on hand and/or the proceeds of a Loan hereunder (collectively referred to
herein as “Restricted Payments”); provided, however, that the foregoing shall
not operate to prevent:

 

(i)           the making of dividends or distributions by any Wholly-Owned
Subsidiary to the Borrower or any of its Subsidiaries;

 

(ii)           the making of Restricted Payments by any Subsidiary that is not a
Wholly-Owned Subsidiary so long as (A) no Default exists or would result from
making such Restricted Payment and (B) such Restricted Payment is made to the
equity holders of such Subsidiary on a pro rata basis based upon the percentage
of equity in such Subsidiary held by such Subsidiary’s equity holders;

 

(iii)           the making of Restricted Payments by any Loan Party or
Subsidiary (other than Restricted Payments made by a Wholly-Owned Subsidiary to
a Loan Party), provided that if the Total Leverage Ratio (as determined by the
financial statements delivered to the Administrative Agent pursuant to
Section 8.5(a) or (b) hereof immediately prior to such Restricted Payment) is
equal to or greater than 2.00 to 1.0 after giving pro forma effect to such
Restricted Payment and any Indebtedness incurred in connection therewith, then
such Restricted Payments shall only be permitted so long as (A) no Default
exists or would result from making such Restricted Payment, and (B) the
aggregate amount of such Restricted Payments for the four consecutive fiscal
quarters ending immediately prior to the making of such Restricted Payment do
not exceed 50% of the amount by which Adjusted EBITDA for the same four
consecutive fiscal quarter period exceeds $50,000,000; and

 

(iv)           the making of Restricted Payments by any Loan Party or Subsidiary
(other than Restricted Payments made by a Wholly-Owned Subsidiary to a Loan
Party), provided that if the Total Leverage Ratio (as determined by the
financial statements delivered to the Administrative Agent pursuant to
Section 8.5(a) or (b) hereof immediately prior to such Restricted Payment) is
less than 2.00 to 1.0 after giving pro forma effect to such Restricted Payment
and any Indebtedness incurred in connection therewith, then such Restricted
Payments shall only be permitted so long as no Default exists or would result
from making such Restricted Payment.

 

74

--------------------------------------------------------------------------------


 

Except with respect to Restricted Payments on account of any Subordinated Debt
set forth in clause (c) above and without limiting any other provision contained
herein and the other Loan Documents (including Section 8.22 hereof), payments
made on account of any Indebtedness that can be converted into equity (including
payments to redeem such Indebtedness prior its maturity date) shall not be
deemed a Restricted Payment for purposes of this Section 8.12 until such
Indebtedness is converted into equity.

 

Section 8.13.          ERISA.  Each Loan Party shall, and shall cause each of
its Subsidiaries and any member of its Controlled Group to, promptly pay and
discharge all obligations and liabilities arising under ERISA of a character
which if unpaid or unperformed would reasonably be expected to result in the
imposition of a Lien against any of its Property or the property of any member
of its Controlled Group.  Each Loan Party shall, and shall cause each of its
Subsidiaries to, promptly notify the Administrative Agent and each Lender of: 
(a) the occurrence of any Reportable Event with respect to a Plan or
Multiemployer Plan, (b) receipt of any notice from the PBGC of its intention to
seek termination of any Plan or Multiemployer Plan or appointment of a trustee
therefor, (c) its or any member of its Controlled Group’s intention to terminate
or withdraw from any Plan or Multiemployer Plan, and (d) the occurrence of any
event with respect to any Plan which would result in the incurrence by any Loan
Party or any Subsidiary of a Loan Party of any material liability, fine or
penalty, or any material increase in the contingent liability of any Loan Party
or any Subsidiary of a Loan Party with respect to any post-retirement Welfare
Plan benefit, which, in any case, could reasonably be expected to result in a
Material Adverse Effect, individually or in the aggregate.

 

Section 8.14.          Compliance with Laws.  (a) Each Loan Party shall, and
shall cause each of its Subsidiaries to, comply in all respects with all Legal
Requirements applicable to or pertaining to its Property or business operations,
where any such non-compliance, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect or result in a Lien
upon any of its Property (other than Liens permitted pursuant to Section 8.8
hereof and with respect to Permitted Sales and Use Tax Obligations).

 

(b)           Without limiting Section 8.14(a) above, each Loan Party shall, and
shall cause each of its Subsidiaries to, at all times, do the following to the
extent the failure to do so, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect:  (i) comply in all material
respects with, and maintain each of the Premises in compliance in all material
respects with, all applicable Environmental Laws; (ii) require that each tenant
and subtenant, if any, of any of the Premises or any part thereof comply in all
material respects with all applicable Environmental Laws; (iii) obtain and
maintain in full force and effect all material governmental approvals required
by any applicable Environmental Law for the operation of their business and each
of the Premises; (iv) cure any material violation by it or at any of the
Premises of applicable Environmental Laws; (v) not allow the presence or
operation at any of the Premises of any (1) landfill or dump or (2) hazardous
waste management facility or solid waste disposal facility as defined pursuant
to applicable Environmental Law; (vi) not manufacture, use, generate, transport,
treat, store, Release, dispose or handle any Hazardous Material (or allow any
tenant or subtenant to do any of the foregoing) at any of the Premises except in
the ordinary course of its business, in de minimis amounts, and in compliance
with all applicable Environmental Laws; (vii) within ten (10) Business Days
notify the Administrative Agent in writing of and provide

 

75

--------------------------------------------------------------------------------


 

any reasonably requested documents upon learning of any of the following in
connection with any Loan Party or any Subsidiary of a Loan Party or any of the
Premises:  (1) any material Environmental Liability; (2) any material
Environmental Claim; (3) any material violation of an Environmental Law or
material Release, threatened Release or disposal of a Hazardous Material;
(4) any restriction on the ownership, occupancy, use or transferability of any
Premises arising from or in connection with any (x) Release, threatened Release
or disposal of a Hazardous Material or (y) Environmental Law; or (5) any
environmental, natural resource, health or safety condition, which individually
or in the aggregate would reasonably be expected to have a Material Adverse
Effect; (viii) conduct at its expense any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation or other corrective or
response action necessary to remove, remediate, clean up, correct or abate any
material Release, threatened Release or violation of any applicable
Environmental Law; (ix) abide by and observe any restrictions on the use of the
Premises imposed by any Governmental Authority as set forth in a deed or other
instrument affecting any Loan Party’s or any of its Subsidiary’s interest
therein; and (x) perform, satisfy, and implement any operation, maintenance or
corrective actions or other requirements of any Governmental Authority or
Environmental Law, or included in any no further action letter or covenant not
to sue issued by any Governmental Authority under any Environmental Law.

 

Section 8.15.          Compliance with Anti-Corruption Laws and OFAC Sanctions
Programs.  (a) Each Loan Party shall at all times comply in all material
respects with the requirements of all OFAC Sanctions Programs applicable to such
Loan Party and shall cause each of its Subsidiaries to comply in all material
respects with the requirements of all OFAC Sanctions Programs applicable to such
Subsidiary.

 

(b)           Each Loan Party shall provide the Administrative Agent and the
Lenders any information regarding the Loan Parties and their Subsidiaries
necessary for the Administrative Agent and the Lenders to comply with all
applicable OFAC Sanctions Programs.

 

(c)           If any Loan Party obtains actual knowledge or receives any written
notice that any Loan Party, or any Subsidiary of any Loan Party, or any officer
or director of any Loan Party or that any Person that owns or controls any such
Person is the target of any OFAC Sanctions Programs or is located, organized or
resident in a country or territory that is, or whose government is, the subject
of any OFAC Sanctions Programs (such occurrence, an “OFAC Event”), such Loan
Party shall promptly (i) give written notice to the Administrative Agent and the
Lenders of such OFAC Event, and (ii) comply in all material respects with all
applicable laws with respect to such OFAC Event (regardless of whether the
target Person is located within the jurisdiction of the United States of
America), including the OFAC Sanctions Programs, and each Loan Party hereby
authorizes and consents to the Administrative Agent and the Lenders taking any
and all steps the Administrative Agent or the Lenders deem necessary, in their
sole but reasonable discretion, to avoid violation of all applicable laws with
respect to any such OFAC Event, including the requirements of the OFAC Sanctions
Programs (including the freezing and/or blocking of assets and reporting such
action to OFAC).

 

(d)           No Loan Party will, directly or, to any Loan Party’s knowledge,
indirectly, use the proceeds of the Revolving Facility, or lend, contribute or
otherwise make available such proceeds to any other Person, (i) to fund any
activities or business of or with any Person or in

 

76

--------------------------------------------------------------------------------


 

any country or territory, that, at the time of such funding, is, or whose
government is, the subject of any OFAC Sanctions Programs, or (ii) in any other
manner that would result in a violation of OFAC Sanctions Programs or
Anti-Corruption Laws by any Person (including any Person participating in the
Revolving Facility, whether as underwriter, lender, advisor, investor, or
otherwise).

 

(e)           No Loan Party will, nor will it permit any Subsidiary to, violate
any Anti-Corruption Law in any material respect.

 

(f)           Each Loan Party will maintain in effect policies and procedures
designed to ensure compliance with applicable Anti-Corruption Laws and OFAC
Sanctions Programs by the Loan Parties, their Subsidiaries, and their respective
(i) directors, officers and employees and (ii) agents that are under the
supervision of, or acting at the direction of, a Loan Party or one of its
Subsidiaries.

 

Section 8.16.          Burdensome Contracts With Affiliates.  No Loan Party
shall, nor shall it permit any of its Subsidiaries to, enter into any contract,
agreement or business arrangement with any of its Affiliates on terms and
conditions which are less favorable to such Loan Party or such Subsidiary than
would be usual and customary in similar contracts, agreements or business
arrangements between Persons not affiliated with each other; provided that the
foregoing restriction shall not apply to (a) transactions between or among the
Loan Parties, and (b) contracts, agreements and business arrangements between a
Loan Party and an Excluded Subsidiary where the purchase price is the cost of
such goods or services being provided pursuant to such contracts, agreements and
business arrangements.

 

Section 8.17.          No Changes in Fiscal Year.  The fiscal year of the
Borrower and its Subsidiaries (excluding Envestnet India, whose fiscal year ends
on March 31 of each year) ends on December 31 of each year; and the Borrower
shall not, nor shall it permit any Subsidiary to, change its fiscal year from
its present basis except that Envestnet India may change its fiscal year end to
December 31 of each year.

 

Section 8.18.          Formation of Subsidiaries.  Promptly upon the formation
or acquisition of any Subsidiary, the Loan Parties shall provide the
Administrative Agent and the Lenders notice thereof (at which time Schedule 6.2
shall be deemed amended to include reference to such Subsidiary).  If such newly
formed or acquired Subsidiary is not an Excluded Subsidiary or if ERS becomes a
Significant Subsidiary or a Wholly-Owned Subsidiary, the Loan Parties shall
promptly cause such Subsidiary to execute and deliver a Guaranty Agreement
(including an Additional Guarantor Supplement in the form attached hereto as
Exhibit F or such other form reasonably acceptable to the Administrative Agent)
and otherwise comply with the requirements of Sections 11 and 12.

 

Section 8.19.          Change in the Nature of Business.  No Loan Party shall,
nor shall it permit any of its Subsidiaries to, engage in any business or
activity if as a result the general nature of the business of such Loan Party or
any of its Subsidiaries would be changed in any material respect from the
general nature of the business engaged in by it as of the Closing Date.

 

77

--------------------------------------------------------------------------------


 

Section 8.20.          Use of Proceeds; Acquisition of Company Stock.  The
Borrower shall use the credit extended under this Agreement solely for the
purposes set forth in, or otherwise permitted by, Section 6.4.  The Borrower
shall not use the proceeds from any Credit Event to purchase (i) the Convertible
Notes issued by the Borrower unless the Borrower immediately retires such
Convertible Notes or (ii) Company Stock (other than Convertible Notes) if such
purchase is in or will cause a violation of Regulation U.

 

Section 8.21.          No Restrictions.  Except as provided herein, no Loan
Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of any Loan
Party or any Subsidiary of a Loan Party to:  (a) pay dividends or make any other
distribution on any Subsidiary’s capital stock or other equity interests owned
by such Loan Party or any other Subsidiary, (b) pay any indebtedness owed to any
Loan Party or any other Subsidiary, (c) make loans or advances to any Loan Party
or any Subsidiary, (d) transfer any of its Property to any Loan Party or any
other Subsidiary, or (e) guarantee the Secured Obligations and/or grant Liens on
its assets to the Administrative Agent as required by the Loan Documents;
provided that the foregoing shall not apply to (i) restrictions and conditions
existing on the date hereof identified on Schedule 8.21 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (ii) customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary or any
assets pending such sale; provided, such restrictions and conditions apply only
to the Subsidiary or such assets that are to be sold and such sale is permitted
hereunder, (iii) restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted hereunder and (iv) customary provisions in leases
and other contracts restricting the assignment thereof.

 

Section 8.22.          Subordinated Debt.  No Loan Party shall, nor shall it
permit any of its Subsidiaries to:

 

(a)           amend or modify any of the terms or conditions relating to
Subordinated Debt, provided, that any Permitted Refinancing Indebtedness shall
not be deemed an amendment or modification of the Convertible Notes,

 

(b)           make any voluntary prepayment of Subordinated Debt or effect any
voluntary redemption thereof other than (i) in connection with a refinancing
thereof made with the proceeds of equity, Subordinated Debt incurred under
Section 8.7(g), or Permitted Refinancing Indebtedness permitted pursuant to
Section 8.7(u) above or (ii) made with the Loan Parties’ cash on hand and/or the
proceeds of a Loan hereunder to the extent such voluntary prepayments or
redemptions are permitted pursuant to Section 8.12(iii) or (iv) above, or

 

(c)           make any payment on account of Subordinated Debt which is
prohibited under the terms of any instrument or agreement subordinating the same
to the Obligations.

 

Notwithstanding the foregoing, the Loan Parties or their Subsidiaries may agree
to a decrease in the interest rate applicable thereto or to a deferral of
repayment of any of the principal of or

 

78

--------------------------------------------------------------------------------


 

interest on the Subordinated Debt beyond the current due dates therefor or to
any other amendment, modification, waiver or other change to the Subordinated
Debt that is not materially adverse to the Lenders.

 

Section 8.23.          Financial Covenants.

 

(a)           Senior Leverage Ratio.  The Borrower shall not, at any time,
permit the Senior Leverage Ratio to be greater than 3.0 to 1.0; provided, that
the Borrower may, upon written notice to the Administrative Agent on or prior to
the consummation of any Permitted Acquisition for which the Total Consideration
exceeds $125,000,000, increase the maximum Senior Leverage Ratio to 3.50 to 1.0
for the four fiscal quarters immediately following such Permitted Acquisition. 
The foregoing notwithstanding, any temporary increase set forth above shall not
be available for more than four quarters in any six quarter period and no more
than two times during the term of the Revolving Facility.

 

(b)           Total Leverage Ratio.  The Borrower shall not, at any time, permit
the Total Leverage Ratio to be greater than 4.0 to 1.0; provided, that the
Borrower may, upon written notice to the Administrative Agent on or prior to the
consummation of any Permitted Acquisition for which the Total Consideration
exceeds $125,000,000, increase the maximum Total Leverage Ratio to 4.50 to 1.0
for the four fiscal quarters immediately following such Permitted Acquisition. 
The foregoing notwithstanding, any temporary increase set forth above shall not
be available for more than four quarters in any six quarter period and no more
than two times during the term of the Revolving Facility.

 

(c)           Interest Coverage Ratio.  The Borrower shall, at all times,
maintain an Interest Coverage Ratio of not less than 4.0 to 1.0.

 

(d)           Minimum Liquidity. The Borrower shall maintain Liquidity of not
less than $50,000,000 as of June 30, 2019 and September 30, 2019.

 

SECTION 9.                                             EVENTS OF DEFAULT AND
REMEDIES.

 

Section 9.1.          Events of Default.  Any one or more of the following shall
constitute an “Event of Default” hereunder:

 

(a)        (i) default in the payment when due of all or any part of the
principal of any Loan (whether at the stated maturity thereof or at any other
time provided for in this Agreement) or of any Reimbursement Obligation; or
(ii) default in the payment when due of any interest on any Loan or of any fee
or other Obligation payable hereunder or under any other Loan Document, and such
failure shall continue unremedied for a period of five days;

 

(b)        default in the observance or performance of any covenant set forth in
Sections 8.5(h)(iii), 8.7, 8.8, 8.9, 8.10, 8.11, 8.12, 8.16, 8.17, 8.20, 8.21,
8.22 or 8.23 of this Agreement or default in the observance or performance of
any covenant set forth in Section 8.5 (other than Section 8.5(h)(iii)) for a
period of fifteen (15) days after the

 

79

--------------------------------------------------------------------------------


 

earlier of (i) the date on which such failure shall first become known to any
Responsible Officer of any Loan Party or (ii) written notice thereof is given to
the Borrower by the Administrative Agent;

 

(c)        default in the observance or performance of any other provision
hereof or of any other Loan Document which is not remedied within
thirty (30) days after the earlier of (i) the date on which such failure shall
first become known to any Responsible Officer of any Loan Party or (ii) written
notice thereof is given to the Borrower by the Administrative Agent;

 

(d)        any representation or warranty made herein or in any other Loan
Document or in any certificate furnished to the Administrative Agent or the
Lenders pursuant hereto or thereto or in connection with any transaction
contemplated hereby or thereby proves untrue in any material respect as of the
date of the issuance or making or deemed making thereof;

 

(e)        (i) any event occurs or condition exists (other than as described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or (ii) any of the Loan Documents shall
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations not be or shall cease to be in full
force and effect or is declared to be null and void, or (iii) any of the
Collateral Documents shall for any reason fail to create a valid and perfected
first priority Lien in favor of the Administrative Agent in any Collateral
purported to be covered thereby except as expressly permitted by the terms
hereof, other than in each case, the foregoing clauses (i) through (iii), so
long as a result of any act by any Lender or the Administrative Agent that
causes any UCC financing statement that is required to maintain the
Administrative Agent’s perfection in any Collateral to fail to maintain
perfection, or (iv) any Loan Party takes any action for the purpose of
terminating, repudiating or rescinding any Loan Document executed by it or any
of its obligations thereunder, or (v) any Loan Party or any Subsidiary of a Loan
Party makes any payment on account of any Subordinated Debt which is prohibited
under the terms of any instrument subordinating such Subordinated Debt to any
Secured Obligations, or any subordination provision in any document or
instrument (including, without limitation, any intercreditor or subordination
agreement) relating to any Subordinated Debt shall cease to be in full force and
effect, or any Person (including the holder of any Subordinated Debt) shall
contest in any manner the validity, binding nature or enforceability of any such
provision;

 

(f)        default shall occur under any Material Indebtedness issued, assumed
or guaranteed by any Loan Party or any Significant Subsidiary, or under any
indenture, agreement or other instrument under which the same may be issued, and
such default shall continue for a period of time sufficient to permit the
acceleration of the maturity of any such Material Indebtedness (whether or not
such maturity is in fact accelerated), or any such Material Indebtedness shall
not be paid when due (whether by demand, lapse of time, acceleration or
otherwise);

 

80

--------------------------------------------------------------------------------


 

(g)         any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against any Loan Party or any Significant Subsidiary, or against any of their
respective Property, in an aggregate amount for all such Persons in excess of
$10,000,000 (except to the extent fully covered by insurance pursuant to which
the insurer has accepted liability therefor in writing), and which remains
undischarged, unvacated, unbonded or unstayed for a period of 30 days, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
Property of any Loan Party or any Significant Subsidiary to enforce any such
judgment;

 

(h)        any Loan Party or any Subsidiary of a Loan Party, or any member of
its Controlled Group, shall fail to pay when due, after the expiration of any
applicable grace period, an amount or amounts aggregating for all such Persons
in excess of $10,000,000 which it shall have become liable to pay to the PBGC, a
Plan or a Multiemployer Plan under Title IV of ERISA; or notice of intent to
terminate a Plan or Plans having aggregate Unfunded Vested Liabilities in excess
of $10,000,000 (collectively, a “Material Plan”) shall be filed under Title IV
of ERISA by any Loan Party or any Subsidiary of a Loan Party, or any other
member of its Controlled Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any Material Plan
or a proceeding shall be instituted by a fiduciary of any Material Plan against
any Loan Party or any Subsidiary of a Loan Party, or any member of its
Controlled Group, to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within thirty (30) days thereafter; or
a condition shall exist by reason of which the PBGC would be entitled to obtain
a decree adjudicating that any Material Plan must be terminated;

 

(i)         any Change of Control shall occur;

 

(j)        any Loan Party or any Significant Subsidiary shall (i) have entered
involuntarily against it an order for relief under the United States Bankruptcy
Code, as amended, (ii) not pay, or admit in writing its inability to pay, its
debts generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as amended, to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
corporate or similar action in furtherance of any matter described in
parts (i) through (v) above, or (vii) fail to contest in good faith any
appointment or proceeding described in Section 9.1(k); or

 

(k)        a custodian, receiver, trustee, examiner, liquidator or similar
official shall be appointed for any Loan Party or any Significant Subsidiary, or
any substantial part of

 

81

--------------------------------------------------------------------------------


 

any of its Property, or a proceeding described in Section 9.1(j)(v) shall be
instituted against any Loan Party or any Significant Subsidiary, and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of 60 days.

 

Section 9.2.          Non-Bankruptcy Defaults.  When any Event of Default (other
than those described in subsection (j) or (k) of Section 9.1 with respect to the
Borrower) has occurred and is continuing, the Administrative Agent shall, by
written notice to the Borrower: (a) if so directed by the Required Lenders,
terminate the remaining Revolving Credit Commitments and all other obligations
of the Lenders hereunder on the date stated in such notice (which may be the
date thereof); (b) if so directed by the Required Lenders, declare the principal
of and the accrued interest on all outstanding Loans to be forthwith due and
payable and thereupon all outstanding Loans, including both principal and
interest thereon, shall be and become immediately due and payable together with
all other amounts payable under the Loan Documents without further demand,
presentment, protest or notice of any kind; and (c) if so directed by the
Required Lenders, demand that the Borrower immediately deliver to the
Administrative Agent Cash Collateral in an amount equal to 105% of the aggregate
amount of each Letter of Credit then outstanding, and the Borrower agrees to
immediately make such payment and acknowledges and agrees that the Lenders would
not have an adequate remedy at law for failure by the Borrower to honor any such
demand and that the Administrative Agent, for the benefit of the Lenders, shall
have the right to require the Borrower to specifically perform such undertaking
whether or not any drawings or other demands for payment have been made under
any Letter of Credit.  In addition, the Administrative Agent may exercise on
behalf of itself, the Lenders and the L/C Issuer all rights and remedies
available to it, the Lenders and the L/C Issuer under the Loan Documents or
applicable law or equity when any such Event of Default has occurred and is
continuing.  The Administrative Agent shall give notice to the Borrower under
Section 9.1(c) promptly upon being requested to do so by any Lender.  The
Administrative Agent, after giving notice to the Borrower pursuant to
Section 9.1(c) or this Section 9.2, shall also promptly send a copy of such
notice to the other Lenders, but the failure to do so shall not impair or annul
the effect of such notice.

 

Section 9.3.          Bankruptcy Defaults.  When any Event of Default described
in subsections (j) or (k) of Section 9.1 with respect to the Borrower has
occurred and is continuing, then all outstanding Loans shall immediately become
due and payable together with all other amounts payable under the Loan Documents
without presentment, demand, protest or notice of any kind, the obligation of
the Lenders to extend further credit pursuant to any of the terms hereof shall
immediately terminate and the Borrower shall immediately deliver to the
Administrative Agent Cash Collateral in an amount equal to 105% of the aggregate
amount of each Letter of Credit then outstanding, the Borrower acknowledging and
agreeing that the Lenders would not have an adequate remedy at law for failure
by the Borrower to honor any such demand and that the Lenders, and the
Administrative Agent on their behalf, shall have the right to require the
Borrower to specifically perform such undertaking whether or not any draws or
other demands for payment have been made under any of the Letters of Credit.  In
addition, the Administrative Agent may exercise on behalf of itself, the Lenders
and the L/C Issuer all rights and remedies available to it, the Lenders and the
L/C Issuer under the Loan Documents or applicable law or equity when any such
Event of Default has occurred and is continuing.

 

82

--------------------------------------------------------------------------------


 

Section 9.4.          Collateral for Undrawn Letters of Credit.  (a) If the
prepayment of the amount available for drawing under any or all outstanding
Letters of Credit is required under any of Section 2.3(b), 2.8(b), 2.13, 2.14,
9.2 or 9.3 above, the Borrower shall forthwith pay the amount required to be so
prepaid, to be held by the Administrative Agent as provided in
subsection (b) below.

 

(b)           All amounts prepaid pursuant to subsection (a) above shall be held
by the Administrative Agent in one or more separate collateral accounts (each
such account, and the credit balances, properties, and any investments from time
to time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the L/C Issuer, and to the payment of the
unpaid balance of all other Secured Obligations.  The Collateral Account shall
be held in the name of and subject to the exclusive dominion and control of the
Administrative Agent for the benefit of the Administrative Agent, the Lenders,
and the L/C Issuer.  If and when requested by the Borrower, the Administrative
Agent shall invest funds held in the Collateral Account from time to time in
direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America with a remaining
maturity of one year or less, provided that the Administrative Agent is
irrevocably authorized to sell investments held in the Collateral Account when
and as required to make payments out of the Collateral Account for application
to amounts due and owing from the Borrower to the L/C Issuer, the Administrative
Agent or the Lenders.  Subject to the terms of Sections 2.13 and 2.14, if the
Borrower shall have made payment of all obligations referred to in
subsection (a) above required under Section 2.8(b), at the request of the
Borrower the Administrative Agent shall release to the Borrower amounts held in
the Collateral Account so long as at the time of the release and after giving
effect thereto no Default exists.  After all Letters of Credit have expired or
been cancelled and the expiration or termination of all Revolving Credit
Commitments, at the request of the Borrower, the Administrative Agent shall
release any remaining amounts held in the Collateral Account following payment
in full in cash of all Secured Obligations.

 

Section 9.5.          Post-Default Collections.  Anything contained herein or in
the other Loan Documents to the contrary notwithstanding (including, without
limitation, Section 2.8(b)), all payments and collections received in respect of
the Obligations and all proceeds of the Collateral and all payments made under
or in respect of the Guaranty Agreements received, in each instance, by the
Administrative Agent or any of the Lenders after acceleration or the final
maturity of the Obligations or termination of the Revolving Credit Commitments
as a result of an Event of Default shall be remitted to the Administrative Agent
and distributed as follows:

 

(a)           first, to the payment of any outstanding costs and expenses
incurred by the Administrative Agent, and any security trustee therefor, in
monitoring, verifying, protecting, preserving or enforcing the Liens on the
Collateral, in protecting, preserving or enforcing rights under the Loan
Documents, and in any event including all costs and expenses of a character
which the Loan Parties have agreed to pay the Administrative Agent under
Section 13.4 (such funds to be retained by the

 

83

--------------------------------------------------------------------------------


 

Administrative Agent for its own account unless it has previously been
reimbursed for such costs and expenses by the Lenders, in which event such
amounts shall be remitted to the Lenders to reimburse them for payments
theretofore made to the Administrative Agent);

 

(b)        second, to the payment of any outstanding interest and fees due under
the Loan Documents to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof;

 

(c)        third, to the payment of principal on the Loans, unpaid Reimbursement
Obligations, together with amounts to be held by the Administrative Agent as
collateral security for any outstanding L/C Obligations pursuant to Section 9.4
(until the Administrative Agent is holding an amount of cash equal to 105% of
the then outstanding amount of all such L/C Obligations), and Hedging Liability,
the aggregate amount paid to, or held as collateral security for, the Lenders
and L/C Issuer and, in the case of Hedging Liability, their Affiliates to be
allocated pro rata in accordance with the aggregate unpaid amounts owing to each
holder thereof;

 

(d)        fourth, to the payment of all other unpaid Secured Obligations and
all other indebtedness, obligations, and liabilities of the Borrower and its
Subsidiaries arising under or pursuant to, or secured by, the Loan Documents
(including, without limitation, Bank Product Obligations) to be allocated pro
rata in accordance with the aggregate unpaid amounts owing to each holder
thereof; and

 

(e)        finally, to the Loan Parties or whoever else may be lawfully entitled
thereto.

 

SECTION 10.                                      THE ADMINISTRATIVE AGENT.

 

Section 10.1.          Appointment and Authority.  Each of the Lenders and the
L/C Issuers hereby irrevocably appoints Bank of Montreal to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Section 10 are solely for the
benefit of the Administrative Agent, the Lenders and the L/C Issuers, and
neither the Borrower nor any other Loan Party shall have rights as a third-party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

Section 10.2.          Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and the term

 

84

--------------------------------------------------------------------------------


 

“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind
of business with, the Borrower or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

 

Section 10.3.          Action by Administrative Agent; Exculpatory Provisions.
(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:

 

(i)         shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)         shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law.  The Administrative Agent shall in all cases be fully justified in
failing or refusing to act hereunder or under any other Loan Document unless it
first receives any further assurances of its indemnification from the Lenders
that it may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expense, and liability which
may be incurred by it by reason of taking or continuing to take any such action;
and

 

(iii)         shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose, any information relating to any Loan Party
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

(b)           Neither the Administrative Agent nor any of its Related Parties
shall be liable for any action taken or not taken by the Administrative Agent
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby  (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in

 

85

--------------------------------------------------------------------------------


 

good faith shall be necessary, under the circumstances as provided in
Sections 9.2, 9.3, 9.4, 9.5 and 13.3), or (ii) in the absence of its own bad
faith, gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  Any such action
taken or failure to act pursuant to the foregoing shall be binding on all
Lenders.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent in writing by the Borrower, a Lender, or the L/C Issuer.

 

(c)           Neither the Administrative Agent nor any of its Related Parties
shall be responsible for or have any duty or obligation to any Lender or L/C
Issuer or participant or any other Person to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Section 7.1 or 7.2 or elsewhere herein, other than to confirm receipt
of items expressly required to be delivered to the Administrative Agent.

 

Section 10.4.          Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall be fully protected in relying
and shall not incur any liability for relying upon, any notice, request,
certificate, communication, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall be fully protected in
relying and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or L/C Issuer unless the Administrative Agent shall have received notice
to the contrary from such Lender or L/C Issuer prior to the making of such Loan
or the issuance of such Letter of Credit.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Loan Parties), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Section 10.5.          Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Section shall apply to any such sub-agent and to the Related
Parties of the Administrative

 

86

--------------------------------------------------------------------------------


 

Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Revolving Facility as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

Section 10.6.          Resignation of Administrative Agent.  (a) The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States of America, or an Affiliate of any such bank with an office in the
United States of America.  If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation (or
such earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)           With effect from the Resignation Effective Date, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, and (ii) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and L/C Issuer
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above.  If on the Resignation Effective
Date no successor has been appointed and accepted such appointment, the
Administrative Agent’s rights in the Collateral Documents shall be assigned
without representation, recourse or warranty to the Lenders and L/C Issuer as
their interests may appear.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Administrative Agent (other than any rights to indemnity payments or other
amounts owed to the retiring Administrative Agent), and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents.  The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Section 10 and Section 13.4 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

Section 10.7.          Non-Reliance on Administrative Agent and Other Lenders. 
(a)  Each Lender and L/C Issuer acknowledges that it has, independently and
without reliance upon the

 

87

--------------------------------------------------------------------------------


 

Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
L/C Issuer also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

(b)           Upon a Lender’s written request, the Administrative Agent agrees
to forward to such Lender, when complete, copies of any audit, inspection, or
other report prepared by or for the Administrative Agent with respect to the
Borrower or any Loan Party or the Collateral (herein, “Reports”).  Each Lender
hereby agrees that (i) the Administrative Agent (A) makes no representation or
warranty, express or implied, as to the completeness or accuracy of any Report
or any of the information contained therein or any inaccuracy or omission
contained in or relating to a Report and (B) shall not be liable for any
information contained in any Report; (ii) the Reports are not comprehensive
audits or inspections, and that any Person performing any such audit or
inspection will inspect only specific information regarding the Borrower and the
other Loan Parties and will rely significantly upon the books and records of
Borrower and the other Loan Parties, as well as on representations of personnel
of the Borrower and the other Loan Parties, and that the Administrative Agent
undertakes no obligation to update, correct or supplement the Reports; (iii) it
will keep all Reports confidential and strictly for its internal use, not share
the Report with any other Person except as otherwise permitted pursuant to this
Agreement; and (iv) without limiting the generality of any other indemnification
provision contained in this Agreement, it will pay and protect, and indemnify,
defend, and hold the Administrative Agent and any such other Person preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including reasonable attorney fees) incurred
by the Administrative Agent or such other Person as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.  The Lenders acknowledge that the provisions set forth
in this Section 10.8(b) do not create an obligation on behalf of the Borrower
and the other Loan Parties.

 

Section 10.8.          L/C Issuer.  The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith.  The L/C Issuer shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Section 10 with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
Applications pertaining to such Letters of Credit  as fully as if the term
“Administrative Agent”, as used in this Section 10, included the L/C Issuer with
respect to such acts or omissions and (ii) as additionally provided in this
Agreement with respect to such L/C Issuer.  Any resignation by the Person then
acting as Administrative Agent pursuant to Section 10.6 shall also constitute
its resignation or the resignation of its Affiliate as L/C Issuer except as it
may otherwise agree.  If such Person then acting as L/C Issuer so resigns, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto, including the right to require the Lenders to make Loans or fund risk
participations in Reimbursement Obligations

 

88

--------------------------------------------------------------------------------


 

pursuant to Section 2.3.  Upon the appointment by the Borrower of a successor
L/C Issuer hereunder (which successor shall in all cases be a Lender other than
a Defaulting Lender), (i) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer
(other than any rights to indemnity payments or other amounts that remain owing
to the retiring L/C Issuer ), and (ii) the retiring L/C Issuer shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents other than with respect to its outstanding Letters of Credit, and
(iii) upon the request of the resigning L/C Issuer, the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the resigning L/C Issuer to effectively assume the obligations
of the resigning L/C Issuer with respect to such Letters of Credit.

 

Section 10.9.          Hedging Liability and Bank Product Obligations.  By
virtue of a Lender’s execution of this Agreement or an assignment agreement
pursuant to Section 13.2, as the case may be, any Affiliate of such Lender with
whom the Borrower or any other Loan Party has entered into an agreement creating
Hedging Liability or Bank Product Obligations shall be deemed a Lender party
hereto for purposes of any reference in a Loan Document to the parties for whom
the Administrative Agent is acting, it being understood and agreed that the
rights and benefits of such Affiliate under the Loan Documents consist
exclusively of such Affiliate’s right to share in payments and collections out
of the Collateral and the Guaranty Agreements as more fully set forth in
Section 9.5.  In connection with any such distribution of payments and
collections, or any request for the release of the Guaranty Agreements and the
Administrative Agent’s Liens in connection with the termination of the Revolving
Credit Commitments and the payment in full of the Obligations, the
Administrative Agent shall be entitled to assume no amounts are due to any
Lender or its Affiliate with respect to Hedging Liability or Bank Product
Obligations unless such Lender has notified the Administrative Agent in writing
of the amount of any such liability owed to it or its Affiliate prior to such
distribution or payment or release of Guaranty Agreements and the Administrative
Agent’s Liens.

 

Section 10.10.          Designation of Additional Agents.  The Administrative
Agent shall have the continuing right, for purposes hereof, at any time and from
time to time to designate one or more of the Lenders (and/or its or their
Affiliates) as “syndication agents,” “documentation agents,” “book runners,”
“lead arrangers,” “arrangers,” or other designations for purposes hereto, but
such designation shall have no substantive effect, and such Lenders and their
Affiliates shall have no additional powers, duties or responsibilities as a
result thereof.

 

Section 10.11.          Authorization to Enter into, and Enforcement of, the
Collateral Documents; Possession of Collateral.  The Administrative Agent is
hereby irrevocably authorized by each of the Lenders and the L/C Issuer to
execute and deliver the Collateral Documents on behalf of each of the Lenders,
the L/C Issuer, and their Affiliates and to take such action and exercise such
powers under the Collateral Documents as the Administrative Agent considers
appropriate; provided the Administrative Agent shall not amend or waive any
compliance with the Collateral Documents unless such amendment or waiver is
agreed to in writing by the Required Lenders in accordance with Section 13.3
hereof or as expressly permitted hereby or thereby.  Upon the occurrence of an
Event of Default, the Administrative Agent shall take such action to enforce its
Lien on the Collateral and to preserve and protect the Collateral as may be
directed by the

 

89

--------------------------------------------------------------------------------


 

Required Lenders.  Unless and until the Required Lenders give such direction,
the Administrative Agent may (but shall not be obligated to) take or refrain
from taking such actions as it deems appropriate and in the best interest of all
the Lenders and L/C Issuer.  Each Lender and L/C Issuer acknowledges and agrees
that it will be bound by the terms and conditions of the Collateral Documents
upon the execution and delivery thereof by the Administrative Agent.  The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon, or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders, the L/C Issuer or their Affiliates for any failure to
monitor or maintain any portion of the Collateral.  The Lenders and L/C Issuer
hereby irrevocably authorize (and each of their Affiliates holding any Bank
Product Obligations and Hedging Liability entitled to the benefits of the
Collateral shall be deemed to authorize) the Administrative Agent, based upon
the instruction of the Required Lenders, to credit bid and purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral at any sale thereof conducted by the Administrative Agent (or any
security trustee therefor) under the provisions of the Uniform Commercial Code,
including pursuant to Sections 9-610 or 9-620 of the Uniform Commercial Code, at
any sale thereof conducted under the provisions of the United States Bankruptcy
Code, including Section 363 of the United States Bankruptcy Code, or at any sale
or foreclosure conducted by the Administrative Agent or any security trustee
therefor (whether by judicial action or otherwise) in accordance with applicable
law.  Except as otherwise specifically provided for herein, no Lender, L/C
Issuer, or their Affiliates, other than the Administrative Agent, shall have the
right to institute any suit, action or proceeding in equity or at law for the
foreclosure or other realization upon any Collateral or for the execution of any
trust or power in respect of the Collateral or for the appointment of a receiver
or for the enforcement of any other remedy under the Collateral Documents, it
being understood and intended that no one or more of the Lenders or L/C Issuer
or their Affiliates shall have any right in any manner whatsoever to affect,
disturb or prejudice the Lien of the Administrative Agent (or any security
trustee therefor) under the Collateral Documents by its or their action or to
enforce any right thereunder, and that all proceedings at law or in equity shall
be instituted, had, and maintained by the Administrative Agent (or its security
trustee) in the manner provided for in the relevant Collateral Documents for the
benefit of the Lenders, the L/C Issuer, and their Affiliates.  Each Lender and
L/C Issuer is hereby appointed agent for the purpose of perfecting the
Administrative Agent’s security interest in assets which, in accordance with
Article 9 of the Uniform Commercial Code or other applicable law can be
perfected only by possession.  Should any Lender or L/C Issuer (other than the
Administrative Agent) obtain possession of any Collateral, such Lender or L/C
Issuer shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or in accordance with the Administrative Agent’s
instructions.

 

Section 10.12.          Authorization to Release, Limit or Subordinate Liens or
to Release Guaranties.  The Administrative Agent is hereby irrevocably
authorized by each of the Lenders, the L/C Issuer, and their Affiliates to
(a) release any Lien covering any Collateral that is sold, transferred, or
otherwise disposed of in accordance with the terms and conditions of this
Agreement and the relevant Collateral Documents (including a sale, transfer, or
disposition permitted by the terms of Section 8.10 or which has otherwise been
consented to in accordance

 

90

--------------------------------------------------------------------------------


 

with Section 13.3), (b) release or subordinate any Lien on Collateral consisting
of goods financed with purchase money indebtedness or under a Capital Lease to
the extent such purchase money indebtedness or Capitalized Lease Obligation, and
the Lien securing the same, are permitted by Sections 8.7(b) and 8.8(d),
(c) reduce or limit the amount of the indebtedness secured by any particular
item of Collateral to an amount not less than the estimated value thereof to the
extent necessary to reduce mortgage registry, filing and similar tax,
(d) release Liens on the Collateral following termination or expiration of the
Revolving Credit Commitments and payment in full in cash of the Obligations
(other than contingent indemnification obligations) and the expiration or
termination of all Letters of Credit (other than Letters of Credit that have
been Cash Collateralized to the satisfaction of the Administrative Agent and
relevant L/C Issuer) and, if then due, Hedging Liability and Bank Product
Obligations, and (e) release any Subsidiary from its obligations as a Guarantor
if such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.  Upon the Administrative Agent’s request, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of Property or to
release any Person from its obligations as a Guarantor under the Loan Documents.

 

If any of the Collateral shall be sold, transferred or otherwise disposed of by
any Loan Party in a transaction permitted by this Agreement, the Liens created
by the Collateral Documents shall automatically terminate and be released with
respect to such Collateral, without the delivery of any instrument or
performance of any act by any Person being necessary to give effect thereto.
 Upon the consummation of any such sale, transfer or other disposal of
Collateral, the Administrative Agent shall deliver to the Loan Party all such
Collateral held by the Administrative Agent under any Loan Document and, at the
reasonable request and sole expense of such Loan Party, execute and deliver to
such Loan Party releases or other documents necessary to evidence such
termination or release.  At the request and sole expense of the Borrower, a
Guarantor shall be released from its obligations under the Loan Documents in the
event that all the capital stock or other equity interests of such Guarantor
shall be sold, transferred or otherwise disposed of in a transaction permitted
by this Agreement or such Guarantor is no longer required by the Loan Documents
to be a Guarantor; provided that the Borrower shall have delivered to the
Administrative Agent, at least 5 Business Days prior to the date of the proposed
release, a written request for release identifying the relevant Guarantor and
the terms of the sale or other disposition in reasonable detail, including the
price thereof and any expenses in connection therewith, together with a
certification by the Borrower stating that such transaction is in compliance
with this Agreement and the other Loan Documents.

 

Section 10.13.          Authorization of Administrative Agent to File Proofs of
Claim.  In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan or L/C Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable

 

91

--------------------------------------------------------------------------------


 

in order to have the claims of Lenders, the L/C Issuer and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuer and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuer and the Administrative Agent under the Loan Documents
including, but not limited to, Sections 3.1, 4.4, 4.5, and 13.4) allowed in such
judicial proceeding; and

 

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 3.1
and 13.4.  Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or L/C Issuer
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender or L/C Issuer in any such proceeding.

 

SECTION 11.                                      THE GUARANTEES.

 

Section 11.1.          The Guarantees.  To induce the Lenders and L/C Issuer to
provide the credits described herein and in consideration of benefits expected
to accrue to the Borrower by reason of the Revolving Credit Commitments and for
other good and valuable consideration, receipt of which is hereby acknowledged,
each Subsidiary party hereto (including any Subsidiary executing an Additional
Guarantor Supplement in the form attached hereto as Exhibit F or such other form
reasonably acceptable to the Administrative Agent) and the Borrower (as to the
Secured Obligations of another Loan Party) hereby unconditionally and
irrevocably guarantees jointly and severally to the Administrative Agent, the
Lenders, and the L/C Issuer and their Affiliates, the due and punctual payment
of all present and future Secured Obligations, including, but not limited to,
the due and punctual payment of principal of and interest on the Loans, the
Reimbursement Obligations, and the due and punctual payment of all other
Obligations now or hereafter owed by the Borrower under the Loan Documents and
the due and punctual payment of all Hedging Liability and Bank Product
Obligations, in each case as and when the same shall become due and payable,
whether at stated maturity, by acceleration, or otherwise, according to the
terms hereof and thereof (including all interest, costs, fees, and charges after
the entry of an order for relief against the Borrower or such other obligor in a
case under the United States Bankruptcy Code or any similar proceeding, whether
or not such interest, costs, fees and charges would be an allowed claim against
the Borrower or any such obligor in any such proceeding); provided, however,
that, with respect to any Guarantor, Hedging Liability guaranteed by such
Guarantor shall exclude all Excluded Swap Obligations.  In case of failure by
the Borrower or other obligor punctually to pay any Secured Obligations
guaranteed hereby, each Guarantor

 

92

--------------------------------------------------------------------------------


 

hereby unconditionally agrees to make such payment or to cause such payment to
be made punctually as and when the same shall become due and payable, whether at
stated maturity, by acceleration, or otherwise, and as if such payment were made
by the Borrower or such obligor.

 

Section 11.2.          Guarantee Unconditional.  The obligations of each
Guarantor under this Section 11 shall be unconditional and absolute and, without
limiting the generality of the foregoing, shall not be released, discharged, or
otherwise affected by:

 

(a)        any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of any Loan Party or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;

 

(b)        any modification or amendment of or supplement to this Agreement or
any other Loan Document or any agreement relating to Hedging Liability or Bank
Product Obligations;

 

(c)        any change in the corporate existence, structure, or ownership of, or
any insolvency, bankruptcy, reorganization, or other similar proceeding
affecting, any Loan Party or other obligor, any other guarantor, or any of their
respective assets, or any resulting release or discharge of any obligation of
any Loan Party or other obligor or of any other guarantor contained in any Loan
Document;

 

(d)        the existence of any claim, set-off, or other rights which any Loan
Party or other obligor or any other guarantor may have at any time against the
Administrative Agent, any Lender, the L/C Issuer or any other Person, whether or
not arising in connection herewith;

 

(e)        any failure to assert, or any assertion of, any claim or demand or
any exercise of, or failure to exercise, any rights or remedies against any Loan
Party or other obligor, any other guarantor, or any other Person or Property;

 

(f)        any application of any sums by whomsoever paid or howsoever realized
to any obligation of any Loan Party or other obligor, regardless of what
obligations of any Loan Party or other obligor remain unpaid;

 

(g)         any invalidity or unenforceability relating to or against any Loan
Party or other obligor or any other guarantor for any reason of this Agreement
or of any other Loan Document or any agreement relating to Hedging Liability or
Bank Product Obligations or any provision of applicable law or regulation
purporting to prohibit the payment by any Loan Party or other obligor or any
other guarantor of the principal of or interest on any Loan or any Reimbursement
Obligation or any other amount payable under the Loan Documents or any agreement
relating to Hedging Liability or Bank Product Obligations; or

 

(h)        any other act or omission to act or delay of any kind by the
Administrative Agent, any Lender, the L/C Issuer, or any other Person or any
other circumstance

 

93

--------------------------------------------------------------------------------


 

whatsoever that might, but for the provisions of this subsection, constitute a
legal or equitable discharge of the obligations of any Guarantor under this
Section 11.

 

Section 11.3.          Discharge Only upon Payment in Full; Reinstatement in
Certain Circumstances.  Each Guarantor’s obligations under this Section 11 shall
remain in full force and effect until the Revolving Credit Commitments are
terminated, all Letters of Credit have expired, and the principal of and
interest on the Loans and all other amounts payable by the Borrower and the
other Loan Parties under this Agreement and all other Loan Documents and, if
then outstanding and unpaid, all Hedging Liability and Bank Product Obligations
shall have been paid in full.  If at any time any payment of the principal of or
interest on any Loan or any Reimbursement Obligation or any other amount payable
by any Loan Party or other obligor or any guarantor under the Loan Documents or
any agreement relating to Hedging Liability or Bank Product Obligations is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy, or reorganization of such Loan Party or other obligor or of any
guarantor, or otherwise, each Guarantor’s obligations under this Section 11 with
respect to such payment shall be reinstated at such time as though such payment
had become due but had not been made at such time.

 

Section 11.4.          Subrogation.   Each Guarantor agrees it will not exercise
any rights which it may acquire by way of subrogation by any payment made
hereunder, or otherwise, until all the Secured Obligations (other than
contingent indemnification obligations for which no claim has been asserted)
shall have been paid in full subsequent to the termination of all the Revolving
Credit Commitments and expiration of all Letters of Credit.  If any amount shall
be paid to a Guarantor on account of such subrogation rights at any time prior
to the later of (x) the payment in full of the Secured Obligations and all other
amounts payable by the Loan Parties hereunder and the other Loan Documents
(other than contingent indemnification obligations for which no claim has been
asserted) and (y) the termination of the Revolving Credit Commitments and
expiration of all Letters of Credit, such amount shall be held in trust for the
benefit of the Administrative Agent, the Lenders, and the L/C Issuer (and their
Affiliates) and shall forthwith be paid to the Administrative Agent for the
benefit of the Lenders and L/C Issuer (and their Affiliates) or be credited and
applied upon the Secured Obligations, whether matured or unmatured, in
accordance with the terms of this Agreement.

 

Section 11.5.          Subordination.  Each Guarantor (each referred to herein
as a “Subordinated Creditor”) hereby subordinates the payment of all
indebtedness, obligations, and liabilities of the Borrower or other Loan Party
owing to such Subordinated Creditor, whether now existing or hereafter arising,
to the indefeasible payment in full in cash of all Secured Obligations (other
than contingent indemnification obligations for which no claim has been
asserted).  During the existence of any Event of Default, subject to
Section 11.4, any such indebtedness, obligation, or liability of the Borrower or
other Loan Party owing to such Subordinated Creditor shall be enforced and
performance received by such Subordinated Creditor as trustee for the benefit of
the holders of the Secured Obligations and the proceeds thereof shall be paid
over to the Administrative Agent for application to the Secured Obligations
(whether or not then due), but without reducing or affecting in any manner the
liability of such Guarantor under this Section 11.

 

94

--------------------------------------------------------------------------------


 

Section 11.6.          Waivers.  Each Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest, and any notice not provided for herein, as
well as any requirement that at any time any action be taken by the
Administrative Agent, any Lender, the L/C Issuer, or any other Person against
the Borrower or any other Loan Party or other obligor, another guarantor, or any
other Person.

 

Section 11.7.          Limit on Recovery.  Notwithstanding any other provision
hereof, the right of recovery against each Guarantor under this Section 11 shall
not exceed $1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 11 void or voidable under applicable law,
including, without limitation, fraudulent conveyance law.

 

Section 11.8.          Stay of Acceleration.  If acceleration of the time for
payment of any amount payable by the Borrower or other Loan Party or other
obligor under this Agreement or any other Loan Document, or under any agreement
relating to Hedging Liability or Bank Product Obligations, is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower or such other Loan
Party or obligor, all such amounts otherwise subject to acceleration under the
terms of this Agreement or the other Loan Documents, or under any agreement
relating to Hedging Liability or Bank Product Obligations, shall nonetheless be
payable by the Guarantors hereunder forthwith on demand by the Administrative
Agent made at the request or otherwise with the consent of the Required Lenders.

 

Section 11.9.          Benefit to Guarantors.  The Loan Parties are engaged in
related businesses and integrated to such an extent that the financial strength
and flexibility of the Borrower and the other Loan Parties has a direct impact
on the success of each other Loan Party.  Each Guarantor will derive substantial
direct and indirect benefit from the extensions of credit hereunder, and each
Guarantor acknowledges that this guarantee is necessary or convenient to the
conduct, promotion and attainment of its business.

 

Section 11.10.          Keepwell.  Each Qualified ECP Guarantor hereby jointly
and severally absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed from time to time by each other
Loan Party to honor all of its obligations under this Guaranty in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until discharged in accordance with Section 11.3.  Each
Qualified ECP Guarantor intends that this Section constitute, and this
Section shall be deemed to constitute, a “keepwell, support, or other agreement”
for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

SECTION 12.                                      COLLATERAL.

 

Section 12.1.          Collateral.  The Secured Obligations shall be secured by
valid, perfected, and enforceable Liens on all right, title, and interest of
each Loan Party in all of its personal

 

95

--------------------------------------------------------------------------------


 

property and fixtures, whether now owned or hereafter acquired or arising, and
all proceeds thereof; provided, however, that (i) the Collateral shall not
include Excluded Property and (ii) Liens on assets of any Loan Party located
outside of the United States shall not be perfected.  Each Loan Party
acknowledges and agrees that the Liens on the Collateral shall be granted to the
Administrative Agent for the benefit of the holders of the Secured Obligations
and shall be valid and perfected first priority Liens (to the extent perfection
by filing, registration, recordation, possession or control is required herein
or in any other Loan Document) subject to the proviso appearing at the end of
the preceding sentence and to Liens permitted by Section 8.8, in each case
pursuant to one or more Collateral Documents from such Persons, each in form and
substance satisfactory to the Administrative Agent.

 

Section 12.2.          Depository Banks.  Each Loan Party shall maintain the
Administrative Agent (or one of its Affiliates) as its primary depository bank,
including for its principal operating, administrative, cash management, lockbox
arrangements, collection activity, and other deposit accounts for the conduct of
its business.  Except for Excluded Accounts, all deposit accounts of a Loan
Party shall be maintained with the Administrative Agent or other financial
institutions to the extent such deposit accounts are subject to control
agreements in favor of Administrative Agent on terms reasonably satisfactory to
Administrative Agent.

 

Section 12.3.          Further Assurances.  Each Loan Party agrees that it
shall, from time to time at the request of the Administrative Agent, execute and
deliver such documents and do such acts and things as the Administrative Agent
may reasonably request in order to provide for or perfect or protect such Liens
on the Collateral.  In the event any Loan Party forms or acquires any other
Subsidiary after the date hereof, except as otherwise provided in the definition
of Guarantor, the Loan Parties shall promptly upon such formation or acquisition
cause such newly formed or acquired Subsidiary to execute a Guaranty Agreement
and such Collateral Documents as the Administrative Agent may then require to
the extent required pursuant to the Loan Documents, and the Loan Parties shall
also deliver to the Administrative Agent, or cause such Subsidiary to deliver to
the Administrative Agent, at the Borrower’s cost and expense, such other
instruments, documents, certificates, and opinions reasonably required by the
Administrative Agent in connection therewith.

 

SECTION 13.                                                                    
MISCELLANEOUS.

 

Section 13.1.          Notices.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:

 

(i)         if to the Borrower or any other Loan Party, to it at 35 East Wacker
Drive, Suite 2400, Chicago, Illinois 60601, Attention of Chief Financial Officer
(Facsimile No. (312) 827-2801; Telephone No. (312) 287-3998);

 

96

--------------------------------------------------------------------------------


 

(ii)         if to the Administrative Agent, to Bank of Montreal at 115 South
LaSalle Street, Chicago, Illinois 60603, Attention of Nicholas Buckingham
(Facsimile No. (312) 765-8201; Telephone No. (312) 461-4657;

 

(iii)         if to BMO Harris Bank N.A. in its capacity as L/C Issuer, to it at
115 South LaSalle Street, Chicago, Illinois 60603, Attention of Nicholas
Buckingham (Facsimile No. (312) 765-8201; Telephone No. (312) 461-4657), and if
to any other L/C Issuer, to it at the address provided in writing to the
Administrative Agent and the Borrower at the time of its appointment as an L/C
Issuer hereunder; and

 

(iv)        if to a Lender, to it at its address (or facsimile number) set forth
in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications, to the extent
provided in subsection (b) below, shall be effective as provided in said
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or L/C Issuer pursuant to
Sections 2.2, 2.3 and 2.6 if such Lender or L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Sections by electronic communication.  The Administrative Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)           Change of Address, etc.  Any party hereto may change its address
or facsimile number for notices and other communications hereunder by notice to
the other parties hereto.

 

97

--------------------------------------------------------------------------------


 

(d)           Platform.  (i) Each Loan Party agrees that the Administrative
Agent may, but shall not be obligated to, make the Communications (as defined
below) available to the L/C Issuers and the other Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the “Platform”).

 

(ii)            The Platform is provided “as is” and “as available.”  The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications (as
defined below).  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform.  In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower or the other Loan Parties, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any Loan
Party’s or the Administrative Agent’s transmission of communications through the
Platform.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed to the Administrative Agent, any Lender or any L/C
Issuer by means of electronic communications pursuant to this Section, including
through the Platform.

 

Section 13.2.          Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitments and
the Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

 

98

--------------------------------------------------------------------------------


 

(i)         Minimum Amounts.  (A) in the case of an assignment of the entire
remaining amount of the assigning Lender’s Revolving Credit Commitments and the
Loans at the time owing to it (in each case with respect to the Revolving
Facility) or contemporaneous assignments to related Approved Funds that equal at
least the amount specified in paragraph (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and

 

(B)        in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Revolving Credit Commitments
are not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(ii)         Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned.

 

(iii)        Required Consents.  No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

 

(A)         the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;

 

(B)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Revolving Facility if such assignment is to a Person that is not a Lender
with a Revolving Credit Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender; and

 

(C)        the consent of L/C Issuer shall be required for any assignment in
respect of the Revolving Facility that increases the obligation of the assignee
to participate in exposure under one or more Letters of Credit (whether or not
then outstanding).

 

99

--------------------------------------------------------------------------------


 

(iv)        Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)        No Assignment to Certain Persons.  No such assignment shall be made
to (A) the Borrower or any other Loan Party or any Loan Party’s Affiliates or
Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

 

(vi)        No Assignment to Natural Persons.  No such assignment shall be made
to a natural Person.

 

(vii)         Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each L/C Issuer and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit in
accordance with its Percentage.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 13.4 and 13.6 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a

 

100

--------------------------------------------------------------------------------


 

Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in
Chicago, Illinois a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitments of, and principal amounts (and stated interest) of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person or the Borrower or any other Loan
Party or any Loan Party’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Credit Commitments and/or the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and (iii) the
Borrower, the Administrative Agent, the L/C Issuers and Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 10.8 with respect to
any payments made by such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that would reduce the amount of or
postpone any fixed date for payment of any Obligation in which such participant
has an interest.  The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 4.1, 4.4, and 4.5 (subject to the requirements and
limitations therein, including the requirements under Section 4.1(g) (it being
understood that the documentation required under Section 4.1(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.12 and 4.7 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 4.1 or 4.4, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable

 

101

--------------------------------------------------------------------------------


 

participation.  Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.12 with respect to any Participant.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 13.6 (Right of Setoff) as though it were a Lender; provided
that such Participant agrees to be subject to Section 13.7 (Sharing of Payments
by Lenders) as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 13.3.          Amendments.  Any provision of this Agreement or the other
Loan Documents may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by (a) the Borrower, (b) the Required
Lenders, and (c) if the rights or duties of the Administrative Agent or the
L/C Issuer are affected thereby, the Administrative Agent or the L/C Issuer, as
applicable; provided that:

 

(i)         no amendment or waiver pursuant to this Section 13.3 shall
(A) increase any Revolving Credit Commitment of any Lender without the consent
of such Lender or (B) reduce the amount of or postpone the date for any
scheduled payment of any principal of or interest on any Loan or of any
Reimbursement Obligation or of any fee payable hereunder without the consent of
the Lender to which such payment is owing or which has committed to make such
Loan or Letter of Credit (or participate therein) hereunder; provided, however,
that only the consent of the Required Lenders shall be necessary (i) to amend
the default rate provided in Section 2.9 or to waive any obligation of the
Borrower to pay interest or fees at the default rate as set forth therein or
(ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest or any fee payable hereunder;

 

102

--------------------------------------------------------------------------------


 

(ii)         no amendment or waiver pursuant to this Section 13.3 shall, unless
signed by each Lender, change the definition of Required Lenders, change the
provisions of this Section 13.3, change Section 13.7 in a manner that would
affect the ratable sharing of setoffs required thereby, change the application
of payments contained in Section 5.1 or 9.5, release any Guarantor that is a
Significant Subsidiary or all or substantially all of the Collateral (except as
otherwise provided for in the Loan Documents), or affect the number of Lenders
required to take any action hereunder or under any other Loan Document;

 

(iii)         no amendment or waiver pursuant to this Section 13.3 shall, unless
signed by each Lender affected thereby, extend the Revolving Credit Termination
Date, or extend the stated expiration date of any Letter of Credit beyond the
Revolving Credit Termination Date; and

 

(iv)        no amendment to Section 11 shall be made without the consent of the
Guarantor(s) affected thereby.

 

Notwithstanding anything to the contrary herein, (1) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Revolving Credit Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender, (2) if the
Administrative Agent and the Borrower have jointly identified an obvious error
or any error or omission of a technical nature, in each case, in any provision
of the Loan Documents, then the Administrative Agent and the Borrower shall be
permitted to amend such provision, (3) guarantees, collateral security documents
and related documents executed by the Borrower or any other Loan Party in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be amended, supplemented or waived without the
consent of any Lender if such amendment, supplement or waiver is delivered in
order to (x) comply with local law or advice of local counsel, (y) cure
ambiguities, omissions, mistakes or defects or (z) cause such guarantee,
collateral security documents or other document to be consistent with this
Agreement and the other Loan Documents, and (4) the Borrower and the
Administrative Agent may, without the input or consent of any other Lender,
effect amendments to this Agreement and the other Loan Documents as may be
necessary in the reasonable opinion of the Borrower and the Administrative Agent
to effect the provisions of Section 2.15.

 

Section 13.4.          Costs and Expenses; Indemnification.

 

(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of one firm of counsel for the Administrative Agent) in connection
with the syndication of the Revolving Facility, the

 

103

--------------------------------------------------------------------------------


 

preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) including, without
limitation, such fees and expenses incurred in connection with (x) the creation,
perfection or protection of the Liens under the Loan Documents (including all
search, filing and recording fees) and (y) insurance reviews, audits and
inspections as provided herein, (ii) all reasonable and documented out-of-pocket
expenses incurred by any L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, and (iii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, any Lender or any L/C Issuer (including
the fees, charges and disbursements of (i) one firm of counsel for the
Administrative Agent, the Lenders and the L/C Issuers, taken as a whole, (ii) if
reasonably necessary, a single local counsel for the Administrative Agent, the
Lenders and the L/C Issuers, taken as a whole, in each relevant jurisdiction,
and (iii) solely in the case of conflict of interest, one additional counsel in
each jurisdiction for the affected parties seeking indemnification, taken as a
whole) (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such reasonable and
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit (including all such
costs and expenses incurred in connection with any proceeding under the United
States Bankruptcy Code involving the Borrower or any other Loan Party as a
debtor thereunder).

 

(b)           Indemnification by the Loan Parties.  Each Loan Party shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
each L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including (i) the reasonable and documented fees and expenses of one
firm of counsel for all Indemnitees, taken as a whole, (ii) if reasonably
necessary, a single local counsel for all Indemnitees, taken as a whole, in each
relevant jurisdiction, and (iii) solely in the case of conflict of interest, one
additional counsel in each jurisdiction for the affected Indemnitees, taken as a
whole), and shall indemnify and hold harmless each Indemnitee from all fees and
time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including any third party or the Borrower or any other Loan Party)
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of
Administrative Agent (and any sub-agent thereof), any and L/C Issuer, and their
Related Parties, the administration and enforcement of this Agreement and the
other Loan Documents (including all such costs and expenses incurred in
connection with any proceeding under the United States Bankruptcy Code involving
the Borrower or any other Loan Party as a debtor thereunder), (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by any L/C Issuer to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any Environmental Claim
or Environmental Liability, including with respect to the actual or

 

104

--------------------------------------------------------------------------------


 

alleged presence or Release of Hazardous Materials on or from any property owned
or operated by any Loan Party or any of its Subsidiaries, related in any way to
any Loan Party or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto (including, without limitation, any settlement
arrangement arising from or relating to the foregoing); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee or any of its Affiliates or any of its or their respective officers,
directors, employees, agents or advisors (which, in the case of such agents or
advisors are acting at the express direction of such Indemnitee), (y) result
from a claim brought by the Borrower or any other Loan Party against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction, or (z) relate to any proceeding that does not
involve an act or omission of the Borrower or any of its Affiliates and that is
brought by an Indemnitee against any other Indemnitee, other than claims against
Bank of Montreal in its capacity in fulfilling its role as an agent or arranger
or any other similar role under the Revolving Facility.  This
subsection (b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)           Reimbursement by Lenders.  To the extent that (i) the Loan Parties
for any reason fail to indefeasibly pay any amount required under subsection
(a) or (b) of this Section to be paid by any of them to the Administrative Agent
(or any sub-agent thereof), any L/C Issuer or any Related Party or (ii) any
liabilities, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever are imposed on,
incurred by, or asserted against, Administrative Agent, the L/C Issuer  or a
Related Party in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted to be taken by Administrative
Agent, the L/C Issuer or a Related Party in connection therewith, then, in each
case, each Lender severally agrees to pay to the Administrative Agent (or any
such sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender); provided that
with respect to such unpaid amounts owed to any L/C Issuer solely in its
capacity as such, only the Lenders party to the Revolving Facility shall be
required to pay such unpaid amounts, such payment to be made severally among
them based on such Lenders’ pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
such Lender’s share of the Revolving Credit Exposure at such time); and
provided, further, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or such L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or such

 

105

--------------------------------------------------------------------------------


 

L/C Issuer in connection with such capacity.  The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 13.15.

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Loan Parties shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit, or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than five days after demand therefor.

 

(f)           Survival.  Each party’s obligations under this Section shall
survive the termination of the Loan Documents and payment of the obligations
hereunder.

 

Section 13.5.          No Waiver, Cumulative Remedies.  No delay or failure on
the part of the Administrative Agent, the L/C Issuer, or any Lender, or on the
part of the holder or holders of any of the Obligations, in the exercise of any
power or right under any Loan Document shall operate as a waiver thereof or as
an acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right.  The rights and remedies hereunder of the
Administrative Agent, the L/C Issuer, the Lenders, and of the holder or holders
of any of the Obligations are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have.

 

Section 13.6.          Right of Setoff.  In addition to any rights now or
hereafter granted under the Loan Documents or applicable law and not by way of
limitation of any such rights, if an Event of Default shall have occurred and be
continuing, with the prior written consent of the Administrative Agent, each
Lender, each L/C Issuer, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by such Lender,
such L/C Issuer or any such Affiliate, to or for the credit or the account of
the Borrower or any other Loan Party against any and all of the obligations of
the Borrower or such Loan Party now or hereafter existing under this Agreement
or any other Loan Document to such Lender or such L/C Issuer or their respective
Affiliates, irrespective of whether or not such Lender, L/C Issuer or Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch, office or Affiliate of such Lender or such
L/C Issuer different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall

 

106

--------------------------------------------------------------------------------


 

exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.13 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have.  Each Lender and L/C Issuer agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

Section 13.7.          Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:

 

(a)        if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(b)        the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Obligations to any assignee or participant, other
than to any Loan Party or any Subsidiary thereof (as to which the provisions of
this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

Section 13.8.          Survival of Representations.  All representations and
warranties made herein or in any other Loan Document or in certificates given
pursuant hereto or thereto shall survive the execution and delivery of this
Agreement and the other Loan Documents, and shall

 

107

--------------------------------------------------------------------------------


 

continue in full force and effect with respect to the date as of which they were
made as long as any credit is in use or available hereunder.

 

Section 13.9.          Survival of Indemnities.  All indemnities and other
provisions relative to reimbursement to the Lenders and L/C Issuer of amounts
sufficient to protect the yield of the Lenders and L/C Issuer with respect to
the Loans and Letters of Credit, including, but not limited to, Sections 4.1,
4.4, 4.5, and 13.4, shall survive the termination of this Agreement and the
other Loan Documents and the payment of the Obligations.

 

Section 13.10.          Counterparts; Integration; Effectiveness.

 

(a)           Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 7.2, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (e.g., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.  For purposes of
determining compliance with the conditions specified in Section 7.2, each Lender
and L/C Issuer that has signed this Agreement shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender or L/C Issuer unless the Administrative Agent shall
have received notice from such Lender or L/C Issuer prior to the Closing Date
specifying its objection thereto.

 

(b)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Illinois State Electronic Commerce Security Act, or
any other similar state laws based on the Uniform Electronic Transactions Act.

 

Section 13.11.          Headings. Section headings used in this Agreement are
for reference only and shall not affect the construction of this Agreement.

 

Section 13.12.          Severability of Provisions.  Any provision of any Loan
Document which is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.  All rights,
remedies and powers

 

108

--------------------------------------------------------------------------------


 

provided in this Agreement and the other Loan Documents may be exercised only to
the extent that the exercise thereof does not violate any applicable mandatory
provisions of law, and all the provisions of this Agreement and other Loan
Documents are intended to be subject to all applicable mandatory provisions of
law which may be controlling and to be limited to the extent necessary so that
they will not render this Agreement or the other Loan Documents invalid or
unenforceable.

 

Section 13.13.          Construction.  The parties acknowledge and agree that
the Loan Documents shall not be construed more favorably in favor of any party
hereto based upon which party drafted the same, it being acknowledged that all
parties hereto contributed substantially to the negotiation of the Loan
Documents.  The provisions of this Agreement relating to Subsidiaries shall only
apply during such times as the Borrower has one or more Subsidiaries.  NOTHING
CONTAINED HEREIN SHALL BE DEEMED OR CONSTRUED TO PERMIT ANY ACT OR OMISSION
WHICH IS PROHIBITED BY THE TERMS OF ANY COLLATERAL DOCUMENT, THE COVENANTS AND
AGREEMENTS CONTAINED HEREIN BEING IN ADDITION TO AND NOT IN SUBSTITUTION FOR THE
COVENANTS AND AGREEMENTS CONTAINED IN THE COLLATERAL DOCUMENTS.  In the event
any provision of any other Loan Document conflicts with the provisions set forth
in this Agreement, the provisions of this Agreement shall control.

 

Section 13.14.          Excess Interest.  Notwithstanding any provision to the
contrary contained herein or in any other Loan Document, no such provision shall
require the payment or permit the collection of any amount of interest in excess
of the maximum amount of interest permitted by applicable law to be charged for
the use or detention, or the forbearance in the collection, of all or any
portion of the Loans or other obligations outstanding under this Agreement or
any other Loan Document (“Excess Interest”).  If any Excess Interest is provided
for, or is adjudicated to be provided for, herein or in any other Loan Document,
then in such event (a) the provisions of this Section shall govern and control,
(b) neither the Borrower nor any guarantor or endorser shall be obligated to pay
any Excess Interest, (c) any Excess Interest that the Administrative Agent or
any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Obligations hereunder and accrued and unpaid interest
thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to reflect such reduction in the relevant interest rate, and
(e) neither the Borrower nor any guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess Interest. 
Notwithstanding the foregoing, if for any period of time interest on any of
Borrower’s Obligations is calculated at the Maximum Rate rather than the
applicable rate under this Agreement, and thereafter such applicable rate
becomes less than the Maximum Rate, the rate of interest payable on the
Borrower’s Obligations shall remain at the Maximum Rate until the Lenders have
received the amount of interest which such Lenders would have received during
such period on the Borrower’s Obligations had the rate of interest not been
limited to the Maximum Rate during such period.

 

109

--------------------------------------------------------------------------------


 

Section 13.15.          Lender’s and L/C Issuer’s Obligations Several.  The
obligations of the Lenders and L/C Issuer hereunder are several and not joint. 
Nothing contained in this Agreement and no action taken by the Lenders or
L/C Issuer pursuant hereto shall be deemed to constitute the Lenders and
L/C Issuer a partnership, association, joint venture or other entity.

 

Section 13.16.          No Advisory or Fiduciary Responsibility.  In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Loan Party acknowledges and agrees that: (a) (i) no
fiduciary, advisory or agency relationship between any Loan Party and its
Subsidiaries and the Administrative Agent, the L/C Issuer, or any Lender is
intended to be or has been created in respect of the transactions contemplated
hereby or by the other Loan Documents, irrespective of whether the
Administrative Agent, the L/C Issuer, or any Lender has advised or is advising
any Loan Party or any of its Subsidiaries on other matters, (ii) the arranging
and other services regarding this Agreement provided by the Administrative
Agent, the L/C Issuer, and the Lenders are arm’s-length commercial transactions
between such Loan Parties, on the one hand, and the Administrative Agent, the
L/C Issuer, and the Lenders, on the other hand, (iii) each Loan Party has
consulted its own legal, accounting, regulatory and tax advisors to the extent
that it has deemed appropriate and (iv) each Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; and
(b) (i) the Administrative Agent, the L/C Issuer, and the Lenders each is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for any Loan Party, or any other Person; (ii) none
of the Administrative Agent, the L/C Issuer, and the Lenders has any obligation
to any Loan Party with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) the Administrative Agent, the L/C Issuer, and the Lenders and their
respective Affiliates may be engaged, for their own accounts or the accounts of
customers, in a broad range of transactions that involve interests that differ
from those of any Loan Party, and none of the Administrative Agent, the L/C
Issuer, and the Lenders has any obligation to disclose any of such interests to
any Loan Party.  To the fullest extent permitted by law, each Loan Party hereby
waives and releases any claims that it may have against the Administrative
Agent, the L/C Issuer, and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

Section 13.17.          Governing Law; Jurisdiction; Consent to Service of
Process.  (a) THIS AGREEMENT, THE REVOLVING NOTES AND THE OTHER LOAN DOCUMENTS,
AND THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE CONSTRUED AND
DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

(b)           Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Northern District of Illinois and of any Illinois State
court sitting in the City of Chicago, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each party hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard

 

110

--------------------------------------------------------------------------------


 

and determined in such Illinois State court or, to the extent permitted by
applicable Legal Requirements, in such federal court.  Each party hereto hereby
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable Legal Requirements.  Nothing in this
Agreement or any other Loan Document or otherwise shall affect any right that
the Administrative Agent, the L/C Issuer or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or any Guarantor or its respective properties in
the courts of any jurisdiction.

 

(c)           Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent permitted by applicable Legal Requirements, any objection
which it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 13.17(b).  Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Legal
Requirements, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

(d)           Each party to this Agreement irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopy or e-mail) in
Section 13.1.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by applicable Legal Requirements.

 

Section 13.18.          Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL
REQUIREMENTS, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

Section 13.19.          USA Patriot Act.  Each Lender and L/C Issuer that is
subject to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”) hereby notifies the Borrower
that pursuant to the requirements of the Act, it is required to obtain, verify,
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Lender or L/C Issuer to identify the Borrower in accordance with the Act.

 

Section 13.20.          Confidentiality.  Each of the Administrative Agent, the
Lenders and the L/C Issuers agree to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its Related Parties (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential);

 

111

--------------------------------------------------------------------------------


 

(b) to the extent required or requested by any regulatory authority purporting
to have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (in which case the Borrower shall be
promptly notified thereof (except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority), to the extent practicable and
not prohibited by applicable law, prior to disclosure); (d) to any other party
hereto; (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to (i) any rating agency in
connection with rating any Loan Party or its Subsidiaries or the Revolving
Facility or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Revolving
Facility; (h) with the consent of the Borrower; or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section, or (y) becomes available to the Administrative Agent, any Lender,
any L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower.  For purposes of this Section,
“Information” means all information received from a Loan Party or any of its
Subsidiaries relating to a Loan Party or any of its Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or any L/C Issuer on a nonconfidential basis
prior to disclosure by a Loan Party or any of its Subsidiaries; provided that,
in the case of information received from a Loan Party or any of its Subsidiaries
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Section 13.21.          Amendment and Restatement.  This Agreement amends and
restates the Existing Credit Agreement and is not intended to be or operate as a
novation or an accord and satisfaction of the Existing Credit Agreement or the
indebtedness, obligations and liabilities of the Loan Parties evidenced or
provided for thereunder.  Without limiting the generality of the foregoing, each
Loan Party agrees that notwithstanding the execution and delivery of this
Agreement, (i) the previous grant to the Administrative Agent, for the benefit
of the Lenders, of a first priority lien on certain assets of the Loan Parties,
including a pledge of the capital stock and other equity interests of certain of
its Subsidiaries pursuant to the Existing Security Agreement, and (ii) the
Guaranties previously granted to the Administrative Agent by the Guarantors
pursuant to the Guaranty Agreements, in each case, shall be and remain in full
force and effect and that any rights and remedies of the Administrative Agent
thereunder and obligations of the Loan Parties thereunder shall be and remain in
full force and effect, shall not be affected, impaired or discharged thereby and
shall secure all of the Loan Parties’

 

112

--------------------------------------------------------------------------------


 

indebtedness, obligations and liabilities to the Administrative Agent and the
Lenders under the Existing Credit Agreement as amended and restated hereby. 
Each Lender that is a party to the Existing Credit Agreement hereby waives any
notice requirement with respect to prepayments of the loans under the Existing
Credit Agreement or termination of the commitments under the Existing Credit
Agreement.

 

Section 13.22.          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto (including any party becoming a party hereto by virtue of an
Assignment and Assumption) acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)        the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)         a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)         the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

113

--------------------------------------------------------------------------------


 

This Credit Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.

 

 

“BORROWER”

 

 

 

ENVESTNET, INC.

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Chief Financial Officer

 

 

 

 

“GUARANTORS”

 

 

 

ENVESTNET PORTFOLIO SOLUTIONS, INC.

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

 

 

 

OBERON FINANCIAL TECHNOLOGY, INC.

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

 

 

 

TAMARAC INC.

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

 

 

 

PRIMA CAPITAL HOLDING, INC.

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

PMC INTERNATIONAL, INC.

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

 

 

 

ENVESTNET ASSET MANAGEMENT, INC.

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

 

 

 

NETASSETMANAGEMENT, INC.

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

 

 

 

ENVESTNET INSTITUTE, INC.

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

 

 

 

PORTFOLIO MANAGEMENT CONSULTANTS, INC.

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

 

 

 

OLTIS SOFTWARE LLC

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ENVESTNET FINANCIAL TECHNOLOGIES, INC.

 

 

 

 

By

/s/ Shelly O’Brien

 

 

Name

Shelly O’Brien

 

 

Title

Secretary

 

 

 

 

YODLEE, INC.

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

 

 

 

WHEELHOUSE ANALYTICS, INC.

 

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name

Peter D’Arrigo

 

 

Title

Vice President

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

Accepted and agreed to.

 

 

BANK OF MONTREAL, as Administrative Agent

 

 

 

 

 

 

 

By

/s/ Nicholas Buckingham

 

 

Name

Nicholas Buckingham

 

 

Title

Director

 

 

 

 

BMO HARRIS BANK N.A., as a Lender

 

 

 

 

 

 

 

By

/s/ Nicholas Buckingham

 

 

Name

Nicholas Buckingham

 

 

Title

Director

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, N.A., as a Lender

 

 

 

 

 

 

 

By

/s/ Christopher J. DeLauro

 

 

Name

Christopher J. DeLauro

 

 

Title

Vice President

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By

/s/ David A. Wild

 

 

Name

David A. Wild

 

 

Title

Senior Vice President

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SILICON VALLEY BANK, as a Lender

 

 

 

 

 

 

 

By

/s/ Heather LaFreniere

 

 

Name 

Heather LaFreniere

 

 

Title 

Director

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A., as a Lender

 

 

 

 

 

 

 

By

/s/ Matthew Antioco

 

 

Name

Matthew Antioco

 

 

Title

Director

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ASSOCIATED BANK, N.A., as a Lender

 

 

 

 

 

By

/s/ Keith M. Butala

 

 

Name

Keith M. Butala

 

 

Title

Vice President

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as a Lender

 

 

 

 

 

By

/s/ Kyle Husted

 

 

Name

Kyle Husted

 

 

Title

Vice President

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF THE WEST, as a Lender

 

 

 

By

/s/ David Wang

 

 

Name

David Wang

 

 

Title

Director

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

By

/s/ Steven Pesce

 

 

Name

Steven Pesce

 

 

Title

Officer

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A., as a Lender

 

 

 

 

 

By

/s/ Alexander L. Rody

 

 

Name

Alexander L. Rody

 

 

Title

Senior Vice President

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as a Lender

 

 

 

 

 

By

/s/ Judith E. Smith

 

 

Name

Judith E. Smith

 

 

Title

Authorized Signatory

 

 

 

 

 

 

 

 

 

By

/s/ D. Andrew Maletta

 

 

Name

D. Andrew Maletta

 

 

Title

Authorized Signatory

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

FIRST BANK, as a Lender

 

 

 

 

 

By

/s/ Phillip M. Lykens

 

 

Name

Phillip M. Lykens

 

 

Title

Sr. Vice President

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

STIFEL BANK & TRUST, as a Lender

 

 

 

 

 

By

/s/ Timothy M. Hill

 

 

Name

Timothy M. Hill

 

 

Title

Vice President

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY, as a Lender

 

 

 

 

 

By

/s/ Robert A. Clarke

 

 

Name

Robert A. Clarke

 

 

Title

Vice President

 

[Signature Page to Second Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------